The programme of the Italian Presidency
The next item is the statement by the President-in-Office of the Council on the programme of the Italian Presidency.
, President-in-Office of the Council. (IT) Mr President, as one of the founding countries, Italy has a long experience of remaining true to the spirit and the letter of the Treaties, which, within the space of a few decades, have enabled us to develop peacefully one of the most remarkable political and institutional experiments in the history of mankind. Italy is therefore keenly aware of the moral and intellectual responsibility and honour of presiding over the Union in this constituent period, when we need to hold on firmly to the lessons of the past in order to build the future, to deal with new developments and seize opportunities that were previously unimaginable, and to overcome differences by finding new solutions, which in turn will enrich our shared project.
With the full accession of new Member States and the attendant redefining of our identity, it is time to recognise the value of the art of negotiation. Europe as we know it, as built by its governing classes, is the product of enormous determination and brilliant intuition, which have given a spirit and language to shared values and feelings; these have brought together and revitalised the separate strands of national history, traditions and culture.
The Europe of today is great: it owes its greatness to its achievements, to its potential, to its proud contribution to peace and international law, but it owes its particular greatness to the specific technical expertise which it has brought to bear, overcoming every crisis, clash of interests and difference in vision by applying a common method, common rules and a common approach to adjusting both method and rules to the realities of a changing world.
We all know that there is sometimes a price to be paid for negotiation and that it may be high. If it is not driven by the enthusiasm of shared goals, negotiation can look very much like bureaucratic paralysis, a long and extenuating process of avoiding problems and procrastination. The Italian Parliament, which has never feared the truth, has been acutely aware of the bouts of fatigue and the tendency to sell Europe short which have at times characterised our common European endeavour, and it has condemned those tendencies with frank, pro-European zeal. With the self-confidence born of long experience and the humility needed to tackle crucial political issues, Italy will therefore do everything in its power and everything it feels is necessary to provide Parliament, the Commission and the governments of the European Council with the environment most conducive to taking informed, calm and responsible political decisions on our future. The purpose of negotiation is, indeed, to enable decisions to be taken on substance, and the measure of our success in settling our differences will be whether it enables us to make a great leap forwards and to give our gradually integrating economies, our cultures, our foreign policy and our defence policy a new and efficient institutional shape.
A great Europe needs great institutions. If the world calls for Europe to act authoritatively in tackling today's major challenges - the fight against terrorism, the reduction of inequalities and imbalances, world economic recovery - it is our duty to respond with a Union which can act decisively and therefore exert influence, a Union which can take resolute, clear decisions on the basis of a clear grasp of the common interest and commonly held convictions which are above any form of particularism. This Union, which we have decided to build together, whose shape has also been discussed during the splendid work of the Convention chaired by Mr Valéry Giscard d'Estaing and benefiting from the vigorous contribution of the Greek Presidency and representatives of the Commission, the European Parliament and the national Parliaments, can only be founded on the framework of values and historical experience that, for over half a century, has bound us to that other great exponent of modern liberal democracy, the United States, co-founder with us of the Atlantic Alliance. If this web of different partnerships - at a different level of political integration - is again to live up to its ambitions and its civilising achievements, for the sake of peace and world security, relations between States must cease to be conducted in monologues and, instead, we must seek to reinstate open, genuine, honest dialogue.
Europe can be cured of its Hamlet syndrome and decide to become a wholehearted, active player on the world stage; it can acquire the diplomatic, economic and military means to perform that role convincingly, without jeopardising its autonomy, its roots or the great freedom-giving structures defended over the years within the framework of its Western alliances. As we found at the recent Summit in Thessaloniki, there is deep, shared understanding of this, set out in the very valuable document coordinated by the High Representative for the Common Foreign and Security Policy, Javier Solana, which seeks, in a new strategic vision, to overcome the differences that have emerged over recent months with regard to the tragic crisis in Iraq and developments in the crucial issue of the Middle East.
Italy knows that it is not alone in venturing once more to wager on successful negotiation in order to move the situation forward. In the European Parliament, under its President, Pat Cox, and in the political groups with which we had an enjoyable, valuable meeting in Rome, we feel we have an attentive, patient partner but one which would not fail to hold us to account for our mistakes. In the Commission and its President, Romano Prodi, we see the essential link ensuring continuity in the administration and day-to-day coordination of our institutional system. The European Council, in both the reinvigoration of the plan for growth, based on large-scale investment in civil infrastructure, and the great constitutional opportunity presented by the forthcoming Intergovernmental Conference, will be the forum in which this six-month Union Presidency, which falls to Italy, will seek to define a bold but not reckless agreement on the major issues of institutional balance, the extension of qualified majority voting, the limits of the common foreign and security policy and the European area of justice.
We cannot overlook the fact that Member States' views on some of these questions still differ. The Italian Presidency will do its utmost to bring about convergence of these positions although it is fully aware that the debate on the Convention's draft Constitutional Treaty cannot be completely reopened. The Intergovernmental Conference will therefore have to focus its efforts on the genuine points of contention still outstanding. This ground plan has also dictated the Presidency's goal of adhering to the timetable suggested by the Thessaloniki European Council. Thus, we will open the Intergovernmental Conference in October and keep the proceedings to a tight schedule with a view to reaching agreement by December.
(Applause from the right)
The European Parliament will be involved in the work of the Conference in the most appropriate manner. I call upon the European Council to involve the President of the European Parliament in the work of the Prime Ministers and Heads of Government on a permanent basis.
(Applause from the right)
I call upon the General Affairs Council to involve the representatives of the European Parliament in their work on a permanent basis. The proceedings will be conducted at a senior political level in order to avoid the impetus provided by the Convention getting bogged down in detailed diplomatic negotiations, as has happened in earlier Intergovernmental Conferences. With this in mind, I undertake to return here to address you after the opening of the Intergovernmental Conference and the day after the December European Council, so that we can review together what has been achieved.
The goal is to enable the future Constitutional Treaty to be signed sometime between 1 May 2004 (the date on which the ten new Member States will officially join the Union) and the elections in June 2004 for the next Parliamentary term. Any extension of the negotiations beyond those dates would mean dissipating the precious store of constitutional wisdom developed by the Convention; it would also involve asking European voters to elect their Parliament without knowing the institutional shape of the future Union.
I can, moreover, only rejoice that, for appreciable reasons of historical and symbolic continuity with the original Treaties of 1957, it has been agreed that the final signing of the Constitutional Treaty is to take place in Rome. We are honoured by this prospect and will do everything possible to ensure that the Member States' representatives are welcomed in a manner worthy of the occasion and, of course, of our traditions of hospitality.
Mr President, President of the Commission, ladies and gentlemen, constitutional reform is certainly a top priority for the future of European integration, but the Union must also be able to meet its citizens' legitimate day-to-day expectations. Europe must increasingly live up to its role of creating economic growth and prosperity. Here, we are on solid ground: the euro is an element of stability for the economies of the Member States which have chosen to support monetary union, and the Lisbon Strategy mapped out a process of convergence to increase European competitiveness. However, we cannot overlook the persistent flaws of our economic structures, evidence of which lies in the lower-than-forecast growth rates.
On the basis of the annual operating programme presented jointly with the Greek Presidency at the beginning of 2003, the Italian Presidency has set out a number of specific initiatives. The modernisation of agriculture, environmental protection, consumer protection and food safety are essential requirements for our citizens; in these areas Italy will steer work towards the goals identified by earlier Presidencies.
I will therefore confine myself here and now to three points which we feel are crucial for Europe's competitiveness. The first point is the need to provide more effective support for the economy by increasing public and private investment with the cooperation of the European financial institutions, especially the EIB. We consider that such a strategy should be based especially on boosting the policy of major Trans-European infrastructure networks. If the internal market is to work efficiently in the enlarged Union, it will require greater mobility of goods and services and a more efficient transport network. The need here is to square the legitimate requirements of monetary stability and financial rigour - which must not be called into question in any way - with the need to stimulate economic growth more powerfully through investment in research and technological innovation as well as infrastructure, for we firmly believe that the European economy's most important resource is its human capital.
(Applause from the right)
The second priority is discussion of the sustainability of the European pension and welfare systems. Intergenerational solidarity and the adaptation of existing schemes to the reality of a progressively ageing society are challenges that we can no longer shy away from. Bearing in mind that situations differ from Member State to Member State, we must investigate policies to increase the level of employment among older workers and to reduce the trend towards early retirement.
Our third and last point is the need to modernise the labour markets and promote entrepreneurship, particularly where small and medium-sized enterprises are concerned. In this field, too, the opportunities offered by the great internal market which is being extended to include the ten new Members will elude the EU Member States unless they adopt a coordinated approach.
These strategies can be implemented through dialogue between the social partners. Indeed, the European model is based on a market economy which seeks to strike a balance between free enterprise and the claims of cohesion and solidarity. In this connection, there can be no neglecting that more vulnerable, silent section of Europe's population, whom legislative inertia all too often prevents from taking a leading role but whose civil and moral contribution remains invaluable. I am referring to the 38 million European citizens with disabilities. The European Union has proclaimed 2003 the 'European Year of People with Disabilities'. In addition to the awareness-raising and information events and campaigns already organised, the Italian Presidency will endeavour to lay the foundations for legislative action to combat discrimination, for an instrument to protect people with disabilities in all aspects of daily life and give them a future of hope.
(Applause from the right)
Mr President, President of the Commission, ladies and gentlemen, the European Union also contributes to international stability, and its responsibility in this respect starts at its immediate borders and depends on its capacity to be open to increasingly advanced forms of cooperation with neighbouring countries. In this case too, the Italian Presidency intends to carry on the work of previous presidencies.
During the current period between the signing and the entry into force of the Accession Treaties, we shall seek to ensure that the 10 new Member States participate fully in the work of the Council, making it easier for them to be fully integrated into the Union's institutional mechanisms. At the same time, we shall attempt to establish by December a roadmap for Bulgaria and Romania which paves the way for the accession of both countries by 2007. We shall continue the pre-accession strategy vis-à-vis Turkey on the basis of the conditions established at the Copenhagen European Council last December. We know that the decision on the date for opening negotiations will not be taken until the end of next year, but, with this in mind, we consider it all the more advisable that the Union should actively support the reform process already initiated by the current Turkish Government. We shall continue to emphasise the European prospects of the countries of the Western Balkans, in line with the Zagreb Process. The agenda we agreed upon at Thessaloniki represents a further step forward. In retrospect, analysing the European Union's role in the Balkans, we can be proud of ourselves. If we compare the current situation to the situation 10 years ago, we can see that intervention by Europe and the United States made it possible to bring to an end the bloody conflicts of the former Yugoslavia, the last major European civil war, and we hope that this will also prove to be the last time that European blood is shed on European soil.
We believe it is now time to move on from the present phase of association and stabilisation agreements to a more integrated strategy, with a view to strengthening our relationship with the countries of the region. We are aware of the complexity of this approach, but we also know that Europe is offering the only prospects able to provide the governments of those countries with an effective incentive to proceeding without delay along the path of reform, modernisation, the free market and the rule of law.
The Italian Presidency sees the invitation from the Commission, supported by the Member States, to encourage increasingly close relations with the areas closest to us to bring about what we have labelled 'Wider Europe', in a very positive light. We shall therefore seek to strengthen our relations with Ukraine, Belarus and Moldova. We shall likewise seek to consolidate relations with the Russian Federation particularly strongly through increasingly close dialogue and specific measures that are tangible confirmation of Russia's desire to belong to the political, economic, social and cultural fabric of Europe and the West.
We consider that the focus on Eastern Europe after the collapse of communism should now be mirrored by equal interest in the Euro-Mediterranean dialogue; this dialogue is crucial for relations between the West and the Islamic world, an issue we feel to be as important today as Eastern Europe has been in the past. Our aim is to establish a Euro-Mediterranean free trade area, already launched by the Barcelona Conference. The economic and social development of the southern area of the Mediterranean is essential to world stability, in view of the culture, politics and demographics of the southern Mediterranean. The integration of Europe's economy with that of the Arab countries is a major challenge of our time and is the key to peace and security in this area and in Europe as a whole.
We shall therefore cultivate the Euro-Mediterranean dialogue, to which we shall devote a large number of economic, cultural and social initiatives - including a Foundation for Dialogue between Cultures and Civilisations - and we shall cultivate the project to transform the financial facility currently operating within the EIB into an autonomous body, in other words a genuine Mediterranean Bank.
On the basis of the decisions adopted by the Euro-Mediterranean Ministerial Conferences in Valencia and Crete and approved by the Thessaloniki European Council, the Italian Presidency endorses the wish expressed by the European Parliament and the national Parliaments to see a Euro-Mediterranean Parliamentary Assembly established during this Presidency as a mark of a constant commitment to dialogue between Europe and the countries of the Mediterranean seaboard.
Mr President, President of the Commission, ladies and gentlemen, establishing conditions for international security is now a key task for the countries which share a set of universal values based on freedom, democracy and peace. This is the main area in which fundamental transatlantic relations and the partnership between Europe and the United States must now be reinvigorated. We wish to confirm our conviction that there is no incompatibility between a strong European undertaking and equally strong transatlantic solidarity. Mindful of this, we will strive to restore depth and dynamism to the relationship between the Union and the United States, which are also vital if Europe is to have greater authority on the world stage. The establishment of a solid, balanced transatlantic relationship also depends on a substantial European undertaking in the field of defence, in line with the NATO framework.
The fight against terrorism and the proliferation of weapons of mass destruction, and support for the promotion of democracy and respect for human rights and fundamental freedoms are specific areas in which to test our ability to build a solid relationship of cooperation between the two shores of the Atlantic. We are thinking in this particular instance of the need to establish a democratic civil fabric in the reconstruction of Iraq and support for the peace process in the Middle East.
As regards the Middle East, we are quite aware that the situation is extremely complex. Our Presidency, together with the United States, the Russian Federation and the United Nations, will work in support of the roadmap towards the establishment of time limits and procedures for launching an international peace conference. My country has offered to hold the conference in Sicily. There are at least two lines of action that we intend to promote: firstly, restoring a relationship of greater trust with Israel with a view to broader and more structured mutual cooperation, and, secondly, implementing the plan - already launched by Italy at European Councils and G8 Summits - for rebuilding the Palestinian economy, which could act as a tangible, effective incentive in negotiations between the parties.
Mr President, President of the Commission, ladies and gentlemen, in the interests of brevity, I cannot list all the Union's responsibilities on the world stage, but I feel bound to mention the economic, cultural, civil and, I would venture, spiritual ties that link Europe with Latin America, a region currently experiencing a period of change which Europe hopes will generate freedom and justice. The Latin American States have asked us to open up our trade frontiers. The success of Latin America is that of the other America, linked to Europe in a different but no less significant fashion than North America.
I also wish to say that we shall work to strengthen our existing ties with Africa, to which we are bound through its unhappy history, with Asia, with the regional organisations and with the United Nations system to move forward together on the great challenges of the fight against poverty and disease, environmental protection and conflict prevention. We will also focus on the balanced development of international trade as a source of greater well-being and reduction of inequalities - the subject of the World Trade Organisation Ministerial Conference in Cancun next September.
Mr President, President of the Commission, ladies and gentlemen, the citizens of Europe want democratic, transparent institutions, a prosperous economy and a free society, but also an area of freedom and security. At Tampere, Seville and, most recently, at Thessaloniki, the European Council recognised the need to enhance Europe's capacity to combat transnational organised crime, illegal immigration and related trafficking, through more effective controls at the Union's external borders. We will endeavour to work on these points, focusing on the mobilisation of adequate financial resources, the gradual implementation of a common readmission policy and the integrated management of external borders. Above all, however, we will emphasise the need to include illegal immigration issues in relations between the Union and the countries of origin and transit of migration flows. We must introduce effective forms of cooperation with some of our neighbours, especially in the Mediterranean and the Balkans, in the field of control and management of migration flows. Our legitimate request for more effective cooperation from these countries in endeavours to prevent illegal immigration will be matched by willingness on our part to integrate citizens of third countries legally resident on Union territory. As well as continuing legislative work on asylum and visas, we consider it a priority to improve the operation of all the Union's operating mechanisms for combating crime, starting with the strengthening of Europol.
Mr President, President of the Commission, ladies and gentlemen, it is clear from my remarks just how sensitive and complex the challenges facing the European Union are, challenges to which our Presidency will endeavour to help find a solution in the limited time available, in a spirit of humility and service and in the full, firm knowledge that the security and prosperity of our future will depend increasingly on the process of European integration which has guaranteed us peace, freedom, security and well-being for half a century now. The Europe of today is no longer the airy kite capable of playing the winds of history that it was at the time of the Treaty of Rome. Our Union has become much stouter and is weighed down with responsibilities and duties towards its partners and the rest of the world. My hope is that, during the Italian Presidency and looking onwards to the Irish Presidency, we shall succeed, with the cooperation of all those involved and with the particular help of the new Member States, in restoring to our institutional giant something of its lightness and its original energy.
(Applause from the right)
President Cox, President-in-Office of the Council, ladies and gentlemen, the Italian Presidency is beginning at a critical point in the life of the Union. It has the tough but exhilarating task of carrying through the revision of the Union's founding Treaties and delivering the first European Constitution. Indeed, the six months of the Italian Presidency will see the start of the Intergovernmental Conference, which will work on the basis - the 'good basis' to quote the Thessaloniki Conclusions - of the draft Constitutional Treaty drawn up by the Convention. The Convention is Europe's first experience of a constitution-building process. We should therefore not underestimate the impact of the word 'Constitution' on our European life, which has made it possible to achieve results that appeared quite unattainable a while ago. The Charter of Fundamental Rights will be enshrined in the Constitutional Treaty. The Union will have a single legal personality: this considerably strengthens its international status. Defining the powers of the Union will allow the citizens to distinguish more clearly between the competences of the Union and those of the Member States.
I have never pretended, however, that I was happy that certain reforms I consider indispensable - and which many have called for - have been tackled too timidly or not at all. In September when the Intergovernmental Conference opens, the Commission will accordingly be putting the key issues still unresolved on the negotiating table with its opinion. Qualified-majority voting has been extended to many areas but not enough to meet the needs of an enlarged Union: there are other areas where unanimity should no longer be required. The Union can hardly function effectively if decision-making calls for unanimity among 25 Member States: it would be impossible.
The proposed arrangements for the make-up of the Commission do not reconcile the need for representativeness and the need for efficiency. A permanent presidency of the European Council is likely to bring overlapping and conflicts with the Commission.
The euro, one of the Union's greatest political achievements - maybe the greatest - is still not represented effectively and coherently on the international stage. Clauses also need to be inserted on amending the Constitution by an enhanced majority. I cannot see how the Constitution can be adapted to the Union's new requirements without a procedure for amendments based on majority voting. No reform is possible on the basis of unanimity.
Lastly, a more democratic and efficient institutional framework, which should come out of the Intergovernmental Conference, is vital, not least for an economic and social policy and a foreign policy with more clout. The Commission has the political will, the arguments and, if I may say so, the enthusiasm to press these points home forcefully.
President Cox, President-in-Office of the Council, ladies and gentlemen, the other major challenge of the next six months is to press ahead with the building of 'Greater Europe' and to implement the new neighbourhood strategy. As we push on with enlargement, we also need to fully implement the pre-accession strategy for the candidate countries. The Commission is working actively on this. The aim is for this process to work well to the benefit of our fellow citizens and the Member States, both current and acceding. With the momentum provided by the Thessaloniki Council we can also continue to forge an ever-closer partnership with the Balkans, without which this phase of the enlargement process can never be considered to be complete.
At Thessaloniki, we agreed on an agenda to take the Balkan countries to full membership of the Union. I am sure that the Italian Presidency will do its utmost to keep this region at the top of the Union's priorities. I am pleased that the strategy I proposed, the development of a ring of friendly countries, is starting to produce the anticipated results, and I welcome the unanimous support of the Heads of State and Government for this long-term European Union policy. In this context, it is vital that we move on to the practical phase of the new neighbourhood strategy without delay, with specific action plans and new systems of assistance. We are preparing a number of proposals along these lines for Parliament and the Council to consider and develop. In particular, as regards the Mediterranean region, I hope the Euro-Mediterranean Bank and the Foundation for Intercultural Dialogue will be in place by the end of the year. As you said, President-in-office, the European Union made an invaluable contribution to the drafting of the roadmap, alongside the United States, Russia and the United Nations, and it must also play a key role in its implementation.
We will continue to pay close attention to transatlantic relations. The recent EU-US Summit in Washington marked an important milestone in our relations with the United States. Quite apart from the matters discussed - and the discussions proved to be amongst our meatiest in recent years - the most important aspect was the firm determination displayed on both sides to reestablish a climate of cooperation and solidarity. I am not saying there are no differences in our viewpoints and approaches to particular issues, but even where this is so, the strength of our relationship cannot be called into question. As I said at the Summit, our goals are the same, even if we seek at times to achieve them in quite different ways. Perhaps the clearest example of this fact is the relationship between the United States and the European Union in the field of international trade. Both sides want fewer barriers and better access to markets, fairer trade and clearer rules that are also appropriately tuned to encouraging the poorest countries.
On some of these topics our practical approaches are different, but this does not stop us having a close, ongoing relationship that allows us to work round our differences, nor does it stop us working together to achieve a positive outcome in the multilateral talks within the World Trade Organisation. I want to make this quite clear, for all this is possible because the Union speaks and negotiates with a single voice in trade matters. It makes it a powerful, influential partner, which it is most certainly not in areas where competence is divided and fragmentary.
Mr President, President-in-Office of the Council, the toughest challenge we face is to restore the conditions for vigorous, balanced, enduring economic growth in the Union. The situation is difficult: economic growth has slowed down significantly, although I do not believe there is any reason to speak of deflation. At the same time, we must tackle the reform of Europe's social security system too. Competition from our trading partners and the ageing of our population make such reforms extremely urgent. However, before us there is also a great, unique opportunity: an integrated Single Market of almost half a billion people. I do not think we have realised what a powerful tool we have for the future.
It is therefore crucial that we give practical thought to instruments for strengthening coordination of the Union's economic and fiscal policies, so that we can tackle the difficulties together and exploit together the enormous advantages the Union offers. The Commission is aware of how serious these challenges are and, in recent months, it has proposed two initiatives, which the European Council strongly supported. Firstly, we proposed - and our proposal was taken up - to utilise all the flexibility in the Stability and Growth Pact so each country can adapt its fiscal policy to its own economic situation, without losing sight of the stability objectives and without overshooting the 3% limit laid down in the Pact. As I have said on a number of occasions, this was necessary but not sufficient. We need to move towards a period of closer coordination, and tax policies in the Member States - particularly those with the highest public debts - need to become more sustainable in the long term. Secondly, at the Brussels European Council last March, I raised the issue on behalf of the Commission of the need to give fresh impetus to completing the infrastructure necessary for European development and for supporting research, increasing spending to reach our target of 3% of the Union's GDP, as, moreover, is provided for in the goals we ourselves set at Lisbon. At the same European Council, I voiced my concern that investment in research in the Member States has actually, without a doubt, declined compared with last year, while Europe's major firms are transferring a growing proportion of their research outside Europe. Hundreds of thousands of our brightest talents are leaving Europe to work - and stay all their lives, unlike the Asians, who return home - in the United States.
That is why the Commission has decided to react. In conjunction with the European Investment Bank, it is finalising an initiative to help to increase overall investment and private-sector participation in two key areas - trans-European networks and research and development projects - with a view to achieving the Lisbon targets. We want to mobilise and coordinate all the Union's current sources of funding and explore possible alternatives, without jeopardising Member States' budget stability. The Commission is pleased to note that the Italian Government has recently expressed its firm support for this strategy.
Lastly, we need to speed up the approval of proposals prepared by the Greek Presidency but not yet approved. Approval of these measures in the course of the Italian Presidency will help to improve the Union's economic and social outlook. In particular, the proposed legislation concerns the following fields: temporary-employment agency work, take-over bids, measures in the wake of the 'Prestige' disaster, security of gas and electricity supplies, the second rail services liberalisation package, environmental liability rules, implementation of the 10-year action plan for people with disabilities, due to be presented by the Commission during the Italian Presidency, public procurement rules, the creation of the Single European Sky, the extremely important, impatiently-awaited directive on traceability of GMOs, the finalisation of the Directive on the European Patent, harmonisation of asylum procedures, the status of refugees, and, lastly, the Agreement with the ESA on the development of the European Space policy. I am confident that, with the help of the Italian Presidency and with your own help, President-in-Office, we will be able to adopt speedily the practical decisions needed to achieve these goals. Economic recovery is not just about reform: it also calls for confidence that proposals can be put into effect quickly.
President Cox, President-in-Office of the Council, ladies and gentlemen, these are the main challenges we must meet in the coming months. We are about to lay the foundations of a completely new Europe, and these foundations are political and economic, not just constitutional. The Commission is working to preserve and consolidate a strong and prosperous Europe that is also just and inclusive. The greatness of the European project lies precisely in its capacity to foster and extend peace, democracy, justice, prosperity and solidarity.
Lastly, the Commission has fulfilled its responsibility to launch a wide-ranging internal debate on the post-2006 Financial Perspective. In the autumn, we will be presenting our political project for the enlarged and reformed European Union for discussion at the December European Council under the Italian Presidency. The forthcoming Financial Perspective represents a crucial stage in the European project. By 2007, the Union will have a new constitutional framework, in all likelihood 27 Members and a population of almost 500 million.
Ladies and gentlemen, we are at a crucial time in the Union's history. A time that calls for unity and a strong commitment to cooperation among all the Community institutions and between the institutions and the governments of the Member States. I am confident that we will find the right solutions to the great issues facing Europe today. This calls for vision and conviction. For vision, because we really are laying the foundations for the Europe of decades to come, and we cannot accept short-term solutions that merely respond to the - albeit difficult - current economic climate. For conviction, because Europe is not just one of several options, one of a number of different alternatives. Europe is the only way forward: without Europe, our countries and societies will be irreversibly relegated to a marginal role.
Italy has been there since the start of the European integration project and has always played an extremely important role. Think of the Treaty of Rome, think of the preparation of the Single European Act, think, on a more general note, of the enthusiasm and conviction with which Italy has helped to achieve the major goals of European integration, starting right here in this House with great Parliamentarians such as Altiero Spinelli and Emilio Colombo. We are all confident that Italy will continue unhesitatingly along that path.
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, Mr Berlusconi, you received loud applause for your speech here in the European Parliament. I hope that will be indicative of the success of the Italian Presidency that we all expect and hope for. I would like to make a request to everyone, no matter what side of the House you are on, that certain debates taking place in all the Member States of the European Union should not be escalated to European level, and in that way prevent us from achieving our objectives at that level. We must now achieve the great and ambitious objectives before us.
(Applause from the right)
Let me spell this out clearly: my group will be monitoring the Italian Presidency objectively, fairly and in a spirit of constructive criticism, just as it does with every presidency. Sometimes people have no sense of symbolism. However, I am very aware of all the competent people representing Italy not just here in Parliament, but also in the European Council and on the Commission: you yourself, Mr President-in-Office, Mr Fini, who has represented you in the Convention and played an important part in its work, Mr Frattini, Italy's Foreign Minister, Mr Buttiglione, Italy's Minister for Europe, the President of the European Commission, Romano Prodi, and last but not least the Italian Commissioner Mario Monti.
I was very pleased that your own comments and those of the Commission President were in agreement. Just at the moment we cannot help thinking about 25 March 1957, when the Rome Treaties were signed on the Capitol in Rome. You now have the fantastic task - some might see it as a burden, but it really is a splendid opportunity - of making your own contribution by means of specific actions, so that at the end of this year we will be able to say that we have the European Constitution of Rome, which will then be signed in Rome, on the Capitol perhaps, by when the ten new countries from central and southern Europe, that is Estonia, Lithuania, Latvia, Poland, the Czech Republic, Slovakia, Hungary, Slovenia, Malta and Cyprus and their citizens will belong to the European Union. What a great moment in history! I do not know if I should offer your Foreign Minister, Mr Frattini, my condolences or congratulations on the fact that in the coming weeks and months he will have the enormous task, reporting to you, Mr President-in-Office, of carrying out the practical work needed to achieve that goal. Let me reassure the Italian Presidency and all our friends in Italy that my group will do its utmost to ensure that this will be a great success and that we will be able to achieve a European Constitution.
(Applause from the right)
Mr President-in-Office, I would specifically like to thank you for repeating here today - and I think that this involved a departure from your written text - what you said last week in Rome to the Conference of Presidents. You said that you would ensure that, when Heads of State and Government meet, then our own President will of course also be present, and that representatives of the European Parliament will also be present when the foreign ministers meet to discuss the constitution. I would like to thank you for that assurance, but we will be watching to make sure that this actually happens.
I would like to repeat the sincere thanks I addressed yesterday to our representatives in the Praesidium of the Convention, Iñigo Méndez de Vigo and Klaus Hänsch, for the excellent work they have done. My thanks to them also go to all the Members of this House who have participated in the Convention, including the chairman of our group in the Convention, Elmar Brok. We trust that, with Parliament's support, it will now be possible to achieve a result by the end of the year.
Mr President-in-Office, you talked about strong European institutions. Yesterday, in the presence of the President of the Italian Parliament, Ferdinando Casini, of Helmut Kohl, Honorary Citizen of Europe, of the French Prime Minister Jean-Pierre Raffarin, and of many others, we celebrated the fiftieth anniversary of our group, and it was made clear once again that we, in the Group of the European People's Party (Christian Democrats) and European Democrats, stand for a Community of Europe, because we know that a return to mere cooperation between governments would be a step backwards. That is why Europe's institutions need to be strong, and in the final analysis that must be the outcome of the debate on the constitution.
We know at the same time that we Europeans have our roots in our home countries, in our own regions, and that our European citizenship flows from our nationalities and the countries from which we come. A strong European Union does not therefore conflict with our home countries - it complements them.
Unfortunately I do not have as much speaking time as the President of the European Council and the President of the Commission.
(Laughter and heckling)
I therefore wish to limit myself to just one more point. Mr President-in-Office, you mentioned infrastructure projects. We will be looking at that very carefully. But we will also be asking ourselves this question: will the stability of the euro, which also needs to be represented abroad - and I particularly agree with you about that, Mr Prodi - be undermined by this? We do not want that to happen. We want to defend a strong euro and the stability of our new European currency.
In conclusion I would like to say, Mr President-in-Office of the European Council, that we wish both you personally and your much-loved country, Italy, a resounding success. We also and above all wish that success for the sake of the European Union. I am delighted that my Socialist friends agree - if you can continue along those lines we will be able to talk about a shared success. If we can achieve that, it will for evermore be written in our history books that on 16 April 2003, 10 countries in Central and Southern Europe signed the accession treaties, and we will then have a European Constitution, signed in Rome, with effect from 1 May 2004. I wish you every success with that, and my group will continue to follow you along that path in a spirit of constructive criticism.
(Applause from the right)
For a man with limited speaking time you did well!
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the President-in-Office of the Council began by talking about Italy's historic role in European construction.
I am going to speak to him frankly on behalf of the Group of the Party of European Socialists: we want Italy and its Presidency to present a bella figura, which succeeds, rather than a brutta figura, which fails. What worries us is that, when we hear President Ciampi talk about Europe, we feel more reassured, but when we hear President Berlusconi talk about Europe we feel more concerned. Today you have taken the Ciampi line. The problem is when you tell us that the Commission must be abolished and that Russia and Israel must join the European Union tomorrow morning.
We agree that the Convention has produced a historic result. If you will allow me, Mr President, I will remind you of the first sentence of the preamble of the Constitution produced by the Convention, which was written 2 500 years ago and is still relevant - it is our fundamental creed - and it is a quotation from Thucydides: 'Our Constitution ... is called a democracy because power is in the hands not of a minority but of the greatest number'.
(Applause from the left)
This means that we are obliged to make laws for the general interest and not to resolve specific cases involving a minority. That is the cornerstone of European construction.
(Applause from the left)
With regard to the Convention and the Constitution, I have taken good note of the fact that you have expressed a will to negotiate. I would like to say that we, who would improve the text of the Convention, believe that there must only be formulations of a technical nature, in other words, negotiation over outstanding problems, and that the Constitution must not be rewritten and, in particular, not be moved backwards.
You have made a proposal on the participation of Parliament. I am grateful for this, but I would like to say one thing to you: this is what we have had since the Treaty of Amsterdam, and even since the Treaty of Maastricht, that the President can attend European Councils and the conclaves, that we have representatives in the Intergovernmental Conference - we call them observers, but we want representatives. Now there is something else, however. The Convention has taken place. The doors cannot be closed. What we are also asking - and I hope that Parliament will approve this in its resolution - is that the Presidency should be obliged to provide information regularly, here and in the Committee on Constitutional Affairs, chaired by Giorgio Napolitano, and that we should be able to invite, as we do, representatives from national parliaments. Yesterday we spoke about this with President Casini and we agree, because what we cannot do is return to diplomacy behind closed doors.
You have also talked about the European economy. I was surprised that you did not refer to the Lisbon strategy, because what you have talked about is largely the implementation of the Lisbon strategy. But in relation to the so-called 'Tremonti' proposal, which is a resurrection of the Delors plan and the van Miert proposal, it is good to hear from conservative politicians and conservative governments that a degree of Keynesianism is acceptable, because we have been asking for this plan for ten years. Well, let us see how we can do so, how you will apply the 'golden rule'?
(Applause from the left)
?how guarantees will be established ... even you, who are a successful businessman, could begin by making a first subscription to the bridge of Messina which would overcome the division between Scylla and Charybdis, which has been fundamental to European history over the last 3 000 years.
With regard to the issue of intergenerational solidarity and the future of the welfare state, it is true that we must talk about pensions. I do not believe that you are proposing that Social Security and pensions should become a European competence - that would go further than what we are saying - but it is important that it be linked to our demographic situation and our future, above all in relation to immigration. There was recently a debate on this issue in your government, moreover, between hardliners and advocates of a more intelligent, human policy. We believe that Thessaloniki has been a very important step.
With regard to another constitutional issue, which concerns us because it was a resolution approved by the whole of this House, including the votes from the Group of the European People's Party (Christian Democrats) and European Democrats: at the end of last year we expressed the need to implement the Charter of Fundamental Rights in relation to freedom of expression and, specifically, in relation to the media at European level, in order to counteract the growing disparity between the national anti-concentration rules and in order to guarantee the rights of the citizens. This is a Green Paper which was produced by the Commission ten years ago and has yet to bear fruit. We believe it is important - given the prospect of an enlarged Europe and in the interests of guaranteeing these fundamental rights - that we work on this. I would also point out, Mr President-in-Office of the Council, that this does not bear any relation to an issue we faced when you were a Member of Parliament: the issue of the waiving of immunity in relation to a case in my country. What we are proposing is the development of a constitutional right for all Europeans.
Finally, Mr President, I will refer to foreign policy. If you continue the work of the Greek Presidency with regard to transatlantic relations, we would consider that to be positive and we also believe that an important role can be played through the Quartet in the Middle East. I would ask you to act like Mrs Rice, that is, when you go to the Middle East, not to talk only to the Israelis. She has had no problem talking to everybody. Why should an important European have such a problem? I very much appreciate what you have said in relation to Latin America, which is also a transatlantic issue, and above all in relation to Mercosur.
I will end by thanking you for your generosity and by talking about Italians: when the Treaty of Rome 'II' is signed at the Campidoglio, I am sure that my group colleague and Mayor of Rome, Mr Veltroni, will be very happy to receive the Italian President-in-Office of the Council.
I can assure you, Mr Berlusconi, that we will not be partisan and we will judge your Presidency on the facts, on what you can do, and not just on promises.
(Applause)
Mr President-in-Office, until last night your programme was available only on your website and only in Italian and it is still now available only in Italian and English. While I have the good fortune to use a computer and to read both languages, some colleagues do not. I hope this is not a presage.
Your primary task will be to convene the IGC to examine the draft Constitution. My group shares your ambition to finish this work as soon as possible, and in good time before next year's elections. We trust that you will provide adequate representation of the European and national parliaments whose involvement in the Convention helped make it such a success. But the future of Europe is up to the Member States. If they continue to fight over it, it will be not a Treaty of Rome - not even a Treaty of Dublin - but perhaps a Treaty of Utrecht, representing peace through exhaustion.
Liberal Democrats agree with your priorities on the European economy. Our economy is in a bad way; the German motor of European growth is stalling. So initiatives to revive growth are welcome. Yet the completion of the trans-European transport networks must be viewed as a means to an economic end - the smoother functioning of the internal market - and not as an end in itself.
As a British Liberal, I am delighted by the fidelity of your programme to John Maynard Keynes, and my delight is matched only by my surprise. However, I hope you agree that the spending you propose on TENs and on defence must be compatible with Member States' commitments under the Stability Pact, which is already under great strain.
For Liberals the continuing value of Keynes lies in his insistence on solidarity. Your programme speaks much of consumers, but we are citizens first and foremost. Market ideology tricks people into equating buying power with voting power, and it robs us of the civic freedom by which we control the social consequences of our private choices. Where regulation is needed is where the gains from remedying market failure for citizens or the environment outweigh the costs of government intervention. In Italian political debate this is the difference between liberalismo, in which we believe, and liberismo, which we very much reject.
My group supports the closer cooperation you propose with countries around the new borders of the EU, but we should not offer false hope of membership to our neighbours. Closer relations with the Union must be linked to democracy, respect for human rights and development of a market economy. We particularly welcome your emphasis on the Euro-Med partnership, which has long been a Liberal priority, and your plans for Albania, where Italy can surely show a lead.
Your programme's proposals on transatlantic relations, which are on the mend after the breakdown caused by the crisis over Iraq, and your aim to rebuild ties with America are welcome. However, while seeking common ground with the United States, we must not shy from speaking up for Europe's interests where we disagree, and we welcome the strength of your statement on the International Criminal Court
On the Middle East too, the Union must project its voice in the Quartet strongly and clearly. Assistance in rebuilding the Palestinian economy must be conditional on action against terrorism, as improved cooperation with Israel must be conditional on progress in implementing the road map, notably on dismantling settlements.
On agriculture and on immigration, Liberal Democrats find much less in common with your priorities.
These two policy areas are linked. You say very little in your programme about CAP reform and yet at present every cow in Europe gets a subsidy of EUR 2 a day, while one billion of our fellow citizens worldwide must survive on less than EUR 1 a day. Unless we open our markets to farm produce from developing countries, their people will vote with their feet. The policies you propose on justice and home affairs seek mainly to prevent immigration. They will not work because you cannot beat the law of supply and demand which operates in labour markets like elsewhere. When you tell us you are concerned about Europe's reputation 'Cercheremo di fare bella figura per l'Europa', lei ha detto, please bear in mind that white Caucasians are in a minority on our planet. We hope that you will be guided in justice and home affairs by the balanced approach of the Greek Presidency, rather than by the tenor of Seville.
Mr President-in-Office, your country assumes the presidency following a highly successful Hellenic Presidency, marked by the search for compromise and agreement. Liberal Democrats in this House hope that in your tenure in the Chair you will, in your words and actions, respect the dignity of the office and honour Italy's traditional European vocation.
Mr President, a number of us feel a particular affection for Italy, for the extraordinary vitality of its society, the creativity of its people, its exceptional cultural heritage and the richness of its local, socially aware democracy. We love the Italy of the great popular demonstrations demanding employment, social justice and equality; of the vigorous anti-war movement; of the socially aware demonstrations in Genoa against social and police violence; and of the European Social Forum in Florence. It is an Italy that is young, demanding, enthusiastic and combative because it is convinced, as emphasised by its main watchword, that another Europe is possible and because it is determined to bring it about.
This other Europe is one which provides itself with the resources to loosen the grip of neo-liberal globalisation in order to make employment, training, retirement and social welfare more secure for its citizens, to guarantee proper public services and to improve the standard of living - in short, to place people's lives above the demands of the market.
This other Europe is one founded upon ethics and equality before the law, one that banishes elitism and exclusion, prohibits privileges and submission and eradicates the poison of intolerance, racism and xenophobia from within our societies, as well as from Europe's relations with the rest of the world. This other Europe is one emancipated from US tutelage and daring to make another voice heard in the great international institutions in order, together with its allies from the South, to tackle the open wounds that make the planet less and less safe and habitable and that go under the names of poverty, underdevelopment, environmental disaster and war.
Like ourselves, this fine, unbiddable Italy does not identify with current European Union trends. With all the more reason, it is disgusted by the policies of those in government in Rome who are carrying European trends to the point of absurdity. Their neo-liberalism is unrestrained, their Atlanticism unconditional and their taste for democracy rather half-hearted. One of the priorities of this Presidency is a mammoth project to develop infrastructure. This would warrant careful examination on a case-by-case basis, for blatant needs do, in fact, exist, like that for a 'piggyback programme' on a scale appropriate to the EU. Relying upon private capital to carry out such work that will only be profitable in the very long term is, however, to head towards certain failure in the areas of employment, growth and quality of services.
Another of this Presidency's priorities is to force the pace at which advantages in terms of pensions and social welfare are dismantled. This is the trademark of the most conservative forces. As for the plans relating to immigration and the right of asylum, which need to be finalised in the course of the next six months, revulsion is the only possible response to the idea that this ultra-sensitive debate might be sullied by the barbarous cries of rage to which one of the personalities in the current coalition is frequently given.
We finally learned yesterday that formal decisions will have to be taken between now and December concerning the EU's new strategic doctrine which, when outlined before the start of the Italian Presidency, had already elicited great fears. Therefore, extreme vigilance will be required in all respects throughout these six months. If the current constitutional process is to have any meaning, let us begin by ensuring compliance with Article 2 of the draft Constitution, devoted to the values of the EU and worded as follows: 'The Union is founded on the values of respect for human dignity, liberty, democracy, equality, the rule of law and respect for human rights. These values are common to the Member States in a society of pluralism, tolerance, justice, solidarity, and non-discrimination'.
(Applause from the left)
Mr President, as we know, Europe is a continent of widely differing peoples and cultures, but one thing is certain: there is nothing surprising in the concern which has greeted your arrival at the helm of the Union. Italy is tainted with a stain which could well spread to the rest of the new Union: an extraordinary concentration of power, primarily economic and media power but also political power, which has placed you in a position, inter alia, where you are now above the law. However, we realise that just continually protesting will not suffice: we prefer to act. During these six months too, we will continue to urge the Commission to respect its undertaking to present a communication on the degree of pluralism of the media in the Union and to fulfil its role as guardian of the Treaties. Indeed, we feel that Italy is rather hesitant, so to speak, when it comes to enforcing the 'Television without Frontiers' directive. We have fought to have pluralism included among the founding values of the new European Constitution, so that the lack of a legal basis can no longer be used as an excuse not to take action in Europe regarding media concentration and pluralism.
At a time of economic crisis, it is usual to endeavour to find ways of boosting the economy. We know that Italy has extremely creative ministers who are anxious to expound their ambitious plans for bridges, tunnels and motorways at European level. We are ready to enter into constructive dialogue on TENs and the role of the EIB, but we must be under no illusion. It is not true that only three of the 14 projects decided on at Essen were executed because of a lack of funds: if there were not enough investors, one reason is that the appropriateness, socio-economic viability and - we would add -environmental sustainability of many of those projects were not guaranteed. We must recapture the spirit of the Delors plan and two powerful principles contained in the Commission's White Paper on Transport Policy, which I am afraid we sometimes all appear to disregard: investments must serve not just to fill Europe with infrastructure but to promote economic and social cohesion too. We must banish the idea that economic growth must of necessity go hand in hand with transport growth, for, otherwise, we will soon find ourselves stuck in a permanent traffic jam. It makes no sense to spend EUR 6 billion on the Messina bridge to shorten journeys by half an hour when thousands of Sicilians are without drinking water and it takes three hours to complete a 100-km journey by train. It makes no sense to invest 15 years of work in a 54-km tunnel for the Turin-Lyons link, drilling a hole through a mountain full of asbestos, when modernising and enhancing the present line would make it possible to absorb twice as much freight traffic in five years. We do not want to discuss grandiose projects which may not be achievable - we want investment which promotes innovation, renewable energies and land regeneration with regard to which the participation and acceptance of the citizens living in the areas concerned are seen as an asset rather than an annoying obstacle.
President-in-Office, your European programme states clearly in black and white that we must open a new season and that we must combat environmental bureaucracies. This is an interesting circumlocution, which we believe refers to the desire to extend to Europe a principle which is in great vogue in Italy - total deregulation. We will oppose this attempt to export Italian produce, which is particularly risky at the time of enlargement, for it directly serves the policy of making everything subservient to infrastructure and is based on an antiquated concept of the environment as a commodity to be used and sold off.
Italy is second only to Spain when it comes to breaches of environment legislation. Your government, President-in-Office, has changed the laws on waste so as to make monitoring more difficult, even though 11 million tonnes of waste are lost without trace and the turnover of the ecomafia is estimated to be around EUR 2.5 billion every year in Italy. It has weakened the laws on the assessment of environmental impact so much that it has become purely a formality. It has consented to the indiscriminate promotion of hunting in parks by regional authorities. For this year, it has appropriated EUR 56 million for protected areas, which is less than the cost of building 1 km of motorway tunnel. It is preparing to decriminalise environmental offences across the board. In all this, it is disregarding Community law. In this matter too, as in the issue of the media, we feel that this is a situation specific to Italy. President Prodi, in a sector in which the Union has genuine competences and international responsibilities, we fear that the unnecessarily complicated infringement procedure is no longer sufficient, and that by maintaining an excessively tolerant attitude and giving more consideration to the details of form than to substance we are in serious danger of helping to render Community legislation on the environment completely ineffective.
President-in-Office, as regards foreign policy, we would all like to benefit from your excellent relations with President Bush, but certainly not to organise an impossible contest in military expenditure, maybe reducing contributions to development cooperation organisations in order to fund the Italian presence in Iraq. A fundamental dispute has arisen with the Bush administration over the International Criminal Court. We would like to know, President-in-Office, whether you are going to press ahead with and update the action plan for the Court, which was adopted in May 2002. Then you are on excellent terms with President Putin. Once again, it is our genuine hope that we will all be able to benefit from this friendship. You have listed all the countries in the world: how can you forget Chechnya? We need incisive action to bring about resolution of this conflict. We must adopt an initiative, and we will support you if you do so, with a view to convening a regional conference for the Caucasus in which all the current conflicts can be addressed without fail. Moreover, President-in-Office, we believe that we and you would be proud if you succeeded in persuading President Putin to ratify the Kyoto Protocol.
One final word on the European Constitution. We will support the Italian Presidency's endeavours to achieve a short Intergovernmental Conference so as not to disperse the - moreover, few - positive results of the Convention. However, President-in-Office, you must keep nuclear energy out of the Constitution, and I call upon the deputy Prime Minister, Mr Fini, to help us keep it out. Just as for GMOs, it would be unwise to underestimate the negative reaction of the citizens of many European countries, Italy included, when faced with the explicit promotion of such a costly, dangerous source of energy, as is currently contained in the Constitution.
(Applause from the left)
Mr President, a constantly-changing society demands from politics new debates, the ability to take rapid decisions and, above all, the willingness to reflect deeply, with full knowledge of the facts, on the geopolitical and different economic and cultural situations which, in some respects, contribute to the ever-widening gap between north and south and between citizens.
As a member of the Convention, I would like to express my satisfaction and the satisfaction of the Group which I have the honour of representing in that forum - the Group of the Union for a Europe of Nations - with a text which recognises the value of the national States in the new European Union: a Union which we hope will have stronger and more transparent institutions after the Intergovernmental Conference, which can prove to the world that the European Union exists as a model of civilisation and development. A civilisation which wants to see its values recognised without wishing to abuse the values of other cultures; development which must be compatible with the rate of adaptation of man. It is our hope that, with regard to the preamble, the Intergovernmental Conference will come to an agreement on the acknowledgement of the roots from which the Union has sprung to life. The ancient history of Greece and Rome, the Judaeo-Christian traditions and the secular, liberal values which came gradually to be established cannot be disregarded because it is from them that the future of Europe is drawing cultural and moral strength. We can see, moreover, that it would be appropriate to reflect once again on the need for there to be a European Commissioner for each Member State, in order to achieve greater cohesion between all the institutions.
The Constitutional Treaty will, at last, give rise to a politically cohesive, free, independent Europe which respects the languages and traditions of each nation. The Italian Presidency has some extremely arduous tasks ahead of it and we are confident that, in the spirit of cooperation that it will foster with the other European institutions, with the Members of the European Parliament, the elected representatives of the people, it will give fresh impetus to the process of unifying Europe and to Europe's role in the world.
The urgency of the migration issue demands an overall view. As I had occasion to write on the eve of the Thessaloniki Summit, only Europe, not least through a new Mediterranean policy and, at last, adopting a new principle of cooperation with the poorest countries, will be able to stop illegal migration of biblical proportions becoming a collective tragedy. I look forward to the European border police corps and the new agreements with third countries, I look forward to reinforced cooperation in combating organised crime, terrorism and fundamentalism, but the issue of a European approach to the globalisation of the markets must be addressed too, to prevent cultures and traditions becoming fragmented and dying out.
A healthy social market economy cannot continue to accommodate unrestrained financial speculation such as that we have witnessed in recent years, which has broken out intermittently without there being any attempt to destroy its roots, to eradicate its causes. The health of the economy also depends on the parameters governing our actions, and one good parameter is that the financial economy must move at the same rate as the real economy. Europe cannot disregard the fact that the mobility necessary to allow the economy to develop further is dependent on two requirements: cultural education, which provides young people of all nations with the basis for mutual understanding - which means the national governments will have to address the need to provide more and better information on the activities of the European institutions - and the question of accommodation, which cannot be the responsibility solely of individuals or the private sector but to which the institutions too must help to find a solution; likewise, infrastructure- and transport-related issues need solutions at both national and European level, and so we would point out again here the need for rapid completion of Corridor 5 and Corridor 8.
To combat the new forms of poverty which are emerging increasingly in the countries of the Union, we feel that it is vital for Europe to have a stronger energy policy which, based on seeking new sources and more efficient use of known sources, goes hand in hand with preserving those environmental values without which the very life of the planet would be endangered. At the same time, the issue of funding for research must be addressed: without substantial increases European research will not reach a level of excellence, with all the predictable ensuing consequences. In this connection, a more effective European food safety policy becomes particularly important in order to safeguard the quality of products and to protect their origins, thus safeguarding the citizens' health, which is the Union's main asset.
Today, Europe is called upon not just to uphold the right to life of its citizens and of all human beings but to send out the message that all people have the right to a dignified life. Indeed, in the third millennium, all the most highly developed communities are, in any case, being called upon to take the political, cultural and economic measures necessary both within and outside their states to ensure that the tragedies we are witnessing do not continue. Children in Afghanistan currently have the lowest life expectancy in the world. Like millions of other children - in Africa, South America and the Middle and Far East - they are deprived of the right to life and the right to a dignified life. The relentless combating of terrorism and the consolidation of peace are dependent, not least, upon Europe's ability to deliver what it has promised over the course of recent years: the right to a dignified life, Mr President, not least in order to put an end to practices involving physical mutilation, to which many women are subjected in their countries of origin, suffering this abuse in Europe too.
The Group of the Union for a Europe of Nations also expects from the Italian Presidency policies seeking to combat forms of discrimination, to crack down on traffickers of arms and human beings and to destroy the arcane, yet powerful world of child abuse. These criminal organisations have unrestricted, unregulated use of the Internet, which they use to spread their evil culture throughout the world. We therefore call for the drawing up of rules to stop a tool which exists to facilitate communication between citizens being transformed into a tool for use by those who violate the laws of the national states of the Union. In order to stop this happening, every technological invention must be subject to a European screening process, a scientific experimental control process which provides the guarantee that it is safe to use.
Mr President, if freedom is to be true freedom, there have to be rules: a small number of clear, enforced rules. We appeal to these rules in the hope that the Italian Presidency will enjoy today the good will and cooperation of the European Parliament, the Group of the Union for a Europe of Nations and of all 25 countries which make up our great Europe.
(Applause from the right)
Mr President, Italy insists that the Intergovernmental Conference must be ready to begin by December so that President Berlusconi can issue invitations to the Rome Summit and solemnly bury the Treaty of Rome and give birth to the Rome Constitution. A serious constitution cannot be devised as quickly as that. When the EU is equipped with common citizenship, fundamental rights and a whole charter of rights that can be invoked directly before the courts, the character of the whole cooperative enterprise is altered, and every single provision of Title III is to be read in a new light and can acquire new significance.
To cite just one example: when the Treaty of Maastricht introduced common citizenship, it was expressly stated in writing that citizenship had no direct effect. The judgments of the Court of Justice nonetheless caused citizenship to be of direct effect, and people are now free to settle anywhere in the EU and have their rights further extended by means of the many fundamental principles in Title I of the Constitution and Title II of the Charter. The people and the elected representatives should be aware of all the consequences of the Constitution before it is adopted. This will require a large number of working parties, opportunities to table amendments and transparent democracy.
What would the Constitution mean, for example, for the Danish summer house protocol? Denmark prohibits Germans from purchasing summer houses in the way that Danes can. This quite clearly contravenes the ban on national discrimination under Article 4 and the principle of equality under Article 44. Can two such fundamental principles be set aside by an exemption, in the form of a protocol, to the rules governing the free movement of capital? Is there a hierarchical relationship between the fundamental principles and the other provisions in the Constitution and protocols? Alternatively, take Article 51, which protects the structure of the churches. Denmark can in this way retain a Protestant state church, but can Article 51 also lift the ban on religious discrimination in Article 2, paragraph 21 of Title II? Is the Danish constitution lawful or unlawful? It would be nice to know the answer before the Constitution is signed. Article 12(2) renders the majority of all the international agreements unlawful, for the EU would be given not only shared competence but also sole competence to enter into any agreement if only an internal act were affected. Ought it not at least to be stated in writing that all existing agreements shall continue in force until such time as they are altered?
Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, let us take a practical look at what is already happening. We must measure in this way, with intellectual honesty and, I believe, this form of cooperation, any difference between what is said and what is done. On 7 June, Mr Berlusconi, in Jerusalem, you said, and I quote: 'In the future, Europe must include Israel. We look on Israel as a European nation to all intents and purposes: cultural, economic and political', going on to describe it as the Middle East's only true democracy. I repeat: 'In the future, Europe must include Israel. We look on Israel as a European nation to all intents and purposes.' This is the official wording of the written document we have. 'In this context,' (the Euro-Mediterranean Partnership) - and I quote - 'we shall not neglect the need to consolidate relations with Israel with the prospect of more extensive and structured reciprocal cooperation'. This is the line taken by those who oppose Israel's entry into the European Union, for, clearly, those who are opposed do not say 'We don't want these dirty Jews'; they say 'Cooperation is enough'. We support Mr Berlusconi who, at that time, was not yet President-in-Office of our Council.
Similarly, as regards Turkey, we have always heard Russia, Turkey and Israel specified. Here, too, your text explicitly denies the goal of Turkey's accession. What does it say? 'The Italian Presidency furthermore considers it essential to inject more specific content into relations with the Russian Federation' and so on. This is quite clear. As regards Turkey, '? we are engaged in jointly monitoring its path to integration, encouraging the Government in Ankara to continue its efforts in the fundamental process of internal reforms.' And that is supposed to herald its accession! It is true that Mr Buttiglione has said in recent days that Turkey is a military regime which can never become part of the European Union, but without the soldiers it becomes a theocracy. This is Christian Europe! I would just like to say one thing very briefly, and we must admit it. It is not true that there is a history of Europe - just one: there are many. There is the history of the Reformation and the Counter Reformation, there is the history of a Europe which produced victorious communisms and victorious fascisms and nazisms, which produced, and still produces today, antidemocracy. Then there is the other history, the history condemned, I regret to say, by our Polish Pope when he condemns liberalism. By the way, it is liberalismo, Mr Watson, not liberismo: here we have had liberalism for a century. There is a Europe of the Pontifical Zuaves - European and French Zuaves - fighting the Italian risorgimento. There is a Europe which is the Europe opposed to our Europe of Altiero Spinelli, of Ernesto Rossi, of the Europe, Mr Berlusconi, which you heralded at the G8 in a way which I applauded. We Radicals applauded! We want to take Europe closer to the World Democracy Organisation and focus actively on the Community of Democracies. We applauded at the G8! Today, of course, Mr Watson was quick to stress the Keynesian nature of your speech, but I have always maintained that, culturally, there is essentially great similarity between you and President Prodi when it comes to the political choices you make. Giulio Tremonti talks of 'Colbertism' rather than 'Keynesianism', but when all is said and done ?
There are just two things we have to ask from you, then. Firstly that, at the United Nations General Assembly, the European Union includes or brings about the inclusion, as Mr Fini announced, of the question of the moratorium on the death penalty. Secondly that, starting with the UN events, the Democratic Caucus representatives should be convened by the Presidency of the European Union. If you comply with these two requests then we will be more than content. As far as the rest is concerned, I wish you and us all luck.
Mr President, Mr President-in-Office, Mr President of the Commission, a year and a half ago, when the Convention's work started, few were convinced that a dream could actually come true; few believed that Europe could, as is now happening, build itself an institutional structure that could enable it to take on ever greater responsibilities on the international stage. Those few have now become the vast majority. This excellent result - which your government, Mr President-in-Office, so strongly desired - marks the beginning of a presidency packed with more undertakings and more hopes than any other in recent years. Italy, a founding country, was given a mandate by the countries of the Union at Thessaloniki to carry the work of the Convention through to its conclusion. That is not all. Europe has chosen Rome to be the venue for the signing of the first Constitution: this is a political result of great significance, an historic act of recognition for Italy and for its freely elected government. This recognition will encourage and support it in its work over the coming months, Mr President-in-Office - work which I am certain will enable us to achieve the objectives you have set out in this House.
The text we approved at the conclusion of the Convention's work certainly leaves room for improvement but, as you said, it represents a fundamental working basis that cannot be misinterpreted. Your programme, which we in the European People's Party endorse, is mapping out for tomorrow a reunified Europe, which is an ally of the United States but is capable of shouldering responsibilities that until now it has been unable to take on. In defining a balanced system of Council, Commission and Parliament - we in this House acknowledge, Mr President-in-Office, that you have underlined the importance of the role that the European Parliament plays and will continue to play in the IGC - and in designating a President of the Council and a Minister for Foreign Affairs, the new Treaty will provide an answer to the question 'Where is Mr Europe?', which anyone looking for clear interlocutors in our continent might ask.
The demise of the principle of unanimity is the other option that will enable us to overcome obstacles that have all too often blocked European initiatives. Let us hope, therefore, that the Intergovernmental Conference will increase the number of subjects which can be decided upon by majority voting. The Constitution is, however, merely an instrument: its provisions cannot produce an effect if the political will is lacking.
Mr President-in-Office, your speech clearly showed Italy's decision to give great weight to the Union's actions abroad. If we so desire, Europe - with its attention turned towards the east and also the south - can play a leading role in promoting peace, progress, security, development and social justice, not least for the weak and those with disabilities, as you mentioned.
A Constitution and political will alone, however, are not enough to make reality the project of the likes of Konrad Adenauer, Robert Schuman, Alcide De Gasperi, Jean Monnet, Gaetano Martino and Altiero Spinelli. Europe will not succeed if it cannot speak to the hearts of its citizens. Europe will be the Europe of values: it is in values that our origins are rooted. I hope that the IGC will want to include an explicit reference to our Judaeo-Christian roots in the preamble to the secular Constitution of our Europe because, if we lose sight of our origins, we shall not succeed in treading new paths or looking towards those new horizons that tomorrow's Europe must reach.
Mr President-in-Office, the problems we have to face at this moment are vital for the future of the Union and we intend to give them absolute priority. It is on these that we shall assess the work of your presidency. The concerns that have surrounded it, however, are not all due to prejudice. The unresolved conflict of interests remains a legitimate source of concern that extends well beyond our own country. In addition, the resignation of the Minister for Foreign Affairs, Mr Ruggiero, had a significant effect on the way people understand Italy's role in Europe, the same Europe that Minister Bossi dubbed 'Forcolandia' ['Gallowsland'] because it is repressive, and which he has today branded a neo-Jacobin project, intrinsically authoritarian and globalising. Perhaps this accounts for your coolness towards working seriously on the construction of a European area of justice, freedom and security, starting with the European arrest warrant, which ought to be approved by December 2003.
Major problems, I was saying: the Constitution, first of all. We ask that the next Intergovernmental Conference should not put the Convention's results forward for further discussion and that Italy should make every effort to improve the text on essential points, such as the extension of majority voting. On economic questions, we see that the Italian Presidency intends to relaunch the idea of public investment for infrastructure. We shall also add training, research and the environment. This proposal can only make headway if it adopts a truly European perspective, if it is firmly anchored in the Community method and is financially viable.
With regard to pensions, you are well aware, Mr President-in-Office, that Europe has no competence in the field of social security schemes, which are so diverse and so closely tied in with welfare policies. Does the Presidency really mean to promote a European initiative in the economic and social field? Well, then, it should do its best to have taxation and social policies brought within the Community's competence in the new Treaty, based on the guidelines of real European control of the economy, as this Parliament has been demanding for some time. In these matters, however, the method of consulting the social partners has to be followed, as laid down in the Lisbon strategy.
As regards immigration, one cannot invoke just one piece of European policy - the part relating to frontier controls to combat illegal immigration - and ignore all the others, on the management of the influx and the reception and rights of those who, by coming here to seek work, contribute to the economic growth of our countries, those, let us be clear, whom your Minister for Reforms lumps together as 'Bingo Bongos'.
Lastly, on the matter of foreign policy, it is possible to be both Europeans and friends of the USA. Friendship, however, is a relationship that must not fall into subservience. After the difficult Iraqi crisis, it is therefore even more urgent to define a sound common foreign and security policy, backed by overthrowing the right of veto. A clear framework for the Union's foreign relations was drawn up at Thessaloniki, distinguishing further prospects of enlargement from closer relations with our neighbours; in this context, after the contradictory statements that you and your Minister for European Policies have made regarding Turkey, we hope that what you told us this morning will stand. Similarly, for the Middle East, we hope that the peace process will be supported by the Italian Presidency, but to reach this goal it will be necessary to talk to and take into consideration all the parties involved. I wish you success in your work, Mr President-in-Office!
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, today we are talking as Europeans; we do not bring to this House opinions on the internal politics of our countries. In the next six months Europe must start moving faster; the constitutional treaty for a Europe of 25 should make the world realise whether our continent will continue to be a driving force for economic and social progress and, after the serious Iraqi crisis, whether it will equip itself with effective means to take a leading role in matters of security and freedom in partnership with the United States, in a new multilateral cooperation. As a European, therefore, I hope for a successful Italian Presidency working in close collaboration with the Commission under Romano Prodi and with our Parliament.
Today, Mr President-in-Office, you have been cautious and made an effort to present your programme along lines of collaboration with the other countries and not in discontinuity with Italy's traditional policy for Europe. We need to be bolder, however, if we do not want our compromises to slip away, especially as regards control of the economy, foreign policy and the necessary new defence policy, so as to minimise the risk of paralysis due to the need for unanimity. Over these six months we expect a radical change that can remove the reasons for all the criticism, scepticism and concern that have surrounded these first few days of the period with you at the helm. Indeed, it is not the internal politics of one country but all Europe that is calling for an end to conflicts of interest and media concentrations. It is the liberal fundamentals of the separation of powers and the balance among the powers as reflected in the European Treaties which we have freely signed and by which we are bound. The spirit of Rome of the 1957 Treaty was based on a daring vision of the future, and it constructed fifty years of democracy, prosperity and peace. If we are guided by that vision, even from alternative political positions, we shall harvest common fruits for the good of Europe and its future.
Mr President-in-Office of the Council, our aversion to your politics and your government, as you know, is deep-rooted, and it would not make sense for us to do a U-turn now that your politics are being applied to Europe and not just Italy. I think there is a rhetoric surrounding the six-month presidency of a nation, which cannot hide the political reality: the reality is that every presidency is the presidency of a government, not of a country; therefore, if people are against the Bush Administration it does not mean they are anti-American, and if people in Italy and Europe are against their government, it does not mean they are against Italy.
Europe is, of course, an important episode; it is a challenge that has quite rightly been called historic. We are afraid that your government will aggravate rather than favour the necessary choices. You are starting with a handicap: in Italy the country's consensus is split, a major part of European public opinion is contrary (and I believe the causes lie precisely in your politics), the bases for the economic crisis in the country have been distorted, as it has been under severe strain with the conflict of interests and the conflict between the established powers. I personally feel the worst damage has been done by a minister in your government who can speak of the need to open fire on convoys of immigrants at sea.
We shall not, however, protest about your government's presidency; we shall confine ourselves instead to criticising your politics, the bases of which are essentially the primacy of the United States of America and the primacy of the market. Both are factors of potential crisis for Europe: one, the United States, driven today by a doctrine of pre-emptive war; the other, the market, faced by a clearly developing crisis of social cohesion. You, Mr President-in-Office, have put forward a proposal for a transatlantic, neo-liberal, post-democratic Europe. We think this proposal goes against the vocation and historic mission of Europe today, of a Europe that needs another perspective. Someone spoke of a Keynesian policy; I beg to differ: large-scale infrastructure is not a Keynesian policy; it may instead be a threat to the environment through deregulation, and it also runs the risk of not being completed because of the difficulties in financing it.
There is another side to your politics, however, which is neo-liberal through and through: it is what we call job insecurity and you call flexibility; it is what is shown - as, indeed, in other European countries - in the attack on the social security system. This, Mr President-in-Office, is not Europe. The real Europe is the one calling for independence from US policies for the sake of a different political culture, the one calling for a different social model. Your strongpoint today is the weakness of political Europe, because the truth is that this political Europe is founded on a democratic deficit, and because I think that the Convention, too, is ambiguous and weak, a far cry from the great progressive constitutions.
Therefore, Mr President-in-Office, we shall not oppose you for the sake of this Europe, but for the sake of another Europe: a social and democratic Europe. That is why our hope is - and please do not take this as a sign of hostility - that mass movement action in Europe will grow in both numbers of participants and importance during the Italian Presidency. There is just one thing on which we should like to be able to come together with you: in calling loudly for a moratorium on the death penalty. That, at least, would be a good sign of civilisation.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, the Italian Presidency is being greeted with mixed feelings. You spoke about Italy's proud contribution to peace and international law, and we would ask you whether your presidency will feature as a milestone in this respect. How, for example, would you deal with the pressure which the United States is currently putting on Serbia not to sign the Treaty on the International Criminal Court, while at the same time Europe wants to offer the Balkan countries the prospect of accession to the EU? The refugees who wash up on the shores of the Mediterranean Sea are an indictment of the inhumanity of our system. It will never work without legal immigration options.
You spoke, above all, about monitoring procedures and about sending people back, but sustainable development and peace in the countries from which people come must become a priority in the immediate future. This development requires not only trade measures, but also respect for the environment and development opportunities for those countries. They are now being robbed of everything and people are given weapons instead.
Peace in the regions in Europe is also important. There are regions in every accession country that are waiting for opportunities and for sustainable development, because they are faced with impoverishment and depopulation. This is also the case in some of our own regions. We would ask for greater visibility of the regions in the Constitution. Constitutional regions, in particular, wish to receive respect instead of supercilious treatment from the Member States that have the final say in every instance. This only adds to the frustration in the constitutional regions. I hope that your presidency will demonstrate an understanding of this.
Mr Berlusconi, I believe the most important task during the Italian Presidency will be that relating to the new constitutional treaty, which, let us recall, is not just concerned with ideas or concepts but addresses a territory and the people who live in that territory. The work the Convention has done is good work: the initial basis is sound, it may be that only a few adjustments will be necessary, such as a better definition of the balance of legislative powers between Europe, between the Union and the individual states. As for the problem of majority voting or unanimity in decision-making, we have to reconcile two needs: the need for efficiency and the need to respect the sovereignty and interests of the states that make up the Union. In your speech, you repeated the word 'negotiation' several times. I think some effort to reconcile different needs is also required in this area.
Lastly, I should like to mention something which I do not think it will be possible to achieve but which I must highlight: the need for a reduction in the Commission's monopoly on legislative initiatives to the benefit of this House. Parliament does not have the right to initiate legislation - the only case in the world, I believe. Even a mere town councillor can table proposals, but Members of the European Parliament do not have this right. I believe this question at least deserves your attention. I too offer you my best wishes for your Presidency.
Mr President, certain people should remember that we are debating today the programme of the Italian Presidency with which - and I am keen to point this out - I am essentially in agreement.
I hope that throughout these six months, at all times in fact, we will be able to distinguish between domestic ideological differences and the institutional responsibilities such as those which the great country of Italy is now taking on. We take note, in this regard, of the commitment of the Group of the Party of European Socialists.
The main task of the Italian Government is to successfully organise the Intergovernmental Conference (IGC) and to employ all its capacity for dialogue in order to bring the positions of the Member States together. In this regard, we are grateful for the commitment of the Presidency-in-Office of the Council. The objective is for the IGC, in any event, to begin and end in Rome.
Time periods here, Mr President, are very important so that the countries which decide to hold a referendum on the ratification of the Constitution of Rome, allowing it to coincide with the European elections on 13 June 2004 - and I wish that were all of them - are able to do so. In this regard, Mr President, please allow me to take this opportunity to urge the political opposition in my country to agree to a reform by consensus of the rules governing the referendum so that such a vote may be possible, as we all wish.
We would also like during this six-month period for strong impetus to be given to the negotiations for the accession of Romania and Bulgaria and we call on the Presidency to do everything possible so that these negotiations may end within the time period of the current European legislature.
In terms of the European Union's internal policy, we fully support taking further steps on the Lisbon strategy and continuing to make progress on the area of freedom, security and justice, particularly in combating illegal immigration, and in terms of the foreign policy of the Italian Presidency we hope that it relaunches the Euro-Mediterranean dialogue in Naples and we welcome its commitments in this respect on the creation of the Euro-Mediterranean Parliamentary Assembly, but in particular the relaunching of the idea of the Euro-Mediterranean Bank.
And we would also urge you to promote progress in the negotiations with Mercosur which the WTO will promote and which your Italo-Argentinian compatriots will no doubt welcome.
Mr President-in-Office of the Council, we wish you the best of luck because success during these six months will be a success for Europe.
Mr President, Mr President-in-Office, ladies and gentlemen, never before has a presidency attracted as much criticism and scepticism as this Italian Presidency. There has been fierce criticism not only in the left-wing media, but also, to a great extent, in the conservative media. This is not, however, something that we Social Democrats take any pleasure in, because we neither want nor are able to replace Italy's internal opposition. In the interests of Europe, we wish the Italian Government a successful presidency; there is too much at stake to do anything else.
The problem lies, Mr Berlusconi, in the fact that we have heard so many contradictions from Italy in recent months. Let us take foreign policy, for instance. In your speech today, Mr Berlusconi, you talked about how Europe must be an active protagonist on the world stage, and about how we also need diplomatic and military instruments. You also talked about the need for a strong partnership between Europe and the United States. You are absolutely right on all three counts!
The problem is that in recent months we have seen you, Mr Berlusconi, as a Prime Minister who has not nurtured partnership with the United States, but one who has practised servility and blind obedience. We have witnessed a Prime Minister Berlusconi who was very reticent about creating a military arm for Europe. What is more, Mr Berlusconi, I hope that you will adopt a more balanced position on the Middle East, and that you will emphatically call on both sides to refrain from resorting to violence. We need to combat terrorism in the Middle East just as forcefully as we need to demand the withdrawal of Israeli troops and the dismantling of the wall that cruelly divides Palestine in two.
As regards the important issue of economic and financial policy, the statements made by the Italian Presidency so far have once again been contradictory. The investment programme proposed by you and by Mr Tremonti for infrastructure projects and for research and development is a good idea as such. But it is not yet clear whether it is just a question of weakening budgetary discipline or whether Italy is seeking support from Europe for projects it finds hard to finance. In this case too I call on you to display more clarity and openness if we are to jointly implement the approach of the Delors White Paper and the Commission's proposals. I have in mind in particular the proposals the Commission adopted when Karel Van Miert was in the chair. If you can achieve that, Mr President-in-Office, if you can bring forward a coherent and precise proposal, you will also have the support of the Social Democrats.
Mr President-in-Office, every presidency runs the risk of confusing national and European interests. The public has unfortunately gained the impression in recent months that in your case personal and political interests are also involved. It would be dangerous for an EU presidency if personal, national and European interests were all mixed together ?
... and I hope that you will do your utmost during your presidency to make it crystal clear that you are not speaking as an Italian Prime Minister with a political axe to grind, but as the President of the Council of the European Union. If you do that, even if we may follow your progress with a critical eye, we will nevertheless support you in your work.
(Applause)
Mr President, as an Italian and a Member of the European Parliament I feel embarrassed and worried but at the same time proud that my country, Italy, is today taking on the leadership of the European Union. I feel embarrassed at all the criticism, censure, sarcasm and derision levelled at my country for what has, I regret to say, quite rightly been called the Italian anomaly, or the serious conflict of interests that involves our Prime Minister. I also feel humiliated, because I recognise indeed that, whenever our Prime Minister expresses an idea, illustrates a proposal or presents a measure on the economy, finance, information or especially justice, we never know whether in doing so he is thinking of our interests or his own and those of his friends. Or rather, we in Italy know only too well, unfortunately, given what he has done up to now.
I am worried because I do not want the conflict of interests virus that is humiliating Italian democracy to spread to a European level, because this is the real cancer for democracy, Mr Berlusconi, not the work of the judges, as you foolishly stated the other day. I am, however, also proud - yes, proud - because, thank God, Italy's institutions are not just made up of the Prime Minister and the friends he has brought in with him, especially in the Italian Parliament. That is why I am sure that Italy's leadership of the European Union will, as a whole, with the involvement and collaboration of all the institutions, including the oppositions, rise to the occasion despite the Italian anomaly, which I am glad to say is transient.
Mr President, Italy, which so long ago was among the founders of the European Community, today has the great task of taking Europe fully into its historic continental enlargement and the launching of its first Constitution. This is our hope and also our commitment but, frankly, it is bad for Italy and for Europe that the person who is to represent us during the coming six months is Silvio Berlusconi. The whole of Europe knows that he represents an anomaly unparalleled elsewhere in the world. An immense weight hangs over him and his actions because of the ongoing conflict between his own personal interests and those of the people of Italy and Europe as a whole. He is the richest man in Italy: his immense economic power and his private affairs, which are present in every field of activity, conflict with the laws, the standards and the very principles of the State; they conflict with justice, and that is the truth. It is very sad for Italy and for Europe to have to read fierce criticism of him in the most respected newspapers in every country. You have all read it, ladies and gentlemen, so I will not repeat it: it is harsh criticism, but it is true.
For all of us it is a cause of the greatest concern to see someone at the head of the Council who, during the war in Iraq, acted not to unite Europe but to divide it, by coming out against the feelings expressed by the vast majority of the people of Europe and once again adopting subservient positions towards the United States; someone who on international issues departs from the prevailing European line, on relations with Israel and Palestine, for instance, or the dramatic immigration question; someone who, on economic and social issues, starting with the attack on pensions, has espoused an extremely laissez-faire and deeply anti-popular line.
Mr Berlusconi is the right, and the worst, most dangerous kind of European right, and I therefore have no illusions. Frankly, I expect the Berlusconi term of office will prove to be a total disaster. I hope at least that, in the interests of Europe and my homeland of Italy, the damage can be kept to a minimum. Let this be quite clear: for this reason we shall act decisively out of a pure sense of national responsibility and a staunch European spirit. For this very reason, we shall oppose him and his politics.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, in this Parliament, ladies and gentlemen, and in European society, there is a profound distrust of the Italian Presidency. Not because of Italy, of course, the foundation of our culture, of many of our languages and of the very idea of Europe, but because of the political personality of President Berlusconi.
You, Mr Berlusconi, are one of the main representatives of the authoritarian right of our day, protagonist in the battle between the classes, internally and globally, between the rich and the poor and the workers. You even call people such as President Prodi, critical journalists and the judges who judge you 'communists'. You use antiquated language, even troglodyte language, forgetting which century you are in. You are a friend of Sharon against Arafat.
This distrust was ratified by certain key elements in your speech today. You subordinate the constitution of the European Union to relations with the United States. You are unaware of the chaotic and tragic situation in Iraq, caused by governments friendly to you. You forget the Prestige disaster, which was suffered principally by my nation, Galicia. You underplayed the constant deaths of immigrants, off both our coasts and in your island of Sicily. You said nothing about the social Europe, about social and territorial cohesion, not even in view of the prospect of enlargement. You did not expressly defend the draft constitution.
In Italy, Mr President, you were granted immunity. Here, as President-in-Office of the Council, you will not have it.
Mr President-in-Office of the Council, having welcomed, as is only right, your taking over the reins of the European Union, I must immediately express profound disagreement with the main emphasis you intend to give to your Presidency: that of positioning the European Union in the wake of the United States of America. The peoples of Europe do not want this and demonstrated as much during the war in Iraq. Nor is it the option favoured by the European institutions. Following the example of Parliament, commitment to a multilateral world under the aegis of the United Nations rather than that of the United States has been expressed by the Commission in the shape of Commissioner Patten and Mr Prodi - the former hardly a dangerous left-winger, the latter perhaps a little more in that vein - and even by the Council, or at least to all appearances.
What Europeans are waiting for is the affirmation of their own European identity. Public opinion has come into its own on this matter, Mr Berlusconi. Do not disappoint it. What, indeed, would be the use of this would-be constitution which, whether it be a source of delight or indignation, is a considerable leap forward in the direction of European sovereignty, if our continent were to end up becoming the handmaiden of the US empire? Mr President, given that this treaty is to be signed in Rome at the beginning of May 2004, I hope you will be very keen to propose to your colleagues in the Intergovernmental Conference that the peoples of Europe, as sole wielders of sovereignty and, therefore, as those who alone are in a position to relinquish such sovereignty, should vote on this Constitution in a referendum.
Finally, the Ministerial Conference of the 'World Commercial Organisation' - a name I think is more apposite than World Trade Organisation - will be held in Cancun during your Presidency. In the same spirit, I do not want this meeting to be the opportunity for our old Europe, to which we are ultimately rather attached, to sacrifice its cultures, its ways of life and its Community on the altar of unrestrained free trade. Already, our agriculture has been more or less remodelled in accordance with the rules of the World Trade Organisation. I fear that our cultures, our identities and our specific character, which has, moreover, given birth to world civilisations, might suffer the same fate.
Mr President, Prime Minister, first of all, I should like to apologise today for the many insults which the Belgian ministers and party chairmen have levelled at the Italian Government and its Prime Minister. I am particularly thinking of Mr Louis Michel, Foreign Affairs Minister, and Mr Elio di Rupo, the chairman of the Walloon Parti Socialiste. The Italians should know that a large majority of Flemish people feel nothing but embarrassment about these gentlemen, who wanted to act as universal moral knights, while they would be better off putting their own house in order.
Despite this, we do not agree with the Italian Government's politics on every score. For example, there is your position about Turkey's accession to the European Union. My party, the Vlaams Blok, hopes nevertheless that under the Italian Presidency, work will be done on a stringent immigration policy, a bold policy against ever-increasing illegal immigration and all the problems of crime and social corruption that it brings with it.
Europe deserves pro-active politicians who refuse to buckle under the terror of political correctness. If the Italian Presidency manages to draw up concrete European policy in all these areas, you will be able to count on our support.
Mr President, Mr President-in-Office, I want to begin by offering you our unqualified good wishes for a successful presidency. Recently the debate over the structure, the powers and the institutions of the European Union has come to dominate almost every European discussion. It therefore comes as a breath of fresh air to see that you have put the pursuit of the Lisbon strategy at the forefront of your policy objectives.
We need to face up to the challenges of economic change and reform. At a time when Europe is facing deflation and stagnation, it is encouraging to see that you recognise the need to revive the process of major liberalisation of European economies. We need real action on the Lisbon strategy rather than empty rhetoric.
The millions of unemployed throughout Europe want sustainable jobs, rather than our apparent obsession with institutional design and architecture. Jobs and prosperity will have a more direct and real impact on the lives of the people that we are here to represent than tinkering with EU institutions.
Turning then to the IGC and the prospective new constitutional treaty, I urge you and your fellow Heads of State to return to the objectives that were set out in Laeken. You were amongst the European leaders who called for the Convention to bring the EU closer to the citizens. Some of us seriously question whether the outcome really achieves that. The European governments should have that Laeken statement firmly in their minds when they begin the negotiations in the IGC.
Our political élites have always assumed that the only way that Europe can succeed is by regular, institutional change. But our enlarged Europe of 25 states should be a place where proper respect for the diversity of nation states is upheld and defended. Imposing a straitjacket of uniformity can only damage the true interests of unity in the EU.
I also applaud the statement that you made in your priority objectives, in which you say your desire to complete the work of the IGC is dictated by respect for the values of democracy and transparency. We trust that you will keep to this in the intergovernmental negotiations that lie ahead.
I would also like to clarify a matter I raised in Parliament with President Cox yesterday. The accession countries will be affected by the outcome of the IGC in the same way as the current 15 EU states. I note that they will participate in the IGC on an equal footing with current Member States. President Cox repeated that statement to me yesterday after my speech. But what does it really mean in practice? Surely it should mean that the accession countries have a full and equal right to vote in the Council on the outcome of the IGC? Perhaps you can confirm whether that is also your understanding.
I also welcome your clear commitment to revive and reinvigorate the transatlantic relationship. Recent events have damaged the strong ties that exist between Europe and the USA. In a newspaper yesterday, you said that the West must be united. There cannot be competition between us and America. Given the growing strains between America and some countries in recent times, we are looking to you to take this priority forward as a high priority. We must ensure that the European Union in the defence field does not pursue objectives that lead to antagonism with the institutions of the NATO Alliance.
Mr President, ladies and gentlemen, I would first like to reply to Mr Poettering, who was waxing positively lyrical about the Presidency representatives who have travelled from Italy today: Berlusconi, Fini, Frattini, Buttiglione - I was even worried that he was going to move on to Maldini, Del Piero, Garibaldi and Cavour! But there is one person he forgot, and that is Mr Bossi. He is also a member of the Italian Government, and the least utterance from this man is far worse than anything that inspired this House to censure Austria and oppose the Freedom Party's inclusion in the Austrian Government. We ought to talk about him as well!
I realise that you are not responsible for your ministers' IQs, Mr President-in-Office of the Council, but you are responsible for what they say. The comments made by Mr Bossi, your Minister for Immigration Policy, which you mentioned in your speech, are totally incompatible with the EU's Charter of Fundamental Rights. As President-in-Office of the Council, it falls to you to defend those values, so I call on you to defend those values against your own minister!
I would like to pick up on a point made here by Mr Di Pietro. He said that we should not allow conflict of interest to infect Europe. Yes, he is quite right, and we have now found ourselves in a difficult situation for some days in this House whenever we talk about the Italian Presidency, because we keep being told, 'now you must be careful not to criticise Berlusconi because of what he is doing in Italy, because the European Parliament is not the right place for that'. Why should that be? Is Italy not a member of the European Union?
(Applause)
Of course the European Parliament is the right place, and I shall tell you why. The members of Italy's Parliament are elected to concern themselves with your actions as the Prime Minister of Italy, and we are elected to debate what you do as President of the European Council; that is our responsibility. You talked about the area of freedom, security and justice, and about the Tampere process. You used a single term, Europol, but you did not use those three terms. I wanted to remind you about that and ask if you could say a few words about those three concepts. What do you intend to do to speed up the establishment of a European Public Prosecutor's office?
(Applause)
What do you intend to do to speed up the introduction of the European arrest warrant? What are you planning to do about the mutual recognition of documents in cross-border criminal proceedings? I think you could do with a little reform in your own country when it comes to the authenticity of documents. If you were to implement that reform in your own country, the European arrest warrant could then come into force much more quickly.
Nevertheless, I am delighted that you are with us today and that I can have this debate with you. We owe that not least to Mrs Nicole Fontaine, because if she had not made such a good job of dragging out the Berlusconi and Dell'Utri immunity procedures - Mr Dell'Utri being your right-hand man, who by way of exception is here today for once - if she had not done that, you would no longer have the immunity that you need. That is another truth that needs to be spoken here today!
(Heckling)
Mr President-in-Office of the Council, as an Italian Member of the European Parliament from the Movement of European Republicans in the ELDR Group and for Mr Martelli's Liberal Socialists, I can only hope that these six months will prove an assured success for Europe and for Italy. To solve the difficult tasks that lay ahead of you - from major infrastructure to pensions and illegal immigration - you will not be needing sensationalist television formats but intelligent, creative work of political mediation, in order to honour the commitment you have made before this Parliament. The profile of your actions must therefore be very high and focused on the major international options, most of all the new Constitution for the Twenty-Five, under which every step forward will be welcomed but no step backward will be allowed at all.
Rebuilding a real partnership with the United States must start with a direct relationship with the European Union, with Europe gradually taking on responsibility and leadership in NATO, with a moderate, rather than antagonistic or subservient view of the relations. Therefore, Mr President-in-Office, we believe it is essential to encourage the United Kingdom to join monetary union so as to strengthen Europe at an international level.
The other difficult test lying ahead of you is the solution to the Middle East problem, bearing in mind that the roadmap requires a highly impartial attitude, and therefore European intervention must not be directed to just one side. These are major challenges, Mr President-in-Office, for which, on behalf of myself and also our country, I wish you every success.
Mr President-in-Office, if there is one thing that worries me about the situation in Europe - and we have had a few examples this morning - it is a type of politics that all too often appears to be self-referential. I am therefore sure - and the facts will confirm this - that your commitment to respond to the expectations of your European citizens every single day will mark out your Presidency. The rule in our speeches is to try to make a contribution to the reports. There is a great difficulty here, Mr President-in-Office, because the subjects dealt with have covered all our expectations. There is just one point to which I should like to call your attention: during the six months of the Italian Presidency the new rules on cohesion policies will be drawn up. In this context, I think the Italian Presidency should remind the European Union of a number of specific responsibilities, which are: to strengthen economic and social cohesion; to reduce the disparity in the development levels of many regions, which is still present in our Union and will be even more accentuated with enlargement; and to implement ideas of geographical solidarity, and in this respect we are thinking of the remoter regions. This is based especially on three principles: that without resources the cohesion policy will be difficult to implement; that the sectoral policies that the Union is developing - just think of the effects of the reform of the agricultural policy - should contribute to a great ideal of European cohesion; and that the new idea of European cohesion should also include the flexibility criterion.
One last point, which my colleague Mr Tajani has already touched upon: all these policies will come together in the work of the IGC, confirming the Convention. Well, I believe a reference to the founding values of Europe, an explicit reference to Christian values, would be a contribution to our history.
Mr President, I have been a Member of this House for 14 years. In that time, every six months, I get mounds of documents from the incoming presidency telling me about its priorities - but not this time. I have had nothing. Yesterday I went to the presidency website - it was the first day of the presidency - to see what its priorities were, and there was a sign saying that nothing would be available until 16.30 hours. So I thought 'ah, the secrecy is because there is going to be some big announcement'. I waited with bated breath. But what we got was the usual warm words.
This suggests to me that the real reason for this delay and the lack of information is simply because this presidency is not ready. That is what concerns me. When Europe is faced by some of its greatest challenges, such as how to prepare for next year's enlargement, we have a presidency that appears to have been so distracted by internal affairs that it has not properly prepared for its presidency. I wonder whether this is the worst-prepared presidency of my time in Parliament.
I am also concerned by a lack of consistency. I will not repeat what Mr Swoboda said, although I agree with it. However, today we have heard of the presidency's enthusiasm for developing European defence. I note that this is the very government that rejected the A-400 M, which is, after all, the key element in European defence capability. That makes me wonder just how many of these warm words will be turned into reality.
I am also concerned by contradictory statements within the government about migration. We have had some very emotive speeches on this subject. Quite frankly, we cannot run the important issue of asylum and immigration on knee-jerk rhetoric that only upsets and fuels the anxieties of our population. We have to show political leadership and a balanced approach, both in looking at the integration of migrants - something that the European Parliament will look at for the first time during this presidency - as well as the management of migration based on our economic needs and the needs of migrants themselves. I hope the presidency will show exactly that political leadership on this issue.
Mr President, in Italy you often maintain that you are exposed to political persecution by your critics. That will not happen in this House. Your work will, however, be scrutinised carefully, for there is no immunity in this House against political blunders and infringements. This autumn, the EU is to unite around an asylum and immigration policy based upon humanitarianism and shared humanity. That is something you did not say very much about in your speech, Mr Berlusconi. Success demands clear leadership that can act with legitimacy and authority. I must unfortunately ask myself the question as to whether the Italian Government really is capable of shouldering that responsibility today. One of your own ministers, mentioned earlier in this House, demands that the police use live ammunition upon refugees seeking freedom in your country. That is something you must now clearly reject.
Your own role as Italian media proprietor has led to the government directing the content of both the private press and of public television. That is a very worrying development that affects the whole of the EU and that would not have been accepted if it had happened in any of the EU's new Member States. The gloomy question we now have to ask ourselves is whether Italy is a country that fulfils the political Copenhagen criteria. May you demonstrate that we critics and sceptics are wrong. I nonetheless wish you good luck over the next six months.
Mr President, allow me to say to you, Mr President-in-Office of the Council, that we have confidence in Italy's Presidency. We know that you will be able to combine political will and the spirit of conciliation in order to take European integration one stage further.
In international affairs, transatlantic relations are obviously fundamental. The European Union's discussions with the United States, along the lines of those held recently in Washington, must become more regular. Issues such as environmental protection that are the subjects of conflict between the two sides of the Atlantic, should be approached on a more pragmatic basis.
We share the opinion of the Italian Presidency on the need for a short IGC, examining, if possible as it stands, the draft constitution of the European Convention and, above all, not re-opening the Pandora's box of national requests. We are on the verge of adopting a common constitution drawn up in the full light of day. May we succeed in seizing this unique opportunity, and let us get ready for the new constitutional Treaty of Rome.
Parallel to the enlargement of the EU, people need to feel safe within the borders of an EU alert to the external threats represented by illegal immigration, organised crime and terrorism. From now on, we need to show the determination required to achieve the desires of the Thessaloniki Council.
At an economic level, the Italian Presidency's plan to give new impetus to the trans-European network of road, rail and sea transport, as well as to the research and development project, is a necessity. As the French Prime Minister, Mr Raffarin, pointed out, the pact that links Europeans to one another is called the Stability and Growth Pact. We are therefore in favour of the European Union taking initiatives in the area of growth.
As representative of the overseas regions, I would emphasise the importance, in terms of the EU's social cohesion, of doing everything possible to open up the regions far from the centre of Europe. European solidarity depends on such efforts.
We can only encourage the new Presidency, in the run-up to the Euro-Mediterranean Conference in Naples on 2 and 3 December 2003, to develop its relations, particularly in the field of trade, agriculture, infrastructures and migration, in order to ensure that the Barcelona process does not run out of steam.
Finally, we would keenly encourage any European or national policy designed to promote linguistic diversity. A Europe rich in 20 languages and as many cultures must not be reduced to a Europe of just one language. That requires effort on the part of everyone, however, and we await practical initiatives in this area from the new Presidency.
Mr President, Mr President-in-Office of the Council, I shall let you into a secret: I prefer your own emollient presentation to the contribution, here in Strasbourg yesterday, by the French Prime Minister, whose game was one of national division. That said - and I imagine you will have realised the fact in the course of this debate - we shall judge you by your actions and not by mere words. You will also be aware that Parliament has high ambitions for a successful IGC, and it is the task of your presidency to bring it about. That is the ambition of Parliament and of my political group, in the service of a European democracy that operates at all levels, be it at European level or in each of our Member States, a democracy that respects this Charter of Fundamental Rights that we have just incorporated into the draft Constitution.
I have just, very belatedly, come across your programme in English - I do not, unfortunately, read Italian - and I see that there is again talk of Jacques Delors's White Paper. I am delighted, because I think Jacques Delors was right. Since he proposed that the EU undertake this grand project of trans-border networks and European infrastructures, we are, quite simply, coming up against the same problem, namely that of funding. You raise the idea of funding by the EIB, but the EIB is still just a bank. You will find no solution other than a European loan. Are you prepared, Mr President-in-Office of the Council, to fight for a European loan to fund this major work? Otherwise, it will be a case of just words, words, words. At the end of the day, does this reinvigoration plan serve the cause of European growth or simply that of the Italian economy as it struggles to comply with the Stability and Growth Pact?
Mr President-in-Office, among the points on the agenda for the Italian Presidency, this Parliament has naturally paid particular attention to the Intergovernmental Conference, which should approve the Convention's draft. The Constitution will be an historic development recalling the 1957 Treaty of Rome. Parliament, however, expects a step forward on the majority vote and a common foreign policy, which it believes is the only alternative to American unilateralism and the most worthwhile basis for Euro-Atlantic understanding. I also hope there will be some thought about the fact that human values, which are clearly expressed in the clauses of the Constitution and are there to protect the European citizenry, have Christian roots. Christianity is no restriction to the secularity of politics.
The Italian Presidency has the opportunity to incorporate the trans-European networks - which the Commission's priority projects have marked out as an objective for strengthening European territorial cohesion - into a broader programme. We must, however, allocate more resources to the research and innovation policy, as you, Mr Berlusconi, have said and Mr Prodi has confirmed, since the competitiveness of the European economy depends especially on this investment.
This Presidency should, finally, put into practice the initiative outlined at Thessaloniki for an immigration policy that finds a steady balance between legality and reception; that is, one that upholds the values we read of in the Charter of Fundamental Rights of the European Union.
Lastly, to reinvigorate Europe's Mediterranean policy, we must be aware that no initiative involving the southern Mediterranean countries can be successful unless it is based on a strong peace policy that guarantees the security of Israel but also a homeland for the Palestinians. I wish you success in your work!
Mr President, the Italian Presidency is proposing economic policy initiatives that are interesting and disconcerting at one and the same time. In fact, the Italian Government seems to be practising a gelato caldo, or 'hot ice', strategy. It talks in riddles. The Stability and Growth Pact should thus become both stronger and more flexible at the same time. There is talk of a 'Maastricht of pensions', a slogan that, at first sight, is devoid of meaning.
President Berlusconi has just invited us to reflect upon the durability of European social welfare. The Group of the Party of European Socialists is fully aware of the problems at present posed by the contract between the generations. The fortunate increase in life expectancy, together with shorter working lives, have led to a decrease in the number of people actively employed, as compared with the number of retired people. That obviously presents a problem of funding for the public systems operating on a distribution basis. It may be seen, however, how private pension funds operating on a capitalisation basis experience similar problems. In the United States, the United Kingdom and elsewhere, pension funds are accumulating losses and experiencing serious liquidity problems. Everywhere, companies are converting the basis of their pensions funds from one of defined benefits to one of defined contributions. In other words, employees know what they have to pay but are no longer aware of the money to which they will be entitled once they have reached retirement age. Does not this 'Maastricht of pensions' conceal a desire to reduce the public commitment where pensions are concerned? The Presidency must clarify its real intentions in this matter as quickly as possible. The PSE Group will not, at any event, accept a pensions Waterloo.
The proposals by the minister, Mr Tremonti, in favour of trans-European transport systems comply with a political priority defended by my group for years. As the concept is not very clear and as the funding is by no means assured, it is difficult, however, to see what might be the impact upon the European economic situation of bringing about future trans-European networks.
As President Ciampi said - and I shall conclude at this point - there will be no stability without growth and no growth without stability. Growth and stability are the two motors that will enable the European economy to move forward.
Mr President, I want to wish the Italian Presidency every success. Taking place, as it is, at an extremely important time for the future of Europe, I want it to be harmonious and effective at one and the same time. I support what has already been voiced by a number of other speakers, namely the wish to allow a new constitutional treaty to see the light of day during this Presidency. Italy is a great European country. It is also a country of great Europeans, and I am sure that, faithful to this heritage, the President-in-Office of the Council, the President of the Commission and the Vice-President of the Convention will be very keen to agree upon essentials in order to give Europe a new face.
This new Constitution that we shall adopt, I hope, by referendum will, as I see it, have one great virtue: that of finally existing. This fundamental text must, however, be a point of departure for a new Europe and not an end in itself. I also think that the next elections will be an opportunity for our fellow citizens to affirm their desire to go further in common European policies, whether it is a question of coordinating economic, budgetary, fiscal and social policies, of creating a Europe of defence and research or of defining a common foreign policy that can finally count for something in the world. That will be the next challenge for those who like this idea of a Europe that both unites and transcends us.
The Italian Presidency will also have a great responsibility for making advances in the fields of education and culture. You will have to give further impetus to a Europe of knowledge, and I want us to be able to adopt the Erasmus Mundus programme as quickly as possible so that it might be put into effect no later than 2004.
Finally, I would take the liberty of drawing your attention to the meeting of UNESCO's General Assembly in October 2003, which should tackle the draft international convention on cultural diversity. It is more than desirable that the EU should adopt a clear and public position on this draft.
In conclusion, I want to express the wish that this Italian Presidency might be informed by the spirit of the signatories of the Treaty of Rome.
Mr President-in-Office of the Council, our timetable means that it falls to you to hold the Presidency during a six-month period which is key to the implementation of the European arrest warrant, a request of this Parliament, a request of my country, Spain. I would ask you please to do everything necessary to make it possible. The European Union must contribute its own approach to the fight against terrorism, particularly since we have seen recently that the military approach has its limitations.
It also has it limitations in relation to the issue of immigration. Through military means we resolve nothing, and I am not talking about rights, I am talking about effectiveness. Mr President-in-Office of the Council, there is nothing easier than to criticise the immigration policy of the current government. You, Italy, are a clear example. You attacked the last government on the issue of immigration, and now you are faced with the same or worse problems and you do not even need the opposition to say so: they say it within your own government.
You ask us not to bring Italian arguments here. Let us make a pact: I would ask you exactly the same thing. Do not raise the tone by bringing the problems you cannot resolve nationally to the seat of the European Union. Do not bring the Italian debate on immigration here. We do not need it. We do not need an escalation of press headlines.
Instead, we need to continue with the Thessaloniki conclusions, with their content and with the tone in which they have been written. We need to establish an admission policy, a policy on border control, on integration - a word which has disappeared from your programme - and dialogue with third countries, not on illegal immigration, but on immigration, on all aspects of immigration. In a measured and rational tone, without mixing up illegality, security and legality, without insinuations which are always at play, not because it is not politically correct, Mr President-in-Office of the Council, but because then we would fail in our management of immigration and in the fight against crime and we cannot afford to do that.
Mr President-in-Office, you spoke of a great Europe and, indeed, with the arrival of the new countries, we are experiencing a moment of Europe's reconciliation with its own history and its own civilisation. Europe will only be great, however, if it can preserve its ability to compete in the economic field. As you said, Europe will be able to exert influence if it can act decisively. If, today, there is a ghost haunting Europe, it is the risk of losing its competitive ability on a world scale. I therefore applaud your mention of the Lisbon strategy and also the reference in your programme to competitiveness in the service of shared prosperity. Since Lisbon, Mr President-in-Office, three years have been wasted - and I mean wasted. That is why it is right to seek new lines of development and new economic instruments, as you have done. We need imagination, we need the ability to see beyond what is obvious, and therefore the proposal to build up our infrastructure, both tangible and intangible (such as human resources and research), by mobilising private resources as well as public funds is the right road.
It is also necessary to bring the subject of a sustainable pensions system to European Union level. Many of us, in this Parliament and outside, are convinced that your Presidency will be the key to success in this critical period in the construction of a united Europe. I should like to remind those who today have brought us the venom of a certain mediocre kind of Italian politics that in a democracy it is the citizens' votes that give legitimacy, and nothing else. Perhaps for them the concept of democracy is too recent for them to have adopted it completely. We, as Italians and Europeans, are proud that you are going to lead Europe for these six months. I wish you every success in your work, Mr President-in-Office!
Mr President, Mr President-in-Office, the Italian Presidency's programme is not really available. I had to download it from the web and read it in English this morning. Fortunately, I understand English, but I regret that I do not understand Italian. But I would not have needed very much English to read what I found in your programme about environmental policy, because there was not really anything to read. You said a few nice friendly things that could easily have been copied from a daily paper. As you referred to the Lisbon process, I would like to ask you, Mr President-in-Office, whether you are aware that the Lisbon process calls for sustainability and environmental measures to be incorporated into all other areas of policy? If you are aware of that, could you please tell me how you intend to achieve it? I would also be grateful if you could confirm that your government has issued a paper entitled Environment as an Opportunity, which envisages that the Italian Presidency should use these six months to limit EU environmental legislation and downgrade it. If that is correct, Mr Berlusconi, I presume that you will have the paper pulped immediately and condemn it as being illegal.
I would also be grateful if you could tell me whether you will use your presidency to ensure that existing EU legislation is transposed into Italian law, as in the case of environmental impact assessment, for instance. I would be grateful if you could tell us, Mr Berlusconi, whether people who do not comply with that legislation will be the subject of criminal prosecution, because non-compliance is an offence, and I also call on the Commission to take appropriate action if it is aware of such non-compliance.
Lastly, Mr Berlusconi, I would be grateful if you could tell me if during your presidency you will also be pursuing the environmental legislation for which you will be responsible, and in particular whether environmental responsibility will be on the agenda during your presidency. I would be grateful if you could explain how you intend to take that forward.
Mr President, I wish to begin by thanking the House for allowing the President-in-Office to present his important message uninterrupted. I am a great Italophile and a friend of Alleanza nazionale and of Forza Italia in Parliament.
Mr Berlusconi wisely refers positively to the wider European debate. I agree, and I welcome strengthening the links with Ukraine and Moldova in particular. I would ask for a formal acknowledgement for the first time that under Article 49 of the Treaty they are entitled to apply for eventual EU membership. Nevertheless, the absence in Chisinau of a European Commission delegation and the fact that Italy, unlike Britain, France and Germany, does not have an embassy in Moldova - in spite of links with the Romanian-speaking peoples - is regrettable. Pressure must be brought to finally resolve the Transnistrian question, which truncates and corrupts the Moldovan state. The regime recently snubbed a delegation of MEPs from this House from entering the occupied territory. Pressure on Russia and Ukraine would help solve this matter.
It is important also that the EU engages constructively with Belarus where, notwithstanding our differences, we must engage positively in areas of mutual interest, like border controls, and in order to encourage reforms and democracy and discourage self-isolation by that government.
I call upon the Council to grant a political mandate to the EIB for the first time to extend its operations to Ukraine and Moldova in expectation of their eventual EU candidatures. After all, the EIB is already active in Russia, where I, of course, welcome Mr Berlusconi's interest and engagement. I applaud the beefing up of the trans-European networks and a good start would be for a fast train between Brussels and Strasbourg to make our lives as MEPs much more bearable.
I also welcome the reinvigoration of the Lisbon Agenda, without which our continent will lose out to the emerging markets of the East and the proposed free-trade areas of the Americas.
Lastly, I welcome Italy's efforts to robustly secure Europe's southern frontiers against illegal immigration. However, how can this be reconciled with the Commission's communication on a wider Europe, which seems to controversially promise eventual freedom of movement to people from the Euro-Med partnership countries?
Mr President-in-Office, I, like everybody else in this House, would like to wish the Italian Presidency success over the next six months. There is important work to be done and I am hopeful that, despite the concerns that many of us have with regard to your exercise of power in Italy, the European agenda will be advanced.
The judgment that this House will make in relation to your work as President-in-Office will be based on how well you advance the European agenda. Other matters will be dealt with in the fullness of time by the Italian electorate and presumably also the Italian courts. However, in terms of what we must do now, the most important issue that you must address is the Intergovernmental Conference.
It is essential that the Intergovernmental Conference is not allowed to withdraw into the shadows. The Convention on the Future of Europe has met in public, has debated in public, all the issues have been thrashed out in public. Unelected diplomats should not be allowed to withdraw behind closed doors to dismantle the good work of the Convention.
It is therefore an extremely important responsibility of your presidency to ensure that the documentation of the Intergovernmental Conference is made available in public, as well as all responses to that documentation. It is not enough simply to have occasional, carefully-edited reports presented to this House every now and then over the next six months. We need to know exactly what is going on. The public needs to know, the national parliaments need to know and the European Parliament needs to know the debate that is going on in the Intergovernmental Conference. We cannot ensure the support of the electorate of Europe for the outcome of the Intergovernmental Conference unless people are fully engaged in the debate that takes place there.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, two golden rules have emerged from Mr Berlusconi's speech: continuity in foreign policy and security, and a call for judgment based on the facts. The approach of negotiation announced by Mr Berlusconi is the approach of wisdom and true hard work, the approach that Europe needs in everyone's interests. The facts speak for themselves: Europe is at an historic turning-point, it is about to give itself a constitution, but the draft presented has received general acceptance which for the time being, however, has glossed over the objections of several governments, and these objections will surface at the Intergovernmental Conference. Negotiation will be the only means of reaching a positive conclusion.
In foreign policy there are four objectives: the Middle East peace process; restoring the transatlantic relationship, which has been damaged by the Iraqi crisis; launching new operations in the Balkans run by European forces under the European flag; and lastly the dialogue with the southern Mediterranean countries, which is one of the strong points in the line of action of the European Commission, under the excellent leadership of Romano Prodi. In these cases too, the negotiation you have indicated, Mr President-in-Office, will be decisive. Since your first appearance in this House, you needed to clarify not only the priorities of the Italian Presidency but also the methods it intended to use, and you have done so clearly, coherently and with a sense of true democracy, especially when you announced greater involvement for the European Parliament.
Finally, we appreciate the commitment to boost the Union's economy and define the future of the common agricultural policy, and highlight your spirit of collaboration on thorny problems like immigration and the security policy.
I should like to end by expressing my pride as an Italian Member of this Parliament - a feeling that any other European Member would feel in these circumstances - at taking part in a founding action of the European Union, a Union which is today led by two Italian representatives, Silvio Berlusconi and Romano Prodi. We are certain they will not disappoint us but will, instead, prove worthy of Italy's history and the creation of the Community. Mr Berlusconi, your Presidency will be successful, despite the Italian and European malcontents who rant and rail today, and you will have the full support of the Christian Democrat group in this Parliament. I wish you success, as this will be the success of Europe!
Mr President, Mr President of the Council, Mr President of the Commission, the Italian Presidency of the European Union begins in a climate of complex and difficult economic choices. If this Presidency is to be successful, the period of euroscepticism which only a little while ago led the Italian Government to voice reservations about the single currency must be completely left behind.
In the meantime, the aim that the Italian Presidency has made its priority should from now on be acknowledged as a positive one. That objective is to reinvigorate the European economy, which is currently stagnant and appears overly-dependent on the recovery of the US economy. It is therefore important to acquire detailed knowledge of the new Presidency's concrete proposals, from the launch of a broad-based programme of investment in infrastructure, backed by the European Investment Bank (EIB), to a reopening of the debate on the flexibility of the Stability and Growth Pact, which forces European economies into a strait-jacket of budgetary constraints, even when, as now, their growth rates are negative or very close to zero.
This Presidency, regardless of who happens to be at the helm, can only succeed fully if everyone shares the desire for European integration to succeed. I wish the President success.
Mr President, Mr President-in-Office, Mr President of the Commission, Madam Vice-President of the Commission, it is unfortunate that the Italian Presidency's programme of work in the field of transport, as it stands, contains two major omissions. The first is to expedite and complete the conciliation procedure on the second rail package, and the second is the conciliation procedure on the ports directive.
As European Parliament rapporteur, I appeal to the Italian Presidency to give priority to these two legislative proposals, since promoting rail transport and ports could well be in Italy's national interest also. The Italian Government in particular could have a great interest in the further gradual opening up of rail networks, thus revitalising the rail sector and shifting more goods and passengers from road to rail. As Parliament's rapporteur, I wish to offer the presidency an early conciliation procedure in the context of the second reading in Parliament, so that we can complete the second rail package by the end of the Italian Presidency.
Increasing the efficiency of port services by means of increased competition and transparency could, however, also be in the interest of the Union as a whole, as well as of Italy with its long coastline and its pivotal role in the Mediterranean. That is why I hope that the Italian Presidency will take this conciliation procedure seriously and accept it as a priority.
Mr President-in-Office, I would like to take the liberty of calling on you, as a former member of our group and as a friend of our group, to help us in expediting these two important transport projects, that is opening up rail networks and opening up port services to increased competition and greater efficiency, by working quickly and effectively with us. Thank you very much!
Mr President-in-Office, as I have the fortune to take the floor at the end of this debate, I should first of all like to express my satisfaction as an Italian at the recognition, shown by so many, of the historic role played by Italy in the process of European integration: a role, I may add, that has always given particular value to those original supranational institutions, the European Commission and the European Parliament. I am sure, Mr Berlusconi, that you, as an Italian, will share this satisfaction and understand that any reservations, concerns and demands directed at you reflect everyone's expectations for the Presidency of a great founding and federating country of the European Community.
I shall now express my concerns and expectations as Chairman of the Committee for Constitutional Affairs. The Convention on the future of Europe has been an innovation of extraordinary importance. The draft Constitution it has adopted will certainly be referred, under the Treaty, for final decisions by the Heads of State and Government, but it would be foolish to call into question the most significant innovations in it after sixteen months of hard work put in by the representatives from the governments, the national parliaments and the European Parliament. You, Mr Berlusconi, have talked about differences of opinion and hence the need for negotiation, but significant efforts at negotiation have already been made in the Convention, and in its Praesidium in particular. Negotiation by the Italian Presidency in the preparation and running of the Intergovernmental Conference must aim at further advancement of the draft Constitution, clearly addressing those essential options that have remained unresolved, which the President of the Commission pointed out today and also yesterday morning in this House. Parliament fully agrees with the Commission's recommendations.
We are shortly going to vote here on a resolution tabled by members of the PPE-DE, PSE and ELDR Groups, calling for a courageous formulation of Parts III and IV of the Constitution and, in particular, further extension of qualified majority voting. As Parliament, we shall make our contribution to the Intergovernmental Conference in the ways that have been indicated by the Committee on Constitutional Affairs and that you have undertaken to propose to the Council. I too naturally welcome the way you have taken a position and I hope it will be extended to the other aspects suggested by Mr Barón Crespo. I hope, Mr Berlusconi, you will look upon the dialogue with our Parliament dispassionately and with an open mind.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I sincerely welcome the Italian Presidency's programme and believe that, with the necessary caution, with the humility that marks the Italian people and with the almost unique ability to place our inspiration and intelligence at the service of the many, we shall be able to make port in the new Europe. The true aim of politics must be the noble government of people's needs, in a society that is constantly changing at an ever-increasing rate. To do this one needs great political sensitivity to manage the technostructure and oppose technocracy. The society governed in this way consists, in simple terms, of a vast majority of ordinary, good, simple people: men, women, young, old, children, of varying abilities, who work and live anonymously but are driven by good and simple feelings of solidarity and love. This is the important Europe that we have to address, by moulding the economic structure to the growth of these ordinary people, who should not have to live with the insecurity and instability in which the globalised economy would trap them.
The Euro-Atlantic partnership with all the Americas is not just an economic and political need or choice; it is a cultural fact that arises from our common roots and shared values. It should be strengthened, it must grow, not least through the transformation of NATO into a tool of international policing at the service of a reformed United Nations, going beyond the rationale of Yalta.
A last thought concerns world poverty. There is too much poverty, and it requires aid. Therefore, in the discussion on the Union's financial perspective, we should boldly and decisively set ourselves the target of increasing our contribution to 2% of GDP, because opening up our markets and reforming our institutions is not enough for the international agencies.
Mr President-in-Office, I hope our Italian Presidency will have a very great ability to listen, because that is the only way it will be able to celebrate the Constitution of the new Europe, and also to satisfy the Commission under Romano Prodi, a staunch champion of the Community method and of the Europe we want.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, many Members have highlighted the extraordinary nature of the events and turning-points of European politics that will occur during your Presidency, from the Constitutional Treaty to the Middle East roadmap, the preparations for enlargement and the relaunch of the Lisbon strategy. I certainly mean to recognise the historic importance of these events, but I should like to call your attention, Mr President-in-Office, to the very ordinary nature of the work done by the European institutions. We need to make step-by-step progress on many important files, and I refer in particular to the traffic and transport sector, which Mr Jarzembowski has already mentioned. This sector is in a happy situation, with the arrival of the Van Miert proposal, which has finally given us a new programme of new projects that are equal to the challenges facing us as a continent; your government's proposal of an ingenious way to finance these projects; and the Commission's proposal to increase European funding to 20%. This is certainly a scenario with significant possibilities, but we have to round it off, Mr President-in-Office.
The Council has been a little remiss in the matter of liberalising port services, in the matter of the railway package and as regards the thorny, age-old problem of the Alpine passes. Tomorrow, Parliament will be voting for the umpteenth time on a call to shelve the ecopoints idea, and I hope this time the Council will agree to follow our lead. Then there is the air sector, and the maritime safety sector. Just an example, then, Mr President-in-Office, to remind you of the commitment which, I am sure, your presidency will be ready to demonstrate in these areas, particularly because every time we manage to make some progress with these files we shall be showing our fellow European citizens tangible proof that Europe offers greater opportunities, well-being and prosperity for all.
Mr President-in-Office, the vulgar and tendentious attacks by certain elements of the foreign press - and some Italian elements too, I have to admit - which have been echoed in this House in some Members' speeches and then in that pathetic demonstration, have given the start of this Italian Presidency an unnecessarily polemic tone. Paradoxically, I believe all of this is a good sign, Mr Berlusconi: remember that malice of this kind was loudly voiced in 2001 and only contributed to your resounding victory in those elections. I should like to hope that, after all this initial noise, the success of the Italian Presidency will be judged not on the private affairs of Mr Berlusconi the citizen or on your conflict of interests - which you are trying to resolve and I hope will resolve soon - but on your ability to impart that much-needed leadership and impetus to the construction of Europe, and today's programme speech was an excellent first step in that direction.
As a member of the Parliamentary Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I am sure that in this area, the area that concerns me, some problems can be resolved, such as mending the damaged relations with the United States. Progress will be made on other issues, such as the Middle East, where Italy has already shown great diplomatic skill, or the assimilation of the new countries that are about to join, who quite rightly see in Mr Berlusconi a defender of their interests and their principles, a political leader who, unlike others, has understood that there is no contradiction between European commitment and Atlantic solidarity.
Having said that, Mr Berlusconi, I believe your task remains a difficult one, because there will be no concessions for you: every decision, every gesture you make will be subjected to close appraisal and scrutiny, and you will not be forgiven for any false move. However, this is not the first time you have undergone this kind of examination: good luck, Mr Berlusconi!
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, constitutional reform and economic reforms in Europe today are merely two sides of the same coin. Competitiveness, social cohesion, solidarity across generations, the valuing of human resources, solidarity towards the countries in the many southern parts of the world are not just many objectives within our reach, but they are also the founding values of the best episodes in our peoples' histories. Today, we are faced with a great opportunity: to combine the constitutional process with the will and the need for reform - reform as the steady, day-to-day implementation of that work in progress that is, and will be, our formal Constitution. The conditions, both positive and negative, are all there to be turned into opportunities: an integrated internal market, as Mr Prodi has mentioned, the largest and richest in the world; low interest rates, but also - a negative point that can be turned into an opportunity - still high unemployment; job markets that are still too inflexible; and insufficient infrastructure. The action plan you have proposed, Mr President-in-Office, for developing the great trans-European infrastructure networks through public and private investment, is a step in this direction. As is well known, investment in infrastructure produces higher returns through Keynes's multiplier, greater competitiveness, and more economic and social cohesion in the north, south, east and west.
The same may be said for the objective of making our welfare systems sustainable through reform, not by taking away but by giving more with fairness (not least to our children), guarantees and security. Infrastructure investment and welfare reform, however, require an efficient, flexible, well-structured labour market that is well regulated and fairer.
Mr President-in-Office, you won the Italian elections with a modernising programme, just as the programme you have presented today is modernising. There is no doubt that you will carry them both through. I wish you good luck and success in your work.
Mr President, ladies and gentlemen, mine is the last speech and therefore in some way also the most confused. My confusion has been caused to a great extent by the acumen of some of the speeches that came before. I no longer know whether the President-in-Office will preside over the IGC in Rome in the fullness of his prerogatives or whether, as Enrique Barón Crespo claims, he will be an occasional guest of the mayor of that city. Most of all, however, I no longer know whether the epithet 'human atom bomb' should be applied, as it has been historically, to the unforgettable Rita Hayworth, or whether it should be transferred, as Mrs Frassoni would have it, to Vice-President Fini.
Therefore, in order to set my values straight, I have decided to make a dull but clear speech, something along the lines of 'God, country and family', hinging on the subject of Europe's Christian roots, which is not an ideological subject but one of democratic procedures. Indeed, this reference is not a contribution to the clerical concerns of certain social groups but the historical memory of the truest meaning behind our institutions. Our democratic institutions are in fact the result of a freedom pact with the citizens, who transfer some of their own sovereignty to them in exchange for guarantees and services. From this viewpoint, the states and especially the supranational institutions, are guarantors of the attempts that we citizens make to respond to our needs - they are guarantors, not masters - and they are such because they are well aware that they cannot be the final answer to people's heartfelt desires. The reference to Europe's Christian roots merely shows that today's Europe realises that, without its bond with the uniting and personalistic tension of Christianity, it will always be weaker, more exposed to the political short cuts of totalitarian regimes. To be able to reject humanity to the utmost, such regimes have always preferred to begin by rejecting God, though for less explicit reasons than the politically correct of today.
Mr President, I should like to begin by thanking Mr Poettering for his words of support, encouragement and best wishes, and all the Members of the Group of the European People's Party (Christian Democrats) and European Democrats who, in their speeches, have made demands of us on one point or another but who have shown us a token of the support that they will give us in these busy months to come. I also thank the Chairman of the Group of the European Liberal, Democrat and Reformist Party and extend my thanks to the Chairman of the Group of the Party of European Socialists, Mr Barón Crespo, who expressed his critical demands with great courtesy and also a subtle sense of humour. I should like to tell him that I am still convinced that the great Europe of the future, if it genuinely wants to be a leader in world politics able to sit at a table on equal terms with the United States, will have to be a great Europe that can also include Ukraine, Belarus, Moldova, Israel, the Russian Federation and its military strength. This is certainly a vision that the Prime Minister of Italy has, and one that he can, of course, express quite freely when speaking for himself and for his government, but when the Prime Minister becomes the President-in-Office of the European Council he has to adhere to the prevailing opinion within the European Council, and it is therefore clear that what he says and the activities to which he must devote himself have of necessity to reflect the mandate he is given by his fellow members of the Council.
(Applause from the right)
I also want to respond to that other witticism, that a dyed-in-the-wool liberal has at last adopted a doctrine that forms part of socialist thinking, that is, Keynesianism. I agree with you, sir, that one might find a Keynesian or Colbertian flavour in the request for European intervention through the EIB and the raising of private capital in order to realise major trans-European infrastructure, which were proposed as much as ten years ago by Mr Delors, but, you see, we are faced by a fact that nobody can deny. What has happened in the world since 11 September? There has been the war in Afghanistan, there has been the war in Iraq, but, above all, the world stock markets have crashed. This has caused a reduction in all the financial assets invested in shareholdings and has caused a critical cut in all their returns. If you used to have assets worth 100, you now have assets worth 35; if you used to get a return of 8 or 10% on your assets, you now get a return of 1%. This has led to a reduction in private-sector demand on the market for consumer goods and high-value consumer goods, and, therefore, when private-sector demand falls, when consumption falls, there is nothing one can do but call on public-sector demand to sustain the economy. This public-sector demand cannot come from individual Member States, because the individual states can no longer develop a monetary policy because there is the euro, they cannot change exchange rates, and they cannot create a development policy, for the simple reason that they have to keep within the Maastricht parameters. Thus, it is Europe alone that must, at last, create its own economic policy capability. Italy's proposal is that Europe, through one of its institutions, the EIB, should raise those private capital funds that are on the market and can be had at low interest rates, in order to try to boost demand through transnational infrastructure works, through the need to invest in new military technology, and through investment in research and education. The fact that we are faced with an economic situation that has changed is the only justification for resorting to state investment and, in this case, European Union investment.
(Applause from the right)
I shall also, if I may, answer that point you put to me when you said, 'I hope Mr Berlusconi's Italian flair for making laws just for specific cases that are, perhaps, somehow of close interest to him will not be extended to the European level.' I should like to quote you some figures to remind you that my government, which is Italy's fifty-seventh in 50 years and has the responsibility - and also the opportunity, seeing that it has a large majority in both sections of parliament - to work for five years, is putting 24 different reforms into practice. In fact, it inherited a country in which none of the previous governments, which were only able to work for less than five years on average, was, of course, able to do this. I remind you that my government has drafted a record three hundred and fifty bills and decree-laws, two hundred of which have already been passed by our majority in parliament. Therefore, while I do not admit you are right, I can say that those three bills were a response - using a democratic method, a parliamentary vote - to a person who takes advantage of their position as an officer of justice to use the courts to attack their political enemies; although I believe that this has happened, it has only happened in three cases out of 350: 1%, Mr Barón Crespo.
I confirm, however - God forgive you if you did not know - that we shall be keeping Members of Parliament and Parliament itself informed on the progress of our negotiation operation, which it will not be at all easy to complete in the short time available. We shall be using the time between now and about 15 October to contact the Prime Ministers and Foreign Ministers of all the other 24 European Union Member States so that, at the opening of the Conference, we can already present some possible solutions on which everyone can agree.
I would, of course, also like to thank the other Members who have spoken - Mr Graham Watson, Mrs Monica Frassoni, Mr Francis Wurtz - for wishing me success in my work. I must, however, reply to them and to all those who have given an utterly distorted view of Italy that is far from the truth. I invite them to come and enjoy something that the Berlusconi government has clearly not succeeded in eliminating, which is Italy's sunshine, its beauty, its 100 000 monuments and churches, our 3 500 museums, our 2 500 archaeological sites, the 40 000 historical houses in Italy, which we have not managed to destroy over the last two years. Mr Schultz, I know there is a producer in Italy who is making a film about Nazi concentration camps. I will suggest you for the role of guard. You would be perfect!
(Laughter, protests from the left)
I shall conclude this diatribe by saying that my Social Democrat friends and colleagues should probably expand their acquaintances beyond the Italian Members they find here in Parliament and they should perhaps extend their reading beyond the far left newspapers, which have evidently shaped these convictions of theirs.
I should also like to reply to Mr Pannella, who made a point about the personal line that I have consistently followed, and which I still believe in, with regard to Israel - which I mentioned a moment ago - and Turkey. I must tell him as well that, in the coming six months, I must expound the line of the European Council; after that I shall have the opportunity, within the European Council, to uphold these views of mine, which are, of course, not views for the next six months or that can be realised in one term of office but visions that will require much longer to come to fruition. I can reassure him, however, as regards the moratorium on the death penalty. I have always upheld the need for this intervention, and I shall therefore certainly take this demand to the United Nations Assembly in September as a demand from the European Parliament too.
(Applause from the right)
Another thing that has been ascribed to me is subservience to the United States. I have recalled several times that I see Europe as a joint protagonist in maintaining security and peace, for the development of well-being throughout the world, but to do this Europe must not be just an economic giant but an economic giant that can also find a way to express itself with a single voice on foreign policy, and one that can also invest more in its military forces. No diplomacy, no policy in history has ever been successful without the support of adequate military strength. With regard to the United States, I think we should be friends of the United States, but I do not believe there has been anything in the Italian Government's conduct that could be seen as subservience. I repeatedly tried to dissuade the person who has been mentioned here as being my friend, President George Bush, from launching a military initiative in Iraq. I did not succeed, and then I insisted - even signing that letter with seven other European Union Member States, to which 10 other countries were then added, including, first and foremost, some of the new Members of the European Union - that one evil, the war in Iraq, should not be followed by other evils, and particularly that it should not be followed by the discrediting of the United Nations, which I regret to say did happen since it was shown to be impotent, or by the crisis in transatlantic relations, which did happen; or by the final evil, which is the division among the countries of Europe, something which did happen and which we are all endeavouring to put right and overcome together.
Regarding the conflict of interests which many have mentioned: well, perhaps you are not aware that, in Italy, the newspapers and the television channels that still belong to my group and my family, especially, are among our strongest critics. Why? Clearly, you have not experienced Italy's sunshine; you have never been to Italy and you have never tuned into an Italian television channel. You ought to know - and yet many of you have a background in journalism - that the greatest concern of all journalists is to appear independent to their colleagues. This independence leads them to be constantly critical towards the one they consider the boss. If this is the kind of democracy you mean to use to silence the President-in-Office of the European Council, I can tell you that you should come to Italy as tourists, because you look like democracy tourists here.
(Uproar on the left)
I was leader of the opposition in Italy for six years, so these speeches do not frighten me: I am used to being contradicted. On immigration, I should like to remind you that, if there is one country that is rooted in Christianity, a generous country, open to those who have the least and to those who suffer, I am proud to say that this country is mine, Italy. Let us not, therefore, confuse the war we must all wage together against the traffickers of slaves, the new slave trade, with the welcome we must give to those who come to improve their lives on the continent of Europe. We give them this welcome, and we give it generously. We want to fight this new form of slavery which is emerging through numerous international organisations: no more than that, and there is nothing in that which might cast doubt on Italy's generosity.
Regarding the environment, perhaps the Greens are not aware that Mr Berlusconi's favourite hobby is to do with flowers, nature, gardens and parks. It has been practically my only hobby since football left me behind. If you read page 49 of our programme, Mrs Frassoni, you will find that we want to introduce high levels of environmental protection; our policy, over and above the way it is being misrepresented, is directed precisely towards greater protection of the environment, and we are the first to be puzzled by the fact that, all too often, the expansion of production and industry has been to the detriment of the environment. In relation to the implementation of the Kyoto protocol, here too we shall take steps to convince those who have not signed it to do so.
Finally, I should like to say to my adversaries, with a smile, that they should not make a tragedy out of our Presidency. when all is said and done, six months pass very quickly. To my friends, however, those who have encouraged us and will continue to encourage us, I should like to say that, with regard to a man's past and the man himself, I believe the important thing is not just what he says - in politics, very often, one changes, or other people change, the things one says - but his record, what he has done. Well, I believe that there are only successes in my record and only good intentions behind my actions. Therefore, we shall also make these six months bear fruit and try to reach a conclusion that enables Europe to be a positive factor for world peace, security and prosperity. We shall apply ourselves to our work, Mr President, with humility, dedication and conviction; we shall apply ourselves to brokering a solution from the various, still widely differing positions of the different Member States, that will give us a stronger Europe, able to make decisions on the international stage; that will give us a Europe through the new Constitution, a Europe that is closer to its citizens. This is our hope; this is our undertaking; this is our goal.
I thank you again for your good wishes for our work, and I wish you all every success in your work. May you succeed in making all your heartfelt hopes reality. My best wishes to all of you and, once again, good luck with your work!
(Applause from the right, uproar on the left)
In the course of Mr Berlusconi's vigorous and colourful response to the debate, a remark was made in respect of one of our colleagues, Mr Schulz, who, under the Rules of Procedure, is entitled to make a statement to the House if he so wishes. I would like to make that quite clear before I invite President Prodi to speak. What I will do first, following procedure, is hear President Prodi and then, if he wishes, I will invite Mr Schulz to make a personal statement at the end of the debate, as provided for under Rule 122.
I am speaking to ask you, as President, to protect the rights of the Members, in particular the honour of Mr Schulz.
You have made a proposal. I would ask you, as well as giving the floor to Mr Schulz, to call on Mr Berlusconi, the President-in-Office of the Council, to withdraw those comments, out of respect for the values we all share as Europeans.
(Applause)
It is perhaps better that we should deal with this matter directly. I do not want to open up a whole debate. There is considerable emotion in the House regarding this. It is very clear that a Member is entitled to make a contribution in a debate and to have it responded to with some serenity. In this case, in the vigour and flow of his response, Mr Berlusconi perhaps allowed himself to go beyond the ordinary rules of engagement.
(Mixed reactions)
I will first hear Mr Schulz, who is entitled to speak, and then I shall return to the President-in-Office of the Council, if he wishes to respond. We will close the debate after hearing Mr Prodi.
Mr President, thank you for giving me the floor. I do not need three minutes. I will be very brief. During his statement, if the translation was correct, Mr Berlusconi said that a director is currently shooting a film in Italy about the concentration camps, and was inviting me to take the role of the Kapo ?
? that is to say, the role of the SS henchman. I have only one thing to say to you in response: my respect for the victims of fascism prevents me from saying a single word about this. However, I am quite clear in my mind that it is very difficult to accept a situation in which a President-in-Office of the Council, when he comes up against the slightest contradiction during a debate, loses his composure in this way.
(Loud and sustained applause from the left and centre left)
(Standing ovation)
Mr President, who was not in the Chamber to hear Mr Schulz's speech? That he should insult me seriously on a personal level, gesticulating and in a tone of voice that really is unacceptable in a Parliament like this. I said what I said ironically. If you are all unable to understand irony, I am sorry. But I will not withdraw what I said ironically unless Mr Schulz withdraws the personal insults he made. I said it ironically; he did that maliciously!
(Applause from the right, uproar on the left)
Colleagues! Please, could we have some calm!
There are many colleagues who wish to make points of order and to speak. We are running very late. I will not take those points.
I wish to say, as President of the House, that I personally regret the tone that the latter part of this morning's debate has taken. It is unfortunate. It is a distraction from the European business we have in hand. It is regrettable.
I should now like to invite the President of the European Commission to close this debate in some serenity and then to proceed to the vote.
(Sustained applause)
Mr President, Mr President-in-Office of the Council, Members of Parliament, this morning's debate has most of all highlighted the extent of the tasks and difficulties of the six months that lie ahead: six months of crucial importance for the great initiatives that must be completed and the new paths that are to be opened up. The objective that stands out above all others is the Intergovernmental Conference, which is to give us a Constitution that should not only contain an architecture for our institutions but also constitute a set of visions, values and models of society. We expect a lot from the Italian Presidency, because this is our great challenge and because this Constitution will dictate the rules of this Europe of ours for a long time to come.
The line of action should lead on from the Greek Presidency, but with certain particularly significant moments. At these moments the Commission will carry out its mandate - a mandate that is not only executive but also one of instigation and proposal - I repeat, leading on in terms of the policies and collaboration that we have built up over these years together with the European Parliament and the various Presidencies. The Commission must be the guarantor of this continuity and it will encourage and help the Italian Presidency to move with us in the same direction.
The debate focused precisely on these major problems, and the Commission will put these objectives into practice and carry them out using its institutional methods for representing and promoting the Union's interests. In what fields? We shall do so in the field of institutional reform, as we have said, in the drive for economic revitalisation, for the normalisation of friendly relations with the United States in a position of dignity and equality; we shall do so by furthering and speeding up the difficult, complicated process of the accession of the Balkan countries into Europe and with the gradual achievement of the project of the ring of friendly countries, thus putting our vision into practice. Here, ladies and gentlemen, I should like to recall the debate which has run all this year, focusing on the borders of Europe: a difficult and complicated debate which, you will recall, it was impossible to commence at the beginning of the legislative period, and which looks towards the completion of our Union with the candidate countries, with the addition of the Balkan countries, and looks towards the construction around them of strong, close and friendly relations with the surrounding countries, from Russia to Morocco, with whom we must share everything save our institutions, since our Union must have its own borders, its own strength and its own depth. We shall do so by furthering our work on the security of our citizens, and on the rules for and rights of emigrants.
I should like to dwell just a little more on some of the points I have listed because I consider them key points for our future work. Firstly, I must assure you all that we shall always be true and strict guardians of compliance with the Treaties and the new Constitution. Secondly, we shall strongly support the balanced development of our society. The Lisbon process, which has emerged today as a strong point, is our point of reference, because Europe must overcome the worldwide challenge, but it must overcome it through balanced and socially sustainable development. The increasing differences between the citizens of the various European countries in almost all our nations over the last decade concerns me at least as much as the lack of growth. At this historic moment, we cannot throw social dialogue and consultation out of the window, since these are the pillars of the European social model on which we have laboured so hard in recent years.
With regard to infrastructure, we have already underlined our new undertaking and it will be our responsibility and duty to be rigorous and selective in assessing the costs and benefits, and just as rigorous in finding sources of finance that are compatible with our rules and with long-term sustainability. We are working on this side by side with the European Investment Bank, and we shall be making the same effort in the field of research, without which Europe will be a lost continent.
With regard to immigration, the Commission will be supporting a European undertaking to combat the new slave traders, but we shall not tolerate, as happened at Thessaloniki, people confusing firmness with inhumanity, or regulation of migration flows with violence and discrimination.
With regard to international relations, lastly, the Commission maintains its commitment to peace and a multilateral approach to resolving conflicts. Moreover, the Union's humanitarian commitment will continue to provide the long-term aid that is by far the greatest priority to every country in the world.
These are the guidelines for the coming six months. I believe it will be a period of cooperation and a period which, with the conclusion of the Intergovernmental Conference, will genuinely open a new chapter in the history of Europe.
(Applause)
I know that many colleagues wish to speak, but we have considerably run over our time.
Before closing this debate and handing over to one of the Vice-Presidents to conduct the vote, I should like to say that personally I regret the offence caused to our respected Member and colleague, Mr Schulz.
(Loud applause)
The debate is closed.
WRITTEN STATEMENT (RULE 120)
The Italian Presidency has cited immigration policy and the fight against illegal immigration as being among its priorities, and we assure it of our support.
We hope, in particular, that it will prove to be clearer and more resolute than the Thessaloniki Council, held two weeks ago. Although it devoted a large proportion of its conclusions to immigration policy - seven and a half pages, compared with the one and a half that came out of the Convention - the Council was particularly obscure, even impossible to understand, defining, in particular, its objective in terms of a 'two-way process', aimed at simultaneously fighting illegal immigration and exploring 'legal migration channels'.
Europe now needs a clear, firm policy for controlling its borders, returning illegal immigrants to their own countries and reforming the right of asylum in order to put an end to abuses. On this subject, we are sorry that the Thessaloniki Council did not really deal with the British demand that transit centres be created, responsible for examining asylum requests at the EU's external borders, together with 'regional protection zones' close to the countries of origin of those requesting asylum. We are relying upon the Italian Presidency to make progress on this issue.
Mr President, if I have observed correctly, you have not yet taken a vote on Amendment No 75 tabled by the Group of the European People's Party (Christian Democrats) and the European Democrats. This amendment needs to be voted on before all the other amendments, because the objective is to reject the Council's common position.
Mr President, I wish to table an oral amendment whereby the word 'European' would be omitted so that both national and international labels could be used. This would correspond to what we decided under Amendment No 32, whereby we can still use all the labels, and it applies to both Amendment No 88 and Amendment No 89. In other words, I am tabling an oral amendment designed to remove the word 'European'.
Mr President, I hope you will hear me out. I, like the other Members still present, am one of those who stay on until the conclusion of a vote like this. Others have long since left the building. I would like to say, without mincing my words, that those who really work should not be penalised because others pack their bags on Thursday morning!
As the rapporteur states, the directive on the prospectus is a central plank in the Financial Services Action Plan, an integral part of the Lisbon Strategy, which aims to integrate financial markets by 2005. One can therefore understand why the rapporteur believes that it is 'vital to reach consensus and ensure a rapid adoption of the directive', since 'the creation of a legal framework which enhances the conditions for raising of capital via Europe's financial markets' depends on it. In other words, as well as ensuring the refinancing of (large) companies, the directive is intended to encourage greater liberalisation of investment and capital.
From this perspective, the amendments tabled by the rapporteur to the Council common position aim to make regulations more flexible, to speed up the procedure for approving the prospectus and reduce the scope for independent decision-making by Member States and national legislations. Specifically, States' power to define who may be considered a qualified investor and to shorten approval periods has been curtailed by the introduction of the concept of deemed approval. The directive also finds the provision for the competent authority to carry out on-site inspections to monitor compliance with the directive to be disproportionate. It even wants to raise the investor threshold below which there will be no obligation to publish a prospectus. In short, it wants to liberalise. That is why we voted against it.
I largely share the rapporteur's concern to enhance the conditions for raising of capital via Europe's financial markets.
I feel that the transparency and clarity of these markets, which will result from the process of simplification set out in this report, are reason enough to justify minimal levels of Community regulation in this sector. These measures may contribute to the creation of a legal framework which strengthens and facilitates the raising of capital via Europe's financial markets and improves disclosure standards for investors. This will benefit issuers, investors, operators and the markets themselves.
I note the rapporteur's sensitivity to the need for a loosening of certain regulations in order to adapt the legislation to the demands and fluctuations of the market and to reduce the burden on small and medium-sized enterprises. In particular, he would like to see the requirement for a 'register' of bodies recognised as qualified investors waived, and small regional banks to be permitted to issue bonds without having to meet the costs of producing a prospectus.
These are the reasons why I voted in favour of the report.
Mr President, many of my colleagues have shunned the idea of including environmental targets in the criteria for public procurement. This is nevertheless fully in harmony with the view contained in the Treaty that environmental policy should be integrated with all EU policy. Parliament has done some good work to increase the number of acts that support sustainable development in legislation regulating production. This effect, which comes from the supply side also, however, needs support from the demand side, and it is precisely public procurement that can have an impact on that when it can be shown that there are grounds for including environmental criteria in an invitation to tender.
The so-called Helsinki case, on which the European Court of Justice has given a decision, highlights an important point. When the party placing the order is a public body, it represents the general public. In that case it should not just protect the public's financial interests but one also has to think, for example, about protecting the health of the general public. The Helsinki case was about this very issue. It goes without saying that public health is at the same time a long-term economic benefit, through which a public body will save at least just as much as it could have saved by choosing a cheaper supplier.
The aim of this proposal for a directive, which follows the Lisbon Strategy guidelines closely, is to establish provisions promoting coordination in order to ensure the freedom of movement of goods in the field of public supply contracts. It also aims to achieve freedom of establishment and the freedom to provide services with regard to public works contracts and public service contracts.
The authors of the recommendation argue that there is a need to ensure non-discrimination, especially on grounds of nationality, and to facilitate competition by further standardising existing national procedures, choosing the most economically advantageous tender. To this end, they make it compulsory for national regulations, especially technical ones, to be non-discriminatory and not to run counter to the objective of opening up the markets in the field of public contracts.
It has been forgotten, however, that although the transparency of public contracts is crucial, they can still be an important economic policy instrument, even if they discriminate positively in favour of small and medium-sized enterprises in the award of public contracts. Regional development can be taken into account, and social and environmental objectives (especially working conditions, protecting jobs, or even the means of production themselves) can be promoted, by inserting special provisions into the contract. The most economically advantageous factors may not be the cheapest price, but rather the number of jobs created. For these reasons, we voted against this proposal.
. (NL) Public tenders have for a long time been considered a panacea. On the one hand, they are an alternative to nepotism, the awarding of public contracts to entrepreneurs who are friendly with politicians or high officials. On the other, they are intended to bring to an end the production and provision of services by companies that are owned by the government itself, and so to enable private companies to access new markets.
I have already indicated - at first reading on 17 January 2002 - that I agree with the first intention but not with the second, which renders governments increasingly more dependent on companies. The damage can only be limited by means of all kinds of bureaucratic rules which will, however, remain unknown to many and will therefore be broken on a regular basis. In fact, the Dutch employers' organisation VNO-NCW has requested not to make the tender directives more far-reaching by adding 'a multitude of social and environmental criteria'. In its opinion, putting out to tender is 'a purely economic process which should not be contaminated so as to achieve other goals'. Even the rapporteur himself has already deleted a number of points on the subject of social protection and environment. I reject this approach.
I do, however, share the rapporteur's view that the schoolbooks market does not function across borders and is not open to free competition, so that it is thus preferable not to lay down rules that assume that this is the case.
The award of contracts, services and supplies by public tender accounts for more than 14% of European GDP. In spite of this, the sphere of public contracts and tenders has reaped few benefits from the creation of the internal market. While it is true that these directives are very important for the equilibrium of the internal market and crossborder awards, the greatest benefit of these directives does not reside in this fact, but in the opportunity they provide for promoting sustainable development. Environmental and social objectives must be built in to public tenders and contracts. It is unfortunate that neither the proposal for a directive nor Mr Zappalà's report grant public bodies the right (not to mention the obligation) to choose a given service or product by public tender on the basis of its sustainability. I therefore support the amendments intended to grant public bodies this right. It is hard to accept the fact that, on the one hand, through its European sustainable development strategy and the commitments undertaken at Johannesburg, the EU acknowledges that environmental costs must be factored into the economy, while, on the other, it prohibits the Member States from basing their acquisitions policies on that same principle.
. (NL) Mr President, the Zappalà report has become a controversial dossier in this House as a result of a number of amendments pertaining to the allocation phase of public tenders. It must be possible for social and environmental considerations to play their part in a public contracts dossier, provided this is at the level of the conformity requirements which describe the products or services and of the selection criteria which describe the potential suppliers taking part.
These, however, cannot be the only considerations at the allocation stage, which must be capable of being based on an objective comparison. This is why I was unable to vote for many social and environmental amendments to the allocation criteria.
The same applies to concerns regarding discrimination. This too must be counteracted. Legislative measures can be taken with this in mind, but such measures do not belong in the list of allocation criteria for public contracts.
This directive follows the Lisbon Strategy guidelines closely. It aims to complement the general directive establishing rules on coordination in the sphere of public contracts, responding to the specific requirements of the regulations on the award of contracts in the water, energy, transport and postal services sectors.
These reports are anchored to a large extent in the broader philosophy of liberalising and privatising markets and public services. Such policies were given fresh impetus at the last Spring Council, especially in these essential sectors. The reports are also linked to the next round of World Trade Organisation (WTO) negotiations, not only because of the general agreement on the liberalisation of services, by which I mean the General Agreement on Tariffs and Trade (GATT), but also because they address the issue of opening up the markets and public contracts, which was on the Doha Agenda and to which the EU attaches so much importance.
Where essential socio-economic sectors are concerned, of course, we cannot leave them at the mercy of market forces, obeying the principles of opening up the markets and of non-discrimination whilst at the same time curtailing the powers of Member States and national administrations.
For these reasons we voted against this proposal as well.
. (NL) The same objections apply even more to this directive than to Mr Zappalà's report on public works contracts, public supply contracts and public service contracts, which was discussed at the same time. This time, it is about large and long-term contracts and concerns tasks regarded, for a century or longer, as forming part of the core tasks of the government itself.
It is about products and services that are essential to society as a whole, households and industry, and which, at one time, were intentionally taken away from private companies, which had failed to offer continuity, a quality service, acceptable prices and a reasonable treatment of the consumer. A government monopoly under democratic control was seen as the only acceptable solution that could guarantee the required product and consumer protection. This choice was, at the time, scarcely contentious even among advocates of capitalism. For deliveries and services in these areas, private companies preferred to depend on a reliable government monopoly than on the uncertainty and lack of continuity that characterises the free market.
Meanwhile, governments wishing to reduce taxes and suffering from a lack of funds have sold such companies to internationally operating concerns that wish to make a profit from them. If this is what they choose to do, then it is true that rules are desperately needed. However, it is then wrong to give much consideration to company secrets and other company interests.
Mr President, ladies and gentlemen, we voted for the compromise reached between the Council, Parliament and the Commission, because today is a good day for consumer protection.
We have finally managed to achieve comprehensive labelling, so that consumers can no longer be hoodwinked, with products being required to bear accurate information about any genetically manipulated ingredients they may contain. I think this will give industry pause for thought before it uses GMOs, because the majority of consumers do not want these products. It does, however, mean that we will have to carry on working to ensure that suitable arrangements are put in place for seed. I was very disturbed yesterday by the Commission's failure to answer my question about how this is to be regulated in future.
We need this labelling. It is a good proposal and it will mean that consumers will no longer be treated like children who have nothing to say for themselves, and will instead at last be given the chance to freely choose whether to opt for these products or not. Then we will really see whether these products are accepted, because the markets will decide. So it is not the EU approval process that is the great problem, as the industry would have us believe. No, the problem for industry will be the market, because the market will decide, and the market is made up of individual consumers.
. (FR) During this second reading of the draft regulation on genetically modified food and feed (Scheele report), I voted in favour of the following amendments, which are appreciably tougher than those adopted by the Council:
amendments, in particular Amendment No 19, reducing the threshold for labelling authorised GMOs from 0.9% to 0.5 %;
amendments putting an end to the tolerance of non-authorised GMOs in the food chain when their percentage is lower than 0.5%, in particular Amendment No 43; (incidentally, the question arises as to how the Council can, in this case, propose a threshold of 0.5%, when it maintains that such a threshold is technically impossible where the labelling of authorised GMOs is concerned);
amendments requiring the Member States to take measures to prevent the contamination of traditional crops by GMO crops (Compromise Amendments Nos 44 and 45);
amendments authorising the Member States to take emergency measures to restrict or prohibit the use of an authorised GMO when the latter subsequently proves to present a risk (for example, Amendment No 40).
Above and beyond these technical questions, I shall explain the position I have adopted on principle in my explanation of vote on the parallel report relating to the traceability of GMOs.
. (FR) In the series of second-reading amendments, we have voted in favour of everything that is in pursuit of transparency and of as comprehensive a labelling as possible. On the other hand, we have voted against the compromise amendments that, in actual fact, would endorse the lifting of the moratorium.
. (FR) No compromise is entirely satisfactory. The compromise on GMOs in favour of which the European Parliament has just voted means simply that it was impossible to take the negotiations any further. The moratorium on GMOs will therefore be lifted, as desired by the Member States. The 0.5% threshold beyond which the adherents of the precautionary principle wanted the presence of GMOs to be indicated would not have obtained a qualified majority either in Parliament or in the Council. To my regret, the vote has therefore gone in favour of a threshold of 0.9%.
Nonetheless, there are significant benefits to this compromise, because there has also been a vote in favour of greater traceability, which will enable consumers to be more vigilant, will make for tough regulations when it comes to detecting GMOs and will make precise labelling possible, as well as the ability to distinguish clearly between GMO and non-GMO production. Transparency has won the day, even if the precautionary principle looks a little the worse for wear. It is not a victory, but the amendments voted in favour of are important markers that will need to be further augmented in the future. That is why I have voted in favour of the Scheele report.
Although this Council common position does not meet all of Parliament's demands, it improves the current legal framework for controlling genetically modified organisms (GMOs). We know, however, that it will constitute yet another step towards justifying lifting the moratorium, which should be maintained.
The compromise reached, though far from perfect, does ensure that all food and feed containing, consisting of or produced from GMOs will in future be regulated by a more coherent and uniform authorisation process, with authorisations lasting no longer than 10 years.
Furthermore, all genetically modified foodstuffs must be labelled as such, regardless of whether GMOs can be detected in them. The possibility for Member States to take appropriate measures to prevent adventitious contamination of conventional or organic crops by GMOs is also accorded prominence, though it is difficult to conceive of effective control mechanisms once GMOs have been released into the environment, since borders have been removed and goods can move freely.
Nevertheless, I regret the fact that the thresholds for adventitious or technically unavoidable contamination by as yet unauthorised GMOs have been set at 0.5%, even if only for a transitional period. There should be 'zero tolerance' in this area.
The problems associated with genetically modified organisms (GMOs) turn on apparently contradictory issues. On the one hand, we have the issue of scientific and technological research, and especially its application to everyday life. Measures supporting and encouraging such research should never cease. On the other hand, we come up against the risks facing anyone whose work involves scientific research on foodstuffs or the food standards which must be ensured for citizens. All these must be addressed with the greatest attention and utmost caution. My position towards this report therefore rests on the lack of conclusive proof that such genetic mutations pose absolutely no threat to human and animal health. GMOs elicit in me the reserve and caution which are second nature to those whose concern is the common good. On the other hand, though, I would not want my position to be understood as standing in the way of scientific progress, which is always desirable and should not suffer from excessive legislative obstacles. I would, however, emphasise the need to respect life in all its different forms, as well as the strict codes of conduct that govern the handling and use of substances as delicate and complex as these.
. (FR) With regard to GMOs, we do not want Europe to commit itself lightly, as the United States has done, to the ill-considered and uncontrolled large-scale spread of genetically modified organisms, guided solely by the interests of the firms that produce them. Nor, however, do we want Europe to stand aside on principle from a technique that may be the source of certain hopes for feeding humanity.
Faced with a technique enabling human beings to manipulate the genome, that is to say to act upon the very core of life, it is vital that society should ask itself questions and that the necessary ethical debates should not be evaded. It is the duty of the public authorities to legislate and regulate. State sovereignty implies that states retain the power only to admit onto their territory desired and chosen products corresponding to real needs. The Cartagena Protocol on biodiversity recognises this right. Let us make full use of it in order to retain, in Europe, our expertise in the area of GMO culture. Freedom of choice for the consumer and producer also implies that the necessary measures should be taken to safeguard the co-existence of production that draws upon GMOs and production that does not.
. (NL) Along with the Council and the Commission, the Social Progressive Alternative delegation has agreed to the rapporteur's compromise proposals.
Thanks to these compromises, it is possible to make rapid progress towards sound legislation on GMO food and feed, traceability and labelling. At the same time, they put in place a number of guarantees concerning the co-existence of GMO and non-GMO agriculture, because an amendment to Directive 2001/18/EC will explicitly enable Member States to avoid the unintentional presence of GMOs. At the same time, it is clarified that Parliament is the requesting party to draw up European legislation on co-existence.
After all, since traceability and labelling are not enough to be able to guarantee the freedom of choice on the part of the consumer in the long term, co-existence measures are equally important. In exchange for these compromises, Parliament is abandoning its requirements concerning stricter threshold values for GMO contamination (0.5%), values which, in fact, would not be supported by everyone in either Parliament, or the Council. Consequently, it seems more important to us to have certainty about an agreement on co-existence, because without such measures, not a single Member State would be able to enforce the threshold values.
With this legislation, even with the compromise, Europe is the first to introduce stricter legislation concerning the permission, traceability and labelling of GMOs. Liability, however, should also be regulated at the earliest opportunity, and this is what Parliament requested of the Commission during first reading of the environmental liability directive.
. (FR) Like the Scheele report, the Trakatellis report on the traceability and labelling of genetically modified organisms is, for us, an opportunity to address a serious warning to the Commission and Member States.
Indeed, we have a strong sense that they are awaiting only the final adoption of the regulations on traceability before lifting the moratorium at present imposed on GMOs in Europe. Such adoption would therefore serve as a guarantee, even if two other essential conditions had still not been fulfilled: the existence of a clear definition of liabilities (accompanied by corresponding financial guarantees) in connection with the damage likely to be caused by GMOs; and the entry into force of hitherto non-existent rules definitely guaranteeing the non-contamination of traditional crops by GMO crops.
This last point is essential. It may be remembered that union leader José Bové was convicted in France for having uprooted transgenic corn plants, an act considered to be a violation of a private property right. Had not this violation, however, been preceded by another, much more serious, one: violation, in the shape of the risk of contamination by GMOs, of neighbouring private properties and of the natural environment in general, which is owned by all?
. (FR) In the name of the precautionary principle and because the development of GMOs makes me think of the sorcerer's apprentice in the service of easy money and an outmoded emphasis on high productivity, I am now hostile to the use and development of GMOs.
That being said, since GMOs exist - and whether we are for or against them - neither I nor anyone else can be opposed to improving traceability and labelling. This improvement is a lesser evil that must not cause us to forget the basic question.
This regulation complements the Community system for authorising and controlling GMOs, which now comprises a compulsory labelling scheme for all genetically modified food and feed.
We know that approving it constitutes one more step towards lifting the current moratorium, which should be maintained given the risks of releasing GMOs into the environment and of the coexistence of GMOs with conventional and organic crops.
The US biotechnology industry is exerting great pressure to open up the European market to imports of GMOs. It hopes, consequently, to force the acceptance of these technologies, especially in developing countries, as Mr Bush demonstrated in his recent speech to the convention of the Biotechnology Industry Organisation in Washington. In his speech, he accused the EU of contributing to hunger in Africa by blocking imports of GMOs, and demanded that Community restrictions on GMOs be lifted. Meanwhile, he refuses to ratify the Cartagena Protocol on Biosafety.
The USA and the multinationals want not only farmers but also the agricultural and food policies of Member States to come under their sway. This pressure exerted by the USA and the multinationals, moreover, is bringing closer the lifting of the moratorium and the abolition of the traceability and labelling system. This system has become the first line of defence both in the battle against genetically modified food and the release of GMOs into the environment, and also in the attempt to rally consumers and farmers alike on this issue.
. (FR) Everyone without exception is in favour of labelling foodstuffs containing GMOs in order to inform the consumer and ensure the traceability of these products throughout the production and distribution chain. These measures are mainly a matter of show, however, because it will be difficult for labels, controls and other inspections to prevent the propagation of pollen, the interpenetration of the two food circuits - the one with, and the other without, GMOs - and, finally, the victory of the biotechnologies of the multinational, Monsanto, and of the other giant American seed companies.
This Pharisaism on the part of European leaders, who pretend to control the GMO phenomenon - for health reasons as uncertain as the would-be positive contributions of these genetically manipulated products to world agriculture - is made all the more ironic by its timing. Indeed, it was when the French farmers' leader, José Bové - of symbolic importance throughout the world in alerting people to the real or overestimated dangers of GMOs - was imprisoned at excessive, disproportionate expense that the European Parliament pronounced upon this subject.
Labelling for GMOs and imprisonment for those who oppose GMOs. Therein, in short, lies the ambiguity of these biotechnologies and of the European position.
Due to the absence of tough and integrated legislation on genetically modified organisms (GMOs), legislation capable of safeguarding consumers and the industry alike, EU procedures for awarding marketing authorisations have been suspended for the last three years. I applaud the legislation that we have today adopted on the traceability and labelling of GMOs, since it allows those GMOs on the market, as well as food and feed produced from GMOs, to be registered and their movements monitored. This gives consumers the right to choose, and the procedure for withdrawing a product, should that be considered necessary, has been made easier. The proposal for a directive does contain provisions, however, that could pave the way for falsification, for misleading the consumer and for distortion of competition. The rules should be clear and simple. For these reasons, I voted for the proposals for amendments geared towards the following: increasing detectability; ensuring coexistence between GMO crops and GMO-free crops; applying traceability and any subsequent labelling only to GMOs and products in which genetically modified DNA or proteins have been detected, rather than to all products.
. (FR) Traceability is the basic principle on which the protection of consumers and respect for their freedom of choice in the face of GMOs must be based.
Such traceability depends upon introducing systems for identifying GMOs, that is to say procedures guaranteeing the ability to know, at every link in the production and marketing chain, where they have come from and who has put them on the market.
Companies are also obliged to indicate if a product has been obtained on the basis of GMOs, as well as to retain this information relating to their identity and traceability and to make it available to the competent authorities.
With regard to the presence of authorised GMOs, we are in favour of the most demanding thresholds, given that the rate used must be realistic, that is to say based upon measurable, technical criteria. This requirement will have to be kept constantly up to date as methods of detection and analysis become more refined.
Finally, it must be ensured that operators who choose not to use GMOs can derive a commercial advantage from their choice.
. With our vote today, we are trying to give people the right to make a genuine choice about GM products. We have listened to the concerns of people calling for the right to make an informed choice about GM food and we are trying to put in place a labelling and information scheme which makes that choice a reality. But we have to work within the boundaries of what is scientifically provable and in practical terms possible to implement.
We live in an imperfect world and the use of thresholds reflects that reality. In all labelling regimes there is a cut-off point born of the practical and scientific reality that it's the best we can do with the science we've got. Organic regulations allow for the presence of up to 5% non-organic ingredients. Whilst we don't label very low levels of residues of pesticides or chemical contaminates in foodstuffs, we know they are present. We welcome co-existence rules, which, by allowing GM crops to be grown alongside conventional crops, are another step towards making real consumer choice a reality.
I have voted in favour of the amendments adopted by the Committee on the Environment, Public Health and Consumer Policy, for they clearly improve the Council common position and provide powerful guarantees in the fields of traceability and labelling, aimed as they are at preserving the consumer's freedom to choose between GMO and non-GMO products.
Contrary to my political group's decision and to that of the majority of the European Parliament, I have voted against compromise Amendments Nos 44 and 45, concluded with the Council. These leave it to the discretion of the Member States whether or not to adopt measures regarding the co-existence of GMO and non-GMO crops.
Now, because of the rejection of Amendment No 40 to the Scheele report, Member States are forbidden to restrict or prohibit, valid though their reasons for doing so may be, the use of genetically modified foodstuffs presenting a risk to human or animal health or to the environment, as well as being forbidden to suspend or restrict their import.
Where is the guarantee of the consumer's freedom of choice?
It turns out that the only purpose of this legislation is to enable the European moratorium on GMOs to be lifted as quickly as possible.
A very large majority of the European Parliament, as well as the European Council, have just adopted some ineffectual legislation and will impose GMOs upon Europeans against their will.
. (NL) Mr President, the rapporteurs on the GMO dossiers have tried to draft reports that are in line with each other and that make an agreement with the Council possible. I respect their work. I also assume that progress in these dossiers is required so that the actual moratorium on admitting new GMO applications can be lifted. I have voted along with my group for these two reasons.
Nevertheless, I am all but convinced about the quality of some sections of these pieces of legislation. I fear that we will need to revise them in due course. Obviously, I would also like to increase consumer confidence in GM food. For this purpose, I think that, above all, a great deal of information is needed about the benefit of using the new techniques and about the safety of the foods in question.
I hope that consumer organisations and universities will join in, because according to the 'euro-barometer', they have the greatest power of persuasion vis-à-vis the consumer. I too would like to give the consumer as much freedom of choice as possible, even when the keeping separate of varieties, traceability and labelling put up food prices. However, the information that the consumer obtains should be crystal-clear and flawless. Detectability should then also replace the paper criterion.
Unfortunately, we in the Group of the European People's Party (Christian Democrats) and European Democrats lost that battle at first reading stage, and so I conclude that we are now treading a costly path - costs for the farmer, industry and therefore also for the consumer - without reaching the actual goal.
The question is whether it would not have been preferable if we had provided for confidence-building measures, namely objective information on a massive scale. Luckily, we have a safety net: the evaluation that will take place a few years down the line will hopefully restore common sense.
After salmonella, listeria and other food infections, Northern European health fundamentalists are now directing their attention to the allergies that might be caused by the ingredients present in foodstuffs. Hence, the need for a directive on the labelling of these allergenic additives.
Since, however, wine is treated as a food, bottles of wine too would need to be labelled in the name of the right to information concerning the risks of intolerance, particularly to the eggs and fish cited in Annex 3b, which lists the 20 ingredients that present risks. It is true that egg- or fish-based glues are used to eliminate suspensions in wine during production. It is clear, however, that these glues disappear along with the deposits they cause to form in the flocculation process. There is therefore no reason for listing these processing aids on a label since there are no allergens left at the end of the process.
Together with the champions of wine growers and of common sense, we have tabled the amendments needed to extricate wine from this phobic and neurotic demand for labelling.
. (NL) Over the past fifteen years, meat inspectors in Belgium - people who are not technical engineers but qualified vets - have invested all their energy, all their might, all their resourcefulness in the fight against the illegal use of hormones in cattle farming.
This is done in difficult circumstances. They need to resist attempts to bribe them. They are physically intimidated, and some are also affected in their private lives, because attacks have been made on their properties, and even on their lives and that of their relatives. In fact, one vet-inspector, Karel Van Noppen, was killed on 20 February 1995. It is fortunate that the killers and their clients were sentenced for this last year, and that they are now behind bars.
These are thus the difficult circumstances under which these courageous officials have the European total ban on the use of hormones enforced. On occasion, the inspectors have also been thwarted in their unremitting labour by flippant statements made by certain scientists who have claimed out loud that the use of those sex hormones was totally harmless to public health. Anyone who reads the Olsson report knows that this is hogwash. In this light, I consider the approval of the Olsson report as a MARK OF HONOUR to all meat inspectors in Europe who carry out sound work and an INCENTIVE to remain permanently vigilant.
. Britain has made phenomenal strides in recycling over the last ten years, but most of that has come from the business cycle, now we have to move to the domestic waste stream. Householders will move towards separating glass, paper and plastic from general rubbish, and business will have to work with local councils to fund new equipment and set up new installations to deal with the flow of materials. A realistic timetable for implementation is five years, any attempt to compress that time will result in spiralling costs. A 2007 target date will cost an extra £143 million, bringing the costs of meeting the new targets from £397 up to £540 million over a five-year period. That means bottle banks, trucks for doorstep collections and building new waste transfer, storage and handling stations, all of which takes time and money. These EU packaging rules require a step change in recycling activity from British business, consumers and local councils. Introduction of the necessary changes in an efficient and cost-effective way needs a little more time. For these reasons we have abstained on those amendments seeking to advance the compliance date beyond 2008.
We believe it is vital to develop measures which help to reduce, recycle and reuse urban and industrial waste by means of rational, integrated solutions. Packaging is a particularly important aspect of this process, as are incentives to use biodegradable materials.
Defining and implementing such measures, however, will have to take into account the particular circumstances and interests of each country. It is, therefore, hard to understand why EU rules would be loosely transposed into national legislation when they do not take account of the variations existing between countries. While I share some of the concerns expressed in this report, then, especially those on developing preventive measures, I am bound to wonder about the feasibility of the deadlines and targets proposed for the recycling of products.
I repeat that the effectiveness of any environmental policy depends on the will and commitment of national institutions: these are responsible for planning and mobilising resources, for holding industry directly responsible for reducing packaging waste. The public in each country, however, also has a role to play in protecting and caring for the environment. Ceaseless efforts are thus required to educate people, to raise their awareness and to engage them in the existing problems and in the means of overcoming them.
Examining this Commission proposal, the aim of which is to revise only the targets for recycling and reuse of packaging and packaging waste, is a laborious exercise for our Assembly.
The fact is that national, not to mention local, situations are very varied. The Member States have also achieved different results in meeting the targets laid down in the 1994 directive. The outlay they would have to make today to meet the targets set in the Commission's proposal therefore differs greatly from one State to another, not to mention the specific cases of the candidate countries.
That is why the Council has to date only managed to reach a common position which the rapporteur considers very inadequate.
Personally, I cannot agree. We cannot deny reality, even if it does not correspond to our ideals. In a virtual, ideal world, Mrs Corbey would have had my support and I might even have been bolder than she has been. In the real world in which we live, however, every decision has consequences and involves costs that have to be met by taxpayers and consumers, by us all.
It would have been counterproductive to have voted today for measures that have never been costed, and which impose unrealistic obligations on all our Member States.
(Explanation of vote abbreviated in accordance with Rule 137 (1) of the Rules of Procedure)
The first essential requirement for a waste recovery and recycling policy is prevention. The prevention of packaging waste involves ensuring that producers base their decisions as to the type and quantity of material used on an analysis of the life cycle of the products, quantifying their environmental impact from the planning stages to disposal. In this way, they can factor those environmental costs into the final price of the product. I regret to say that the Commission's proposal for a directive did not go far enough in terms of waste prevention. The second essential requirement is that legally binding targets be set. From this point of view the directive is more ambitious, since it establishes targets for the recovery and recycling of packaging waste, especially for the following materials: glass, paper, plastic, metals and wood. Targets, though, only guarantee a change in behaviour if they are realistic, by which I mean achievable. For this reason, I support the targets set in the common position and dispute those suggested by the rapporteur. In particular, I dispute the proposal that the recycling and recovery deadlines set for Portugal, Greece and Ireland be brought forward from 2012 to 2009. It should be remembered that certain characteristics of those three Member States, in particular their scattered territories (which include outermost regions) and populations, make it more difficult for them to reach the targets for recycling and recovery of packaging waste.
I broadly shared the rapporteur's stance. I am glad to say that this report responds to a broad consensus among all citizens, which was reflected particularly clearly in the almost unanimous vote at first reading. It is essential to encourage the recovery of packaging waste, as well as recycling it when possible and preventing it from being produced. The Union's strategic objectives as set out in Lisbon, and especially the environmental dimension, reinforced and transformed into sustainable development in Gothenburg, require the adoption of measures and policies capable of combating environmental waste and damage. It is an established fact that protecting the environment is our only long-term guarantee of protecting our citizens and consumers. Like several members of the Committee on the Environment, Public Health and Consumer Policy, however, I must express my anxiety about bringing forward the proposed deadlines by which the Member States must move to implement the proposal for a directive. I would prefer a more realistic approach, as proposed in the common position, based on the treatment, recovery and recycling facilities actually in existence on the ground. We will achieve our aims, which will benefit everyone, by means of a credible and sustained strategy.
Mr President, we too voted for the compromise on emissions trading, because it really is a new tool in the environmental protection armoury, one that will in future effectively cap 50% of CO2 emissions. This provides a unique opportunity and should be regarded as something positive. We also welcome the fact that in Germany the Ministry of Economics and Labour has not succeeded in securing an exemption from the directive for entire sectors, but that we have instead ensured that virtually all sectors of industry are covered and that only certain types of plant with very stringent requirements are exempt - which in practice means that none at all are.
We hope that this instrument will result in all Member States actually presenting their national allocation plans in spring next year, making this a genuine economic instrument that I hope will help climate protection. We will then see that climate protection makes sense for industry, and makes sense for everyone. Nevertheless we also need new arrangements in future, and we need an action plan for CO2 emissions from road and air transport, which are increasing dramatically.
We in the Group of the Greens/European Free Alliance have voted for this compromise. We regard it as a good instrument. It will mean that climate protection is taken seriously and that we can meet the obligations imposed on us by Kyoto. Only then will we have credibility in the eyes of other countries. I also hope that this decision will mean that countries that have not yet ratified Kyoto, such as Russia, will now do so, so that we can really start tackling climate protection.
Given the mortal danger posed to the world by the greenhouse effect, proposals that seek to improve measures taken to reduce the scale of the threat cannot be neglected.
I am nevertheless one of those who think that we cannot speculate on pollution and allow the rich to buy a right to pollute from those who cannot afford to develop.
That is why I voted against, and I call urgently for the speeding up of research programmes for the production of non-polluting energy. Fusion is part of it, which is why construction of ITER should begin as a matter of urgency.
We feel that it is a priority and a matter of urgency to pursue the battle against the destruction of the ozone layer, the greenhouse effect and the ensuing global warming. This battle can be fought either by using more alternative, renewable energy sources, which reduce fossil fuel consumption, or by adopting measures to reduce emissions from polluting industries and their effects. That requires investment in researching and implementing new technologies, which could help us to comply with the targets set in the Kyoto Protocol.
We reiterate our opposition to the creation of 'pollution allowance trading', however. Such a trade would turn allowances into a commodity and allow more developed countries to buy 'pollution quotas' from less developed countries, enshrining the status of the former as 'privileged polluters' and stunting the development of the latter. Recent United Nations figures, moreover, suggest a tendency towards a rise in emissions from industrialised countries.
By accepting the gas emission allowance trading perceived by some as a tool for achieving the targets of the Kyoto Protocol, this report shares that point of view. We feel that this is not the right approach.
. (FR) I voted in favour of this text.
I am not particularly in favour of this world system of selling 'pollution rights'. Specific experiments that I have been able to conduct with manufacturers in my sector in fact show that these economic agents can make consistent efforts to cut greenhouse gas emissions.
I nevertheless wanted to amend the Commission's initial proposal.
It seemed very important, in fact, that the scope of the directive should be extended to the chemicals and aluminium sectors. By adopting my amendments, Parliament has endorsed my position. I also very much regret that the Council of Ministers has not agreed with the stance taken by my fellow Members on this point, thus delaying the inclusion of the chemicals and aluminium sectors.
. (FR) So as not to delay the adoption of this controversial directive any further, I voted for the compromise with the Council, albeit with little enthusiasm.
My first concern is about the potential for cutting emissions. This text makes no reference to the technical links that exist between the activities of different operators.
In the particular case of the iron and steel industry, inclusion of such a reference could have prevented the rights corresponding to blast furnace gases that are sent to electricity companies to be converted into energy that is used by iron and steel plants from being granted to the electricity companies under the national allocation plans when, without them, those companies could replace those energy sources with others such as natural gas. Paradoxically, the iron and steel companies would have to burn off their blast furnace gases, thus increasing CO2 emissions, not to mention the emission rights they will have to buy back from the electricity companies. This extra cost could well jeopardise the European iron and steel industry, which is facing increasing world competition.
A more explicit reference to the right for a company to trade internally the rights corresponding to its installations in different countries would have encouraged the creation and development of pan-European companies.
I welcome this proposal for a directive, which constitutes the first step towards the creation of an international market in greenhouse gas emission allowance trading. The Union has been able to blaze the trail in this area, ahead of the launch, in 2008, of the international scheme set out in the Kyoto Protocol. The rapporteur's excellent work has made a significant contribution to this process.
The directive will create an EU greenhouse gas emissions market, introducing emission allowances for industrial installations. These allowances will have to be allocated by the authorities in each Member State.
I find the Commission's amendment proposing a hybrid method particularly commendable. According to this amendment, which was adopted at first reading, 15% of emission allowances will have to be sold and the rest allocated free of charge (the 'grandfathering' method also favoured by the Commission), throughout the period from 2005 to 2012.
The adoption of this directive will usher in a new era, characterised by a culture of responsibility among both companies and states. It will bring operators and political representatives together on a path which citizens fervently wish them to follow.
. (FR) The European Union must take definite action to cut its emissions of the most polluting gases.
It must do so to protect the health of its citizens, to meet the Kyoto targets, to set an example to the world and to avoid looming catastrophe: the latest report from the International Energy Agency's climatologists predicts that energy consumption and greenhouse gas emissions will double by 2030.
That is why I voted for the creation of this 'permit to pollute less' that will apply to the main sectors of industry from 1 January 2005. Undertakings that exceed their quotas will be fined: EUR 40 per tonne excess, then EUR 100 per tonne after 2008.
This system of trading quotas is therefore a real breath of fresh air that will enable these emissions to be cut by more than 20% from 2010, not to mention EUR 2 000 million in energy savings.
There is one sour note all the same: I think it is unreasonable to ask Belgium to carry one eighth of Europe's total 'Kyoto' costs when it has only around 2.5% of the population and accounts for just under 3% of European GNP. Saving the planet is the responsibility of us all, all the rich countries, all industries, including transport, and also individuals.
That concludes voting time.
(The sitting was suspended at 2.20 p.m. and resumed at 3 p.m.)
The next item is the Council and Commission statements on Chechnya.
I would like to welcome Mr Frattini, President-in-Office of the Council, to the Chamber.
. (IT) Mr President, my greetings to the representative of the Commission and all the Members of the European Parliament present in the Chamber. If I may, Mr President, I would like to introduce my statement on Chechnya by expressing my full personal commitment and my determination to continue as of now attending the House and playing a full part in the work of the European Parliament, my intention to pay heed to the considerations expressed in this and other debates and to keep Parliament fully informed, insofar as it is in my power, regarding the Council's dossiers and activities.
Turning to the subject of Chechnya, as you all know, the situation in the Republic of Chechnya, one of the components of the Russian Federation, has been the object of the European Union's attention for some time now as a result of the serious acts of military violence and terrorism that characterise it and of the likely consequences for Europe. The situation being played out in Chechnya will have an effect that reaches well beyond that small Republic. The effects of the situation, whether negative or positive, will affect the entire Caucasus area.
I believe that some knowledge of past events, however summary, is important when forming an opinion on the present and on the outlook for the future. That is why I am giving you this brief history. Since the dissolution of the Soviet Union and the subsequent birth of the Russian Federation, the Republic of Chechnya has been the scene of violent Russian-Chechen clashes and of bloody separatist acts. The 1997 Peace Treaty laid the groundwork for a broad-based de facto autonomy under the Presidency of Chechen leader, Aslan Maskhadov, while guerrilla groups continued to be active throughout the country. In 1999, Moscow intervened in Ingushetia and North Ossetia while, in Chechnya, Russian troops occupied the capital city of Grozny. Years of attacks and repression followed in a climate of brutality on the part of both separatist fighters and Russian forces.
The European Union, the Council of Europe and the OSCE recognised, even then, Russia's right to defend its territorial integrity and to combat terrorism, but condemned its disproportionate use of force, inviting the Russian Government to implement a political solution to the crisis and to allow humanitarian aid organisations to enter Chechnya. After 11 September 2001, Russia stepped up its anti-terrorism efforts, even though the connection between Chechnya and Islamic fundamentalism - which does exist - appeared to be quite indirect. The roots of the war remain essentially nationalistic in nature, despite its growing and dangerous susceptibility to Islamic extremism, particularly as regards the methods and instruments used. Although, in September 2001, a channel of dialogue opened up between the Russian authorities and one of the main exponents of the Chechen resistance, it remained uncertain and unclear whether a political solution to the conflict could be found. It was against this backdrop that the serious terrorist incident at the Na Dubrovke theatre occurred, followed by the numerous, and equally violent, attacks of recent months.
The situation on the ground is extremely difficult: the local economy is falling apart, there is contention within the pro-Russian administration, there are terrorist threats from the separatists and brutality, and violent military action from Russian militias. While, in the past, Chechnya had a flourishing economy, due, of course, first and foremost, to oil production and to a highly developed metal and mechanics sector, it is now considerably reduced; unemployment is at 42%, there are 64 000 Chechen refugees in the nearby Republic of Ingushetia, 8 000 displaced persons in reception camps and 290 000 homeless. Civil life has, for the most part, come to a standstill, reduced to a very sorry state with the destruction of archives and offices.
Ladies and gentlemen, the major institutional reform initiative launched by President Putin with the adoption of a new Constitution, to be approved by local referendum, has been grafted onto these bases. In Mr Putin's plan, the process should be supported by the international community and, in particular, by the European Union, the Council of Europe and the OSCE. The political plan consists of the concession of broad-based autonomy and greater powers to local organisations in the context of the Russian Federation, whose territorial integrity is thus safeguarded. Withdrawal of non-necessary military contingents and the reduction of checkpoints were begun so as to facilitate the gradual normalisation of the region and the holding of the referendum. The results of the referendum of 23 March - which saw an 89% participation rate - were, as we know, highly favourable to the draft Constitution. This outcome has demonstrated that the Chechen people, weary of war, have chosen the political solution within the Russian Federation. At the same time, it has also emerged that the separatist rebel leader, Aslan Maskhadov, and his followers, have lost the better part of the support of civil society. In accordance with the recently adopted Constitution, it is possible to foresee Chechen presidential elections by the end of October, while parliamentary elections will take place no earlier than three months after the election of the future President.
Nevertheless, despite this positive outcome, the referendum is only a first step in the political transition underway. A large number of unresolved issues remain, including the definition of the powers held by the Chechen Republic and the Russian Federation, the provision of compensation to those who have lost property and the adoption of measures for combating crime, including the crimes committed by the Federal Forces. As you all know, ladies and gentlemen, at present, there are 200 serious criminal cases pending against members of the police force. On 6 June 2003, the State Duma adopted an amnesty law for Chechnya to be applied to both rebels and members of the police force, on condition, of course, that they have not committed violent crimes. It offers clemency to those who give up armed, separatist resistance by 1 September of this year. Nevertheless, despite the amnesty, attacks on the ground are continuing, prompting, as a result, harsh responses from the police force.
The international community has been actively following the developments and the initiatives of Moscow. While, in March, the Parliamentary Assembly of the Council of Europe adopted a resolution that contemplates the possibility of setting up an International Tribunal in order to bring those guilty of serious violations of human rights in Chechnya to justice, more recently, the political and institutional process begun was examined in depth in the course of the talks of the Commissioner for Human Rights in Moscow. In the context of the OSCE, the Presidency is laying the foundations, in agreement with Russia, for the resumption of the organisation's activities in the Republic, based on specific programmes agreed regarding elections, good governance, the judicial system, the media, the police and humanitarian aid. In April, the 15 Members of the Union presented a draft resolution at the Geneva Conference on Human Rights that censured, that condemned the serious violations perpetrated in Chechnya, a resolution which, as you are aware, was not adopted for lack of a majority of votes in favour. Its failure to be adopted was, as you know, described by Moscow as a 'triumph of good sense'.
Ladies and gentlemen, the Council has noted the European Parliament's views on the situation in the Republic of Chechnya and will endeavour to ensure that the political process recently set in motion leads to the reestablishment of the rule of law and the reconstruction of the region's economic and social fabric. The Union is united in its overall positive judgment of the start of the institutional process launched by President Putin with regard to Chechnya. We now expect to see an about-face in terms of human rights and we call for the punishment of those guilty of abuses. The European Union's continuing attention was made clear through the recent visit in April to Chechnya itself of the Troika of Heads of Mission in Moscow as well as through support for the resumption of the OSCE's activities in the region, which I mentioned earlier.
The EU-Russia Cooperation Council of 15 April last was the Union's first opportunity to send a high-level political message of vigilance, interest and general availability. The St Petersburg EU-Russia Summit expressed the hope that the political process recently set in motion, along with economic and social reconstruction, will lead to the reestablishment of rule of law, to the promotion of human rights and to genuine reconciliation. The St Petersburg Summit condemned any act of violence, particularly terrorist violence, that might jeopardise the current prospects for a political solution and acknowledged the substantial contribution that international organisations can make, working together with the Russian authorities.
Lastly, once the region's economic reconstruction is underway, the Union will also have to make a financial commitment, although one based on strict conditions, of course. The representative of the Commission, who is due to speak shortly, will be able to describe to you the aid package being put together. The cooperation of the Russian authorities will be fundamental in ensuring that this aid actually reaches those in deep need. The possibility of launching a European Union initiative in Chechnya in the future deserves closer examination. By supporting the process begun by President Putin, this initiative could extend Community intervention from the field of humanitarian aid, on which we have all been focusing up until now, to the different - but equally important, if I may say so - area of institution-building and the promotion of socio-economic development, placing a number of practical initiatives in the framework of the existing cooperation between the European Union and the OSCE. The OSCE is currently assessing, along with its Russian counterpart, the possibility of aid interventions in specific sectors: I have already mentioned elections - an extremely important area - the judicial system, police reform and the reintegration of refugees and displaced persons. These elements of institution-building are traditionally held to be Union priorities too.
In conclusion, with regard to the institutional process launched by Moscow, the Italian Presidency will be committed to facilitating a definitive political solution which, if possible, involves all the representatives and segments of the Chechen population not compromised by terrorism. We believe that the institutional reform launched should have the practical, genuine result - the automatic result, if I may say so - of improving the present levels of respect for the human rights of the Chechen people.
. (ES) Mr President, following the Council's position, clearly expressed by the President-in-Office of the Council, Mr Frattini, I must say that the Commission can only repeat that the European Union is firmly committed to the fight against terrorism and, in this regard, that it supports Russia in its legitimate fight against terrorism in Chechnya or anywhere else. There must be no doubt about this. This means that the defence of human rights is an absolute and that, if the main violation of human rights is terrorism itself, which does not respect the basic right to life, that does not mean that we must not always be aware, in any action or fight against terrorism, that human rights are a fundamental element which must be respected at all times.
Having said all of this, and moving on to the areas which are more directly related to the Commission's activity - which is what I am going to focus on in order not to repeat what has already been said - I would point out that it is necessary to make progress on the possibility of providing humanitarian aid in Chechnya. As the honourable Members know, the European Union, by means of the European Community Humanitarian Office (ECHO), is the main provider of humanitarian aid in the Northern Caucasus. Since October 1999 we have provided more than EUR 110 million in aid to the victims of the conflicts in Chechnya. The security conditions in the Northern Caucasus are still deficient, which means that there are considerable logistical problems. However, the Commission trusts that the Russian authorities will adopt a more open attitude, for example, with regard to the attempts to liberate Arjan Erkel, the European aid worker who is still being held hostage.
The reluctance, in certain cases, of the Russian authorities to allow non-governmental organisations to use the necessary radio communications, as well as the system for granting residency and work permits in Chechnya, remain the principal obstacles to providing humanitarian aid. In this regard, we will continue to call for improvements in the treatment offered, in order to facilitate the carrying out of humanitarian operations, in accordance with the basic rules on safety, efficiency and supervision and, of course, independent evaluation.
Furthermore, although the Russian authorities have assured us that they will not repatriate the thousands of displaced persons in neighbouring areas to Chechnya by force, referred to a moment ago by the President-in-Office of the Council, the truth is that ECHO has informed us that it is observing that the possibility of replacing the deteriorating tents and building more solid shelters in neighbouring Ingushetia is being denied.
Returning to Chechnya must not be the only option for the displaced people. In addition to continuing to closely monitor how events develop in general, we will continue to insist in particular that any repatriation of displaced Chechens must take place voluntarily and unconditionally. With a view to the future, the Commission will continue to monitor how the situation develops, including the work under way, with a view to the signature of a treaty intended to clarify the status of Chechnya within the Russian Federation, as well as the preparations for the presidential and parliamentary elections in the Russian republic, scheduled for October and December. In this regard, we will continue to analyse how the situation develops.
The Commission is now stressing that all these actions, all this progress, should take place with the utmost transparency, entirely in accordance with international rules, and, above all, that they should be carried out in a way that helps to resolve this conflict once and for all.
Mr President, the President-in-Office of the Council conveyed a moment ago in a positive and constructive manner that he is prepared to join forces with us. We extend a very warm welcome to you in our midst in this Parliament, Mr Frattini.
Commissioner, you also quite rightly mentioned the name of the Dutchman, Arjan Erkel, a moment ago. I am very indebted to you for this, because Arjan Erkel, the head of the Médecins sans Frontières mission in Dagestan, has been missing since August last year. He was kidnapped, and it is especially important that this abduction should receive the Commission's, and also the Council's, attention. We know that Arjan's father has been keeping everyone informed about this case for months now, and I hope that it will have a positive outcome.
We were going to return home via Chechnya after the trip we recently made with four MEPs. I have to say that it was quite a depressing experience: compared to Bosnia and Sarajevo - I can draw a comparison with the war situation at the time - Grozny and Chechnya are actually worse off.
We, and also the Americans, in particular, have a dangerous tendency to define this Russian war in the way that suits us best, hence, along the lines of 'if you do not criticise our war, then we won't criticise yours'. We in the European Union should be careful about doing this: it is not only rebels and terrorists who are fighting the Russian armed forces, there are also others that most definitely fall within the category of resistance fighters. The Chechens are not wrong by definition, and nor are the Russians. The fact is, however, that many citizens in Chechnya, on account of the action taken by the Russian troops, tend, in their desperation, to veer to the anti-Russian camp. We ourselves were able to make out from conversations on the streets that there are justified complaints from people who saw their friends being beaten up and who therefore know that others are too scared to go to work in Grozny, because the risk of random, extremely rough action from the Russian military is enormous. We can somewhat identify with this situation if you know that many of us have a colonial history in our own countries, during which time all kinds of things happened that did not come to light until much later. In the case of Russia's action in Chechnya, matters come to light quicker, which is good. This is why I should like to urge both the Commission and the Council to employ all political and diplomatic means available to us in order to curb the violence in Chechnya. Indeed, this is desperately needed, and we cannot even be all that demanding.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, the delegation I head is happy that it was able to gain first-hand knowledge of the situation. That is what happened the first time. We met the Russian, Ingushetian and Chechnyan leaders and members of their governments. We met people in camps and in Grozny too, as well as the Chechen diaspora in Moscow, and obviously members of humanitarian organisations, both national and international. Besides human rights, we wanted to get to know about social, economic and educational issues and medical facilities, the situation regarding refugees and the possibilities of leading a normal life in general.
Firstly, I wish to raise the matter of Russia's change of strategy. It is no longer pursuing a military solution but a political one. This is a positive approach and one that the European Parliament has been calling for for a long time. Secondly, it is obvious that all parties are tired of war and want peace. I do not now mean the criminal elements that have turned the war into a means of making money. Thirdly, it would appear that a window of opportunity has presented itself that is to last about a year, until the elections in the Russian Federation and Chechnya are over. It is to be feared that after the elections the situation may go back to what it was before. For that reason, there should now be strong support for the political process that has been started.
There is also the risk of 'Chechenisation' of the conflict, with violence moving more and more in the direction of civil war. On the road to peace it is vital that Russia should convict war criminals and that the army should withdraw. Human rights must be protected. The Chechens must also cease their armed struggle and terrorist attacks. Observations have been made from several sources that combat action on the part of the Russian army has already diminished in the region over the last six months. At the same time, however, violence on the part of armed groups has increased, which is very worrying.
We must determinedly press on with the social, cultural and economic reconstruction that has only just started. As one possible candidate for President of Chechnya said to me, money creates peace. The Russian Government has put together a kind of politico-economic package to normalise the situation. It may well need revising and adding to, but the choice of direction is important here.
In connection with this, the European Union should likewise strengthen its measures in the region. The European Union is already the biggest external provider of assistance. The Commission recently also granted EUR 16 million in humanitarian aid, which is only right.
Our delegation is calling on the aid organisations to get to the region quickly, safely and unimpeded. Without outside help it will take even longer to put things right. It is also essential that the office of the OSCE in Znamenskoje can be got fully up and running without delay.
In a few months' time they will be planning elections and the start of election campaigns there. It will be very important to check that the campaign is made transparent and that the requirements of democracy are being fulfilled. This will require a long-term presence. If the campaigns are not democratic the elections can hardly be either.
Finally, the idea of a peace conference has also been proposed. All parties could participate as well as the European Union, the Council of Europe and the OSCE. I have not named the guilty parties in my speech because now is the time to seek peace.
Mr President, the Group of the European Liberal, Democrat and Reform Party supports the joint resolution of the political groups on Chechnya. We thus support the Russian Government's attempts to stabilise conditions in the region on the basis of the recently conducted referendum. At the same time we would stress that there must be respect for human rights in Chechnya.
If Russia's current policy does not lead to the hoped-for outcome soon, it will, in my opinion, be wise of Russia to consider whether there is an alternative to it. It is extremely difficult to bring peace to Chechnya when certain powerful groups are trying to bring about its secession from Russia. On the other hand, Russia is holding on tightly to its regional unity, which is something the international community has also given its clear support to.
Russia undoubtedly has enough resources for military control over Chechnya, but it will have to pay dearly for it in terms of loss of human life and financial losses, and politically too. Unless armed resistance starts to subside, the Russians will have to ask themselves whether it is worth paying such a high price for military control of war-ravaged Chechnya. They will have to consider whether an alternative to their current policy on Chechnya can be found.
The solution arrived at in Kosovo might perhaps serve as a model in principle. That way Chechnya would still indisputably belong to the Russian Federation, but international peacekeeping forces and local police forces would be responsible for security. It would certainly be hard for Russia to agree to such a solution, but it will not be easy if the present situation continues either.
The solution is in the hands of the Russians themselves. Outsiders cannot advise or guide them. Russia itself must decide what sort of policy it wants to put into effect in Chechnya. At least for the time being, Russia continues with its current policy, and, as I said to begin with, the ELDR Group supports the joint resolution of the political groups based on it.
Mr President, ladies and gentlemen, I regard the referendum on 23 March as a first step in attempting to stabilise the situation in Chechnya. I also welcome the administration's efforts to make life more bearable, to gradually reopen schools, and to partially reinstate energy supplies, public transport and medical care in Grozny at least. But that is by no means enough. The Russians really need to make reconstruction a top priority. Against that background, I hope that the elections in December 2003 or March 2004 will lead to political stabilisation in Chechnya.
The European Union should be prepared to provide whatever assistance is needed to hold free and fair elections. Nevertheless, I regard it as highly problematic that international organisations have still not been given free access to Chechnya in order to provide urgently needed humanitarian and medical aid. As has already been mentioned, the refugees' plight remains precarious. Humanitarian aid must not be cut, nor should refugees be forced to return against their will, unless and until the necessary conditions have been met.
I am concerned that since 11 September the Council and the Commission have effectively stopped discussing the actions of the Russian army in Chechnya, which have chiefly resulted in enormous suffering amongst the civilian population. Whilst we condemn acts of heartless violence by Chechen terrorists, we also condemn the disproportionate use of military force and arbitrary acts by the Russian army. You cannot cherry-pick when it comes to human rights, and it is not by breaching human rights that the conflict will be de-escalated. If the European Union wants to help resolve the conflict, it must work with Russia and press it for further changes in its policy towards Chechnya.
Mr President, Mr Frattini, Commissioner, ladies and gentlemen, I should like to recommend our travel report to you, because it is, in my view, a balanced one, and it makes more subtle distinctions than do some of the speakers I have heard so far.
Commissioner, the fight in Chechnya is not a fight against terrorism only. The situation is far more complex. If you read up on it, you will notice that you will speak of Chechnya in a yet more balanced way.
Ladies and gentlemen, we have paid a visit to Chechnya, and I did not gain the impression that the Russians have the situation under control. People are being abducted on a daily basis. Soldiers are being killed on a daily basis - ten a day on average. Human rights are being violated, and the Russians have indeed changed strategy and switched from a military strategy to a political strategy, which involves a referendum and elections being held soon. However, Mr Frattini, Commissioner, it is a strategy that is being imposed from the top down. It is not an inclusive process; it is not a process that involves all the layers of the Chechen population. Neither is it a process that involves the rebels, the resistance fighters, or even Mr Mashadov, the most recently elected President. I think that we will need to do a great deal in order to remedy this situation.
As far as the humanitarian situation is concerned, I can fully support what the Commissioner has said. She has, I think, given a correct summary. Something must be done about what the humanitarian organisations are going through over there.
Mr President, I should like to conclude with the Arjan Erkel case. Arjan's father is in the public gallery, together with representatives of Médecins sans Frontières. I should like to tell him here officially that in our resolution on which we are voting tomorrow, a paragraph has been devoted to his son's abduction. I also give you the assurance that this text will be translated into Russian the day after tomorrow. We have a delegation meeting of the Russian delegation in Moscow next Monday and Tuesday and as the chairman of this delegation, I can assure the relatives that we will bring up their son's case for discussion during our delegation meeting in the Duma next Tuesday.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I really do feel that no man is more blind than the man who refuses to see. What sort of political process is this? We have witnessed a referendum in which less than 15% of the population voted, in which Western journalists present in Grozny were able to vote: what more do we need to prove that it was a complete charade? I am pleased to hear that Mr Oostlander found when he went to Chechnya that the normalisation process described by his friend, Mr Putin, has had no effect whatsoever for months. What is happening in Chechnya is that a policy of terror is being implemented by a state which has succeeded - and the resolution does not mention this - in killing 200 thousand people in 10 years, which has succeeded in turning 300 thousand out of a population of a million inhabitants into refugees, which eliminates dozens and dozens of Chechen civilians every day, and I am talking about civilians, not soldiers, through the Russian armed forces present in Chechnya. So this is the normalisation process! If we want to pretend, in the interests of a potential great Russian market, that the policy of terror implemented by the Russian Federation in Chechnya does not exist, then we can continue to do so, but, in that case, we will be accomplices to genocide - and we must be aware of that - for when 20 to 25% of the population of a country is eliminated in less than 10 years, that is called genocide. This is worse than Bosnia, it is worse than Kosovo. Therefore, President-in-Office of the Council, I believe - as Mr Staes said - that the way forward is through negotiations between the two parties concerned, that is between President Putin and President Maskhadov. The rest is pure and utter garbage that we are inventing in the name of interests which we do not want to admit to.
It was suggested earlier that the war in Chechnya is linked with the war on terror. I wish to make it very clear that I believe that what Russia is doing in Chechnya is not a war on terror, but that it is actually giving rise to terrorism.
We need to be quite clear that Yelena Bonner, Andrei Sakharov's widow, is right when she says that what is happening in Chechnya is genocide. I shall not mince my words - I believe that this is a colonial war driven by the energy interests of Gazprom and others. That is what it is really about. So it is vital that we should not deceive ourselves. Many well-regarded international human rights organisations came to the conclusion that the so-called referendum was a total sham. Convenient partners for bogus peace talks have been created.
The OSCE has already observed elections in Chechnya. There has already been peace in Chechnya once. Mr Mashadov was democratically elected in the presence of OSCE observers, so why are we not negotiating with him? Why has he been forced to go underground? This has happened precisely because he represents his people and is not a puppet. This will not lead to peace, Mr President-in-Office, so the basic presumptions underlying this debate are utterly false. Choosing puppets as your partners in talks has never been effective and has never led to peace.
I would therefore like to make one point very clear: what I regard as being dishonest about this debate and about many of the speeches we have heard - including speeches made by Mr Putin, who used Chechnya as the bloodiest election platform in history in order to come to power - is the word 'normalisation'. When was the last time we heard about 'normalisation'? It was in 1968, when the national uprising by the Czech and Slovak peoples was put down. That is not the sort of normalisation we want!
Mr President, Commissioner, one thing of which I am certain, having taken part in this delegation, is that, today, it is completely inappropriate to apply the word 'peace' to Chechnya. Three thousand were killed at the start of the year. Forty-nine communal graves have been found, a very small proportion of which can be ascribed to terrorism and a very large proportion of which can be attributed to the abuses perpetrated daily by an army which has established itself as an occupying force. The referendum was an illusion of normality. It is difficult to decree normality in a country by waving the barrel of a kalashnikov.
In view of all this, we believe that the political solution must genuinely be a political solution, and for that to be so, Mr Frattini, I put it to you that all the parties need to be involved. The former President, Mr Maskhadov, must take part too, and he cannot be dismissed so hastily, Mr Frattini, as a rebel separatist. Former President, Mr Maskhadov, was elected democratically by the Chechen people at the end of the first war. Today, Mr Maskhadov is an essential point of reference if we want to achieve genuine peace, true peace. There is also a danger that Chechnya will become a permanent war zone where old grievances are superseded by new.
One last recommendation to Mr Frattini and to the Commission. We must ensure that Russia is involved in this peace process and that it shoulders its responsibility. If we continue today to talk about the possibility of Russia acceding to the European Union, without considering this ongoing conflict as an element which is already causing difficulties in our relations with Russia, we will certainly not be facilitating the peace process. Apart from being extremely premature, talking about the accession of Russia could be extremely dangerous in terms of the fate of Chechnya.
Mr President, Commissioner, President-in-Office of the Council, I think there is a lot of truth in what my fellow MEPs, Mr Fava and Mr Staes, said about the continuous violence in Chechnya. The reports they have submitted about the lack of reconstruction and about obstacles placed in the way of the humanitarian organisations are shocking. The information we have obtained to the effect that 30 000 Russian soldiers took part in the referendum is mirth-inducing.
Chechnya is an international issue. I think it is an outdated notion, incompatible with the EU's general policy, to say that it is an internal matter for Russia to resolve. We must call for more vigorous efforts to be made and for greater support to be given, as well as for the OSCE to be allowed to open its office again. We need effective election monitoring. At the same time, we in the EU, too, must contribute to the reconstruction.
The debate is closed.
The vote will take place tomorrow at 12 noon.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The next item is the Commission statement on p reparation for the World Trade Organisation Ministerial meeting (Cancun, 10/14 September 2003).
Mr President, I have tried to be as quick as possible. It is very fortunate that Parliament sometimes gets ahead of the agenda. It obliges us to get away from our usual responses and I am very glad of that.
Thank you for asking me to bring you up to date on such an important event as the fifth ministerial conference of the WTO, which will be held in Cancun in September. Our basic position is well known: we want the Doha development programme to succeed by pursuing the European Union's three fundamental objectives.
The first objective concerns support for economic growth, which we need in Europe as much as in the rest of the world. The second concerns the need for multilateral rules to govern more open markets, which will make for a better link between our trade interests and the values of our societies. The third objective is that the developing countries should be integrated into the international trade system, which has been the recurrent theme of this round of negotiations. We see it not as a matter of rhetoric but as something very specific. Each part of the negotiation programme must have added value in terms of development.
We are only a few weeks away from the Cancun conference; the time we have remaining to make the conference a success is therefore limited and the preparatory process must be stepped up. The necessary political impetus needs to be given in several areas, namely agriculture, access to industrial markets, investment, competition, facilitation of trade and public contracts. In all the areas I have just mentioned, details need to be decided in preparation for the final negotiations. In other matters, like geographical names, the link between trade and development and questions concerning the settlement of disputes, we are looking for initial results at the Cancun conference that will probably be modest and will have to be amplified in the final agreement.
There is still therefore much to be done. Our feeling is that these objectives can be achieved and that the issue is not the complexity of the questions but the political will. This is also true for a subject I have not mentioned but which will be important for the Cancun conference: the problem of the poor countries' access to medicines. As you know, the United States prevented a decision being reached on this last December despite our having reached a balance around the WTO table. There seem to have been a few developments, but they are not confirmed and it is clear that the US position will have to change if a global agreement is to be reached at Cancun.
Without going into the details, let us consider each of these subjects.
Firstly, agriculture. We need a complete set of rules and a date for the submission of bids. From this point of view, the agreement reached in the 'Agriculture' Council last week strengthens the hand of your negotiators. That agreement clearly marks the start of a new era. This progress will make for a better use of resources, greater transparency and improved quality, environmental protection and animal welfare, which are all things that farmers, consumers and taxpayers have said they want. This reform also sends a clear signal to the rest of the world: we are very much turning our backs on an old system that created certain distortions of trade. The new agricultural policy is more favourable to trade, as the developing countries wanted.
Thus, after consulting your Parliament, the ministers of agriculture have given your negotiators, Commissioner Fischler and myself, a line of credit which we are not going to make public - we are not so naive - but which we will use to the extent that is necessary and justified. That line of credit will only be opened if we are certain of obtaining something in return. I am thinking, for example, of the disciplines that will have to be put in place for other systems of support, in particular the US system whose harmful effect on trade is known to us. I am also thinking of the protection of geographical names. For all these things we will want something in return, there must be no mistake about that. There is no question of unilateral disarmament, as my colleague Mr Fischler has rightly said. In agriculture, we have done our duty. It is now up to our partners to take initiatives, the US in particular, since in the last few years they have reintroduced a system that creates distortions.
The second point is market access for industrial products. This is a major objective of the Doha programme. The opening of trade must be as universal as possible so that these advantages benefit the largest number. Our aim is to see that the developing countries get better access to our markets, that is, to those of the developed countries, but also to make possible a significant reduction in the trade barriers that might exist between developing countries. We must not lose sight of the importance of the South-South dimension of market access.
Thirdly, the 'Singapore' issues, namely competition, investment, facilitation of trade and transparency in public contracts. We must determine the negotiating rules so that talks can be launched formally. This objective remains one of the Union's priorities. These questions cannot be separated from the single commitment. We will resist all temptation to drop one part or another, for to do so would jeopardise the round's entire equilibrium. We will therefore have to reach agreement on the rules.
Fourthly, the important questions for the developing countries, namely special and differential treatment and implementation. We are trying to be more flexible towards the developing countries, moving in the direction they desire and wish for without creating a sort of two-speed WTO. We are willing to make progress in this respect and to draw up a framework agreement or even a set of guiding principles for adoption in Cancun in order to ensure that greater attention is paid to these questions which - let me repeat - are important for the developing countries.
On trade and the environment, which are sensitive issues in this Assembly, at the Cancun conference we shall have to reach a decision on WTO observer status for multilateral environmental agreements and on the deepening of discussions on other environmental subjects. You know our programme in this field: greater consistency between multilateral environmental agreements and the rules of international trade. That is why, for example, we have asked that the secretariats of the multilateral agreements and the UNEP, which acts as secretariat for some types of multilateral agreements, should be given observer status at the special sessions of the Committee on Trade and Environment devoted to this question that are held in Geneva.
We also think that the Cancun ministerial conference ought to decide to deepen the discussions on voluntary labelling for environmental purposes. There is a possibility of constructive dialogue in favour of trade in products that are kind to the environment, especially when they originate in developing countries.
I will end with a word about our working methods, by which I mean the relationship between your Parliament and the Commission in this field. As always, we are working closely with Parliament to prepare for the Cancun conference. We have in a way anticipated a number of favourable outcomes of the Convention in this field, since the text currently on the table proposes giving Parliament virtually the same rights as the Council in trade policy, namely codecision for the adoption of laws implementing trade policy, the right to be kept informed throughout the negotiation of international agreements and the right to give assent to the outcome of negotiations, which is the line those of you who have looked into this question were looking for. I therefore believe that our joint efforts have paid off.
There are no doubt grounds for thinking that, in some respects, the text is still rather convoluted and could be improved. I think there are still a few pockets of unanimity that a number of you have rightly continued to question. Progress has nevertheless been real and European democracy will clearly be the winner if the Intergovernmental Conference does not water down the Convention text on this point. It is therefore with this attitude that we are going to collaborate for the Cancun conference.
As you know, a delegation of Members of the European Parliament will be coming to Cancun with us, as they did to Seattle and Doha. I am personally delighted about that. Likewise, we are in favour of the idea of a WTO parliamentary conference, because the parliamentary contribution can only strengthen the negotiator's legitimacy. To achieve the outcomes I have just described which, as I said, are both ambitious and feasible, we will have to work hard between now and the Cancun conference. We will do so with you. This dialogue and these debates are necessary because we know that, without them, we will not have your support. That is why we are waiting impatiently for the resolution on which, if I understood correctly, the vote will be taken tomorrow.
Mr President, Commissioner, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats backs all Commissioner Lamy's efforts to achieve a good result at Cancun, and we are obviously in total agreement with him that we need to get the text approved that has now been drafted in the Convention in the area of trade policy and also in the IGC, so you can rely on that. A successful outcome for the Doha Development Round remains a key factor in promoting worldwide economic growth, in order to strengthen multilateralism and Global Governance. The Group of the European People's Party (Christian Democrats) and European Democrats supports the general approach with regard to the negotiations as laid down in the Council's mandate for the third ministerial WTO Conference in Seattle. We would like to urge all WTO members to take the necessary enhancing decisions in Cancun in order to bring the Single Undertaking, the topics of that Round, to a successful close within the agreed deadlines. The political will displayed by the Member States during the ministerial OECD meeting at the end of April and the G8 summit in Evian is said to be crucial when it comes to making a success of the conference in Cancun and the trade round. What is important now is that we want to see action rather than words, and that the right negotiating climate should be created.
Over the past three months, we have not seen a great deal of progress in the WTO negotiations. Many target dates for dealing with specific topics have not been met and are thus, unfortunately, on the agenda in Cancun, which is, in consequence, already threatening to become overloaded. Needless to say, we welcome in this framework the agreement that the European Union reached in the Council last week concerning the reforms of its agricultural policy, a result on which we would particularly congratulate Commissioner Fischler. We have good reason for endorsing what the Commissioner has said. We now hope that the United States, in particular, will follow the EU in taking similar steps. We should, however, note the fact that this is a fundamental breakthrough.
Important items on the agenda in Cancun also include, in our view, the so-called Singapore topics - investments, competition, trade procedures, transparency of public contracts - and we would call on the Commissioner to be very much involved in these topics. The Group of the European People's Party (Christian Democrats) and European Democrats also requests the formal opening of negotiations in the area of competition policy. We would emphasise the potential benefits of binding basic principles in the area of competition policy, such as transparency, non-discrimination, procedural honesty and international cooperation between competing authorities.
In the area of public contracts, the Group of the European People's Party (Christian Democrats) and European Democrats is in favour of a multilateral and legally binding agreement on public contracts, including goods and services contracts.
Needless to say, we totally agree that education, public health and the audiovisual sector are sectors that have to be treated separately, and we would like to keep it that way. The European Union has always been one of the advocates of this WTO Round and as the world's largest trade bloc, it owes it to itself to continue to work hard and make Cancun a runaway success.
Mr President, Commissioner, long before the summit in Doha, where the present trade talks have started, my group, that of the Party of European Socialists, emphasised the special nature of these negotiations and the special responsibility that they entail. On the one hand, there are, of course, the regular agenda items about opening up the markets, which receives my group's unqualified support. After all, we are aware of trade's capacity for bringing prosperity to our citizens and our trading partners. On the other hand - as, in fact, the resolution emphasises - these negotiations are, above all, a test of the WTO's capacity to correct a great imbalance in the trade system, to distribute the benefits of trade more evenly and to support sustainable development. They are a test of our capacity for putting globalisation to work in the interest of all people.
This is why we put to you the following key questions: will the negotiations lead to a considerably fairer distribution of trade profits, particularly between north and south? Will the negotiations prove that the trade system serves our citizens' desire for ecological and social progress rather than subjecting it to the same? Will the negotiations strengthen the WTO's transparency and liability towards integration into the wider system of Global Governance? The mandate that we would like to give Commissioners Lamy and Fischler in Cancun is to ensure that the answer to these questions is affirmative. My group has set the following four tests in this connection.
First of all, EU negotiators must move more in the direction of the developing countries' requirements in the areas of industrial market access, implementation, special and differentiating treatment and, above all, the trade in agricultural products, but must also demand the same commitment from the United States and other developed countries. The United Nations recently asked the industrialised countries to cut back considerably in trade-distorting agricultural subsidies and to phase them out eventually, without a quid pro quo from developing countries. We support this request and would ask the EU negotiators to do likewise.
Secondly - and in Cancun, if not sooner - the WTO must at long last deliver on the Doha promise in order to widen the benefits of the TRIPS in public healthcare to countries with a modest, or no, pharmaceutical industry, which the United States has stood alone in blocking since December 2002.
Thirdly, Cancun must convey the right message concerning relations between trade and non-trade affairs. In the agricultural modalities, this means safeguarding the right of WTO members to determine food standards and to promote public goods, such as rural development, environmental protection and animal welfare. This also means that clear progress must be made in the trade and environmental agenda of Doha. Cancun must give the current TRIPS review new impetus and must focus more clearly on the interests of developing countries, and it must break through the impasse of the fundamental labour standards.
Finally, strengthening the WTO's transparency and democratic liability, where Doha only made a tentative step, must be firmly placed on the negotiating agenda. We want a strong EU initiative in line with the proposals that Parliament adopted by a large majority in October 2001.
People across the world have two objections to the WTO as it stands now: a lack of honesty and a lack of democracy. We should listen to our citizens; we should make them our priorities. Commissioner, we know that at the moment in West Africa, cotton is a specific example of proposals and negotiations where Europe could make a considerable difference. If you could make a contribution to this in the next few months, this would be a useful leg up. We would like to hear a concrete reaction from you on that score.
Mr President, I would like to ask three sets of questions in the very generous allocation of 120 seconds given to me this afternoon.
Firstly, on agriculture. Obviously, like everybody, we in the ELDR Group share the enthusiasm for the outlines of the deal on the reform of the common agricultural policy. We accept entirely that the tactical priority must now be to turn the tables on the Americans in particular, and to see if they will put their money where their mouth is as far as agricultural reform is concerned.
My group has a number of outstanding questions. Firstly, whilst there is visible progress in this reform on the elimination or the reduction of trade-distorting internal support, what about market access? There is nothing in that package that a priori includes improved market access: beyond a reiteration that the European Union takes in more products than anybody else, I want to know at what point are we going to offer greater market access? Also at what point are we going to really tackle some of the unforgivable aspects of certain sector-specific regimes still in place, notably in sugar?
The second set of questions concerns the Singapore issues. My group accepts the basic view that the Singapore agenda is one that is worthwhile pursuing, but we are still not quite convinced that the legitimate concerns of developing countries about the scope and complexity of those talks have been addressed. What assurances can the Commissioner give us that those concerns will be addressed by or at the Cancun summit?
Final set of questions. The Commissioner suggested in his opening remarks that he would act as if he were anticipating the outcome of the next Intergovernmental Conference as far as increased powers for the Europe Parliament are concerned. Could he give me an assurance today that, even if the treaty flowing from the Intergovernmental Conference, which includes the power of assent of the European Parliament, is not yet ratified, in those circumstances he would still submit the outcome of next year's conclusion of this round to us for a vote of assent?
Mr President, the difficulties we are experiencing at this critical juncture in the negotiations leading up to Cancun do not augur well for an easy ministerial meeting in September. These difficulties arise to a large extent from the current world trade system, with its liberalising tendencies and the consequent effects, so often negative, on the fragile economies of the less developed countries. The North and the South have not benefited from this system in equal measure. The most important questions raised by those countries must, therefore, be treated with the utmost respect. It is also essential to put a stop to that liberalising tendency, at least until a full assessment of its consequences is carried out.
The Development Agenda must not be a paper tiger. It should rather instil in us an unshakeable resolve and steady us on a firm course. Over and above that, it is vital to give real and meaningful content to the clause granting special, privileged treatment to developing countries. The European Union should, moreover, establish a strategic alliance with those countries.
We are all aware of the central issues at stake. I will confine myself to brief comments on three of them: medicines may become a key area, if they are not one already. The United States has stood in the way of an agreement, and is even pressuring some countries to give up the right to import generic medicines. It will be important to stress and emphasise the fact that the right to health must take precedence over all commercial interests. As for the trade in agricultural products, another important area, market access may well be at the heart of the negotiations. The spectacular increase in US farm subsidies does nothing to bring an agreement closer, but the European Union will be able to take an important step forward, particularly if it contributes to the phasing-out, in the long term, of all export subsidies. Finally, as regards access to the industrial market, the textiles and clothing sector merits special attention, since it is particularly vulnerable and since concessions, above all bilateral ones, have already been made. We can countenance a few measures in this sphere aimed exclusively at developing countries, but we must always take care to protect this important industry and its employment potential.
Mr President, there is a lot of uncertainty surrounding the Cancun conference and the preparatory talks are far from being completed, especially in the sectors thought to be favourable to the developing countries. The fact that the dismantling of agricultural subsidies remains very limited shows the lack of enthusiasm on the part of the rich countries for giving up their privileges; the US is the worst offender, despite having joined in the development round. The European Union, obsessed by its own interests, has also revised CAP reform downwards.
Revising the TRIPS agreement to ban the patenting of living things ought to be a priority at Cancun. If intellectual property rights are applied to all forms of life, they violate the sovereign rights of states and populations to protect their resources and skills and deny the very existence of public good. Negotiators, if you want Cancun to be a success, then listen to the call from the Africa group and drop the Singapore issues.
The absence of solutions to the famous paragraph 6 of the Doha declaration on access to medicines proves that our governments are under pressure from the pharmaceuticals firms and are afraid to adopt a bold and truly humane stance. Once again, there is a great risk that in the outcome a compromise solution will be vaunted that would have been considered unacceptable at the outset.
In Egypt last week, the US seemed to take a step forward by dropping a restrictive list of diseases. There then remains the problem of which countries are eligible. What is meant by sufficient manufacturing capacity? Rather than accept a second-rate compromise, should we not rather start again with a new basis for negotiations that will result in an economic and practical solution for the developing countries? Let us not forget the spirit of Doha. Nothing must prevent countries from protecting their population's health. In particular, nothing must prevent any member from taking part in the WTO talks fairly and transparently. We will be particularly vigilant about this when we are in Cancun.
Commissioner, I am asking you not to go back on our commitments. The Doha round must be the round of the developing countries. Nature and human beings are not commodities. The environment and health are more important than the WTO rules. Do not undermine the European Union's credibility and good faith. Work for sustainable and fair solutions in Cancun.
Mr President, WTO gatherings have in recent years become the focus of anti-globalisation protesters. A common fear that we hear voiced is that mechanisms of global governance which are removed from democratic control and participation are being put in place and that a world order is being created which serves the goals of capitalism, and not people. Clearly, against this backdrop, it is vital that we parliamentarians, as the directly elected representatives of the European people, be completely involved in shaping the process and the outcome.
The current round which began at Doha is being hailed as the development round. We all share the belief that priorities should be given to the needs of developing nations. These have not shared the benefits of previous trade rounds and the European Union must insist on their full and active participation in the Cancun negotiations.
Market access is a very important element in encouraging integration of developing countries into the world economy. The EU has offered ambitious market openings for developing countries in goods as well as in services, while avoiding the risk of going for total liberalisation, which most developing countries could not cope with at this stage.
The 'Everything But Arms' initiative is evidence of the EU's approach in this regard. I urge the Commission to press other developed countries, particularly the United States of America, to follow the European Union's example. It is intolerable for the EU to be criticised by the President of the United States of America for its relationship with the developing world when, in terms of both aid and market access, we are light years ahead. EU imports from developing countries grow at an average rate of 12% and now account for 4% of total EU imports, representing EUR 420 million in 2001.
Following on from last week's agreement on reform of the common agricultural policy, it is imperative that we safeguard the European agricultural model in the negotiations. We have a duty to our own consumers and to our farmers to maintain the stability of national agricultural markets and protect them from international price fluctuations and to uphold the models of production and land use which are typical features of European agriculture.
I stress that any reductions agreed in the WTO on import tariffs, export refunds or trade-distorting domestic agricultural supports can only be agreed on the basis of a fair distribution of costs among all developed countries, particularly the United States of America.
In conclusion, in Cancun this September the EU will be participating in a set of talks which are of crucial importance to many sectors of our national economies, from agriculture to culture. In this context it should go without saying that the Commission is obliged to defend strenuously vital interests in these areas, in particular in insisting on full inclusion of the so-called non-trade aspects, such as environmental sustainability, consumer protection, social and regional equilibrium. Failure to do so would result in an agreement that would not be acceptable either to European citizens or indeed to their parliamentary representatives.
Commissioner, the ostensible reason for your reform of the Common Agricultural Policy was that this would give Europe room for manoeuvre in the WTO negotiations. The compromise agreed in Luxembourg last week largely follows the Commission's recommendations. Let me ask you a few questions. Can you tell me today what new horizons this reform opens in the negotiations? Can you explain to me what agriculture will gain despite a reform that will have very harmful consequences for our farmers?
European consumers are making ever-tougher demands about food safety, product quality and production conditions. These are resulting in ever-tighter constraints on farmers regarding environmental protection and animal welfare. Do you think you can meet their expectations by requiring that only products that meet the same standards can enter the European market? If not, that would distort competition on our own markets and penalise our own products. In the matter of public health, the Union has opted for a ban on meat treated with hormones. Will you firmly defend that position, since we do not want it called into question on any pretext?
Our agriculture also produces very high quality produce that is recognised by designations of origin that are often the spearhead of the regional economy. How do you intend to get our WTO partners to accept them?
Finally, we support the Union's moratorium on GMOs against the complaint filed by the United States. We are looking to you, Commissioner, to maintain an offensive and unyielding stance in defence of European agriculture and consumer demands and to refuse to make any concessions in the matter of opening markets. Yielding everything to liberalism would be the end of European agriculture.
Mr President, Commissioner, I too hope that the Cancun event will discuss development, but it must focus first and foremost on the development of international trade, the further liberalisation of trade. We Europeans must take care not to weigh the agenda down with issues which are unrelated to the liberalisation of trade, or we will end up handicapping the talks. Commissioner, you said that we have done what was necessary with regard to the CAP. I believe that we have done the absolute minimum needed to stop the definitive failure of the negotiations but we have done nothing more, we have done too little too late. The Community agricultural policy system is still highly, firmly protectionist. Mr Clegg has already spoken about this. Taking the example of sugar, how can we say that the Community agricultural policy is not protectionist where sugar is concerned, for example? What has sugar got to do with rural development? What has sugar got to do with environmental or social clauses? We continue to pursue a hard and fast protectionist approach with regard to sugar, to the detriment of the farming community of Mozambique, for example. The case of sugar - protectionism pure and simple - is only one example. On this basis, Commissioner, Europe will find that it is still in very serious difficulties at Cancun.
Mr President, Commissioner Lamy, the WTO round of talks at Doha were being called the Development Round already at that summit: its end result would be that the developing countries in particular would be able to benefit more from the advantages of globalisation. This must also be the objective at Cancun in September.
In this respect it will be important to ensure that the developing countries receive the technical and financial assistance they need to help them develop their capacity in terms of administration, industry, commerce and exports. At the same time, however, it will also be necessary to emphasise the importance of good administration, good-neighbourliness, internal harmony and the fight against corruption as these countries strive to attain the standards of the developed countries.
The alarming prevalence of AIDS, though not just that but many other epidemics too, means that, prior to the Cancun Summit, we should break down the barriers that have been preventing access to reasonably priced medicines everywhere. The problem is a tough one politically and industrio-politically, but it can be solved.
A certain superpower, in terms of its resources and potential commercial might, Russia, is still outside the WTO. The Cancun agenda does not and cannot include discussion of Russia's internal legislation or its properly organised administration, or how its WTO membership negotiations could be sped up. It is nevertheless very much in the interests of the EU in particular that Russia should join the WTO as quickly as possible. It is by no means just Russia that is suffering from the situation as it is now: the present state of affairs is essentially weakening reciprocal economic relations between the EU and Russia with regard to investment and trade between them. As with the less developed countries - or should I say as with the other less developed countries? - Russia too should be given support to develop its administration, customs systems, taxation and payments, and other such matters, so that they reach the reliable level that WTO membership requires.
The Commission will have a tough job regarding this in the future. Commissioner Lamy is used to hard and productive work, but this particular field of activity will also bring economic benefits for the EU.
Mr President, we welcome, and do not take for granted, Mr Lamy's cooperative approach in working with Parliament.
There are issues which the Socialist Group, like others, finds difficult: the Singapore issues, especially investment and competition. Of course we appreciate the importance of both.
On investment: currently there are over 2000 bilateral investment treaties. That leads to great complexity for developing countries and an imbalance of power, which will not disappear with a multilateral treaty.
On competition: naturally domination by just a few companies leads to high costs, and developing countries are the prime victims. However, we are still concerned about our approach to the Doha Agenda, and we are not yet convinced that the WTO is the right place or that this is the right time to discuss investment and competition.
Like the Commissioner, we have listened very carefully to developing countries. We know that they show very great disquiet about the Singapore issues. The declaration of the trade ministers of the least developed countries of 2 June made this absolutely clear. Some of the larger developing countries are downright opposed to negotiations on these issues. Therefore, there is no way near the explicit consensus which is needed. What should the EU do in those circumstances? Should we persist and foist an agenda on unwilling developing countries? If we do, there will be a price to pay in other negotiations! There are many more important issues and they are identified in our resolution and in the Commission's mandate. Let us concentrate on them at Cancun.
We are all convinced that fighting for multilateralism is a good thing. With multilateralism under threat, we must do all we can to make Cancun a success. But it is a bit like squaring the circle. On the one hand the Americans are defending their interests by every means, while cultivating the myth of total free trade and, on the other, many countries of the South are unable to take their place in the world economy, questioning the present trade rules and demanding positive discrimination.
How can the EU play its part as a bridge-builder and point the US in the right direction? While noting the positive efforts that have been made, I do wonder about a number of points in the policy on Cancun because we, too, are not without contradictions between our interests and our intentions.
Firstly, how can we make a better defence of special and differential treatment? The developing countries are not the only ones at fault; we are not clear on this point either. The scope for such treatment is excessively broad, depriving the concept of differentiation of any real relevance. And the question of the rules is very much a grey area. Can we look at them again for TRIPS and for regional areas, not forgetting the question of technology transfer?
Secondly, I support those who do not want to drop the aim of preparing questions about 'Singapore' - I differ from Mrs McNally slightly here - because it involves key aspects of the link between trade and development. But does the EU have to stick to its initial line? I agree with the bottom up approach, but would it not be better to support the restrictions, especially pre-establishment, involved in the claim for a political area? Moreover, there is an urgent need for the Cancun talks to be underpinned by powerful parallel initiatives for the redistribution of direct investments, guaranteeing their sustainability.
Thirdly, so far as agriculture is concerned, we are defending a strong position regarding internal support and the calculation of tariff reductions. But will the most vulnerable countries of the South, which only produce one thing and are net importers, benefit in any way from it? Should we not increase market access and abolish export subsidies on products that are strategic for those countries and adopt a framework initiative in favour of fair trade?
Mr President, Commissioner, thank you for reminding us of Cancun's common theme - the integration of the developing countries. Thank you, too, for matching words with deeds in one or other area where the WTO ought to act differently. If we want to show solidarity with the South and with the most fragile populations of our own area, we cannot treat health, education, water, energy or the necessary progress in sanitation systems as mere commodities. People in all countries must have the benefit of reasonable prices for what are really public services to humanity.
The negotiations on GATS need to change course. The right to healthy food in sufficient quantity is also a common good of humanity. Farmers of the North and the South must be able to support a perspective of true multifunctionality. Rural development, the very symbol of the non-market sector, and which will be as crucial an issue tomorrow as it is today, is in fact part of the reorientation of the CAP as just adopted by the Council. It reinforces the adjustments that are a positive signal for our small farmers and for those of the countries of the South. But if you can rely on the start of the decoupling affecting cereals products or meat, then export subsidies must be less obvious and must continue to be less obvious. The distinctive nature of European farmers must be protected. But if solidarity with the small farmers of the South is to be clear, they must be allowed to benefit from support systems similar to the CAP, which still protects European farmers. The prime task of both of them is to feed their fellow citizens by freely producing the appropriate food. They must be helped to do so in the face of the two or three agro-industrial monopolies.
Mr President, since the WTO was set up in 1995, the gap between rich and poor countries has become greater. The Doha Development Round was not worthy of its name. Now, the Doha deadlines are to be maintained. Mrs McNally is quite right in saying that this is not the time for adding new topics to the agenda that take account neither of the developing countries nor of the environment. This would derail the debate on those topics concerned with promoting the objective of sustainable development. This is an objective that, together with free and fair trade and the eradication of poverty, is incorporated into the EU's new draft Constitution. The EU now has a unique opportunity to demonstrate that the Constitution is not just a paper tiger. What the EU should focus upon is ensuring that every country has its say in the negotiations and not only, as is usually the case, the rich and privileged countries that will take care of their own interests. Cancun must result in practical progress for the developing countries and show that there is a real willingness on the part of the rich countries to prioritise the fight against poverty. Finally, it must at long last be ensured that governments do not have a monopoly on negotiating and implementing WTO agreements, but that a democratically elected assembly is set up.
Mr President, if negotiations are properly conducted, there is give and take. If Europe receives the measure with which it has already given, it ought therefore to get a lot in Cancun. Was not the avowed aim of the CAP reform to improve the Union's negotiating position in the Doha round and not to define the agricultural policy the Europeans need?
My question is therefore this. What substantial concessions is the Union asking from its partners in return for the cascade of unilateral concessions it has made since the end of the Uruguay round? I will mention a few: the 'Everything But Arms' initiative, the unilateral abolition of import duties on cereals from the Black Sea, the granting of tariff quotas, the decoupling of compensatory aid and the associated dismantling of our common organisation of agricultural markets.
I hope that the Union is at least going to put the unfortunate Blair House Agreement back on the negotiating table, since it prevents us from pursuing a consistent policy for oilseed development and is causing our output to stagnate at a derisory million tonnes while world production is increasing by 5% a year and now exceeds 300 million tonnes. I also hope that the Commission will get the principle accepted that nations have a right to feed themselves, since this is a basic principle of food security in both quality and quantity terms. We must not in fact allow countries that are structural exporters to force us to give them a so-called right of access to the Community market for products in which the European Union has a production surplus or for products, Mr President, that we want strictly controlled, like GMOs.
Mr President, Commissioner Lamy, all of us taking part in today's debate are agreed that we have to allow the developing countries to benefit more than they have done to date from the advantages of free and fair world trade. For that reason, they have to have better access to our market for their industrial manufactured goods and agricultural produce. In addition, though, they need to improve the knowledge they need in order to be able to get a foothold in the various markets, and their ability to actively and expertly defend their interests in WTO negotiations.
We therefore strongly support the Commission in its efforts, by means of technical aid, to make it easier for these countries to become independent actors on the world market. If, though, we are not to lose sight of the fact that economic growth for all trading partners is the most important goal of WTO negotiations, it naturally follows that, in offering access to this market, we must, in the negotiations, develop an adequate strategy with regard to the developing countries so that they might have a practical awareness of the advantages of negotiating on the traditional issues of market access and competition, as well as on other issues.
Whilst we have an interest, in the context of the GATS negotiations, in cautiously extending the scope of services, we insist on the cultural and organisational diversity of Europe, as reflected in the area of health, education, the audio-visual sector, and the local provision of services of general interest. We also believe that we should have no interest in making exceptions of this sort for further sectors and removing them from the scope of the market organisation for services. Europe leads the world by a long way in the provision of services. Those who, in this area, adopt a defensive and protectionist position do not recognise the strengths and competitive advantages that the European Union possesses.
What has to be said as regards the body of WTO legislation is that we are meant, in particular, to develop the rules on procedure, transparency and the resolution of disputes, and that the WTO should become an independent and international jurisdiction in trade matters.
Mr President, I would like to take this opportunity to inform the Commissioner that, together with the Interparliamentary Union, the European Parliament will, as we have done before, be staging an event in Cancun. The object of the enterprise is that members of the parliaments of countries belonging to the WTO should meet together in order to exchange information. An additional consideration is that, in our view, many trade issues are moving further and further away from what have traditionally been considered as such, with which they formerly coincided, and touch on very sensitive areas that are of great interest to many members of the public. These include the service sector among many others. The event will be held in Cancun on 9 and 12 September, and this House will be playing a leading part in it, with many of our Members being present. We would of course be glad if all Members of this House with an interest in these matters were to circulate information about this event.
Let me also address a second point, one raised by Mr Clegg, that being the issue of whether you will at all agree - whether or not the Convention so decides - that this House must approve the agreement negotiated in Cancun, no matter when or how it is concluded?
Now for my third point. Might you consider reiterating today that Parliament is to give its approval and have - within the Article 133 Committee - a right equal to that of the Council to be involved and informed, and, furthermore, are you able to make a statement to the effect that Parliament should also have a part to play in allocating seats on it?
Commissioner, a few days before the last European Union/United States summit, you expressed your satisfaction that there were, and I quote, 'solid commercial relations between the Union and the United States that enable us to work together on the Doha programme.' However, just before Cancun, it is vital that there is a European commitment that is not afraid of being different from the American positions in several areas. This is what I think is expected by those, such as the trade ministers of the LDCs very recently, who are criticising the WTO's inability to respect the Doha timetable, to complete the negotiations on decisions in favour of development, on access to medicines, special and differential treatment or trade in agricultural products. So far, no progress has been made.
I would like to reiterate my fear of this 'dimension' of development disappearing due to a policy that gives priority only to commercial trade and has been dogmatic in choosing to liberalise it. While the gulf between rich and poor countries is widening, it is difficult to accept this desire to include new subjects such as investment, competition or public markets.
For its part, GATS threatens public services and State missions when there has not yet been any evaluation of what effect liberalisation may have. Under these circumstances, there should be a moratorium. The right to health, education, food safety, and energy should prevail above commercial interests. The European Union should, on the contrary, work towards the democratisation of the international trade system and cooperate closely with developing countries so that the development objectives prevail.
Mr President, the agenda of the forthcoming ministerial conference is more than full and contains a number of essential topics, including life-saving medicines and agriculture. In addition, we have the task of enabling poor countries to meet the standards on working conditions, animal welfare and the environment, so that they can import their products into Europe. For this, producers in developing countries will need help in the field of producing, and trading in, products in line with European standards.
In this context, I would argue in favour of a restricted agenda that contains the essential topics I have mentioned. I would therefore ask the Commissioner to focus his contribution on these topics so that a specific result can be achieved. It may be commercially rather more appealing for Europe to negotiate on new topics, but developing countries simply do not have the capacity to do this.
Cancun's success will therefore be measured in relation to the interests of the developing countries. It is, after all, a development round.
Mr President, Commissioner, to ensure that significant progress is made in Cancun on the realisation of the development agenda is not going to be easy, bearing in mind the need to reflect the interests of all the members of the WTO, to take up the concerns of the least-developed countries and in view of the great number of issues to be negotiated.
All of these issues are essential to ensuring that multilateral trade relations lead to economic growth, if we want this growth to be equitable and its benefits also to reach the least-developed countries. Hence the need to make progress on all fronts in the development agenda and if possible within the time periods laid down, in line with the support you are providing on behalf of the European Union.
In view of the brevity with which I am obliged to speak, I will restrict myself to access to the industrial product markets, in particular, naturally, the textiles and clothing sectors and to respect for the rules which govern international trade.
In this regard, I would ask you, Commissioner, to ensure that there is no reduction in the European Union's tariffs while other countries have not reached the tariff levels laid down in the Union.
Secondly, that you pay special attention, within the framework of the Trade Related Aspects of Intellectual Property Rights (TRIPS) Agreement, to the issue of designs and the international exhaustion of the registered trademark and to actions to combat counterfeiting and pirating.
Finally, I would ask you to promote simplification of the commercial defence mechanisms in order to make them quicker and more effective, because the persistence of tariff barriers, tariff peaks and non-tariff barriers is incompatible with the process of liberalising the markets. Because the rules of the WTO are binding on all members and therefore compliance with them must be guaranteed. But also, because the future of the European textiles and clothing industry depends on it, as the Commissioner is well aware.
Mr President, Commissioner, after the reform of the CAP we now have to deal with Cancun. It is quite clear that in this context it has to be said that our European trade objectives do not demonstrate our will to reduce the gaps in development between North and South, between developed countries and the rest of the world.
In this sense, in terms of agriculture, we of course need to agree to increase the special and differential treatment for LDCs that are already included in the Marrakesh Treaty. We also need to confirm the results of Doha with regard to the substantial reduction of our export refunds, and at the same time, to ensure that this measure is extended to all forms of export subsidies because we are aware that it is not only the Union that is involved.
At the same time, it is clear that the Union should condemn the recent American farm bill, which protects American producers against the ups and downs of the market, and which therefore threatens to generate an excess in supply and a fall in prices on international markets. As well as this, Commissioner, the Union must defend the right of each Member State of the WTO to set its production and food safety standards and to apply them to the products that come on to their markets. European producers have a right to this guarantee on imports, as well as international recognition of geographical indications in order to increase the value of their regions and traditional know-how.
All in all, Commissioner, Cancun must benefit the developing world, but without being detrimental to the large majority of small and medium-scale European farmers.
Mr President, we must beware of arousing too many expectations and too great ambitions on too many fronts by overloading the agenda for Cancun. Yet we cannot overemphasise that trade is good for both parties. There is plenty of research and empirical evidence supporting this view. We must concentrate on removing barriers and improving access because that benefits all parties to trade.
I express the hope that the CAP package of reform will convince our trading partners of our goodwill in this matter. But I cannot help wondering whether they, as well as we, will have to wait until the final text when the devil in the detail becomes available to us. I note the number of disputes that we have with our partners across the Atlantic, in particular one concerning GMOs and access to the EU market, which has now been referred to the disputes procedure. I hope that Cancun or the disputes procedure will enable us to resolve this sort of dispute because the EU must not be seen as a fortress of privileged countries.
Cancun is in the new world. I hope that will create an opportunity to bring the two sides, on either side of the Atlantic - the old world and the new world - together to resolve trade differences to the mutual benefit of our citizens and our economies. So I wish Commissioner Lamy and my colleagues who will go as part of the European Parliament delegation a successful meeting.
Mr President, Commissioner, the Cancun Conference is not looking good. There is the feeling that the European Union is going to make it even more complicated with its negotiation strategy. That Cancun is not looking good is due to the frustrations that have built up among developing countries since the end of the Uruguay round, frustrations which have already led to the failure of the Seattle Conference. Once again, their confidence is being tested, as many of the significant commitments made in Doha were not honoured and the deadlines not respected. This is true of such issues as access to medication, but also of special and differential treatment, the issues surrounding implementation, and of reform of the regulations on dispute settlement. This is about what Europe is going to achieve during these negotiations by using its considerable clout. Is it going to use it in order to provide answers that restore developing countries' confidence, or will it go no further than a narrow vision of its commercial interests?
Let us look at the Singapore subjects. Why is there this insistence on imposing a multilateral agreement on investments on the developing countries at all costs, when they do not want it? They cannot see why the rules and conditions for foreign investment in their countries should be governed by the WTO. However, you insist on making it one of the European Union's conditions for an agreement in Cancun. Do you not feel that this is an extra burden that serves no purpose? You are entering into a wrestling match between the European Union and the developing countries. Rather than that, we would prefer an alliance between the European Union and the countries of the South.
You have also heard many different speakers from different groups in this House asking you to concentrate on the essentials. Use your clout, the European Union's considerable influence, to improve special and differentiated treatment, to make progress towards access to the markets, to bring about reform of dispute settlement, to ensure that the environment is taken into account, to promote access to medication, and not to serve an agreement on investments, public markets or competition, which should not be the responsibility of the WTO.
Mr President, Commissioner Lamy, ladies and gentlemen, in discussing the WTO negotiations in Cancun, we have a clear objective in mind. The global economy needs framework conditions, and if we do not succeed in giving it some, and in good time, we will face conflict situations that may well lead to major difficulties, not only for us in Europe, but also for the world as a whole.
As 20% of our jobs depend on world trade, our vital interests are involved when we consider what markets will be accessible to us in future. There are currently ten new countries wanting to join us, and, when they do, Europe's population will grow by 20%, offering us an interesting market, with interesting production techniques. Across the world, billions of consumers await the products and services that we supply.
We should be constantly reminding ourselves that Europe's success is in fact founded on the active efforts of small and medium-sized firms, which account for 80% of taxes paid. For that reason, it should be a matter of primary concern for us that the right conditions should be created to enable small and medium-sized firms to take part in international trade. We therefore demand that all import rules be notified to, and made available by, the WTO, so that it becomes once and for all transparently clear what provisions - on labelling, packaging customs duties - have to be complied with when supplying goods to a specific country.
Today, if a firm is part of a group and has its own experts, it can readily find the answers to a vast number of questions, but for a small firm of under half a dozen people, this is impossible. We therefore demand that there should be a register, kept at the WTO, in which the import rules of every country are recorded, with the possibility of completing a standard form, in current language, downloaded from the Internet.
Whilst we want to give small and medium-sized firms in developing countries a chance to export, we also demand that the 18 million small and medium-sized firms that we have at present in the European Union - especially those interested in exporting worldwide - should get what they are entitled to, and that the WTO should give them a fair chance. The fact is that these firms employ two-thirds of the European Union's workforce, and I believe that it is worth our while to stand up for them.
Mr President, Commissioner, ladies and gentlemen, I would like to make two points about the strategy we should pursue at Cancun in September. My first point is that the Doha Declaration is very clear on the need to ensure the best possible balance between commercial and non-commercial aspects of trade. In this connection, key issues include the precautionary principle, food safety, basic rules governing GMOs and also respect for designations of origin and geographical descriptions. We will have to make it clear that the use by various third countries of our geographical descriptions and designations of origin, which are linked to a culture, a region and a history, as generic and semi-generic products is completely unacceptable. For Australian, Canadian and New Zealand producers to sell products labelled as 'port', 'Madeira', 'champagne', 'Parma ham', 'Manchego cheese', and so on, is unacceptable because it demonstrates an improper appropriation of a commercial advantage to which those producers are not entitled.
My second point is to remind you that the recent reform of the common agricultural policy (CAP) fully permits us to assume a more assertive stance in the negotiations. Rather than pour all our energy into the issue of protecting geographical descriptions and non-commercial concerns, we can also attempt to impose a wide range of regulations, in particular toughening legislation on export credits, state-owned enterprises and the abuse of food aid and the de minimis clause. We can convince all rich countries to grant the 49 poorest countries in the world the same conditions granted by the EU through the 'Everything but Arms' initiative. We can force a clear distinction to be drawn between developing countries and the poorest countries in the world, since it is unrealistic to put countries such as India, Malaysia, Indonesia and various South American States in the same class as Mozambique, Chad, Burkina Faso and most of the African, Caribbean and Pacific (ACP) States. Apart from agriculture, this is also an issue in, for example, the textile and clothing sector, where the complete opening up of the Community market to products from the former group of countries would destroy hundreds of thousands of jobs in the European Union, especially in the poorest countries and those lagging furthest behind, such as Portugal, Greece, Spain and the new Member States in Eastern Europe.
It is to be hoped, then, that a fundamental balance between all these concerns can be reached at Cancun. If it is not, globalisation will be rejected by our societies.
I should like to compliment the Commission on having managed to achieve a new agricultural agreement that offers plenty of scope for a new WTO Agreement. Not one single product is still receiving direct support now and, insofar as import tariffs still apply in the European Union, production is restricted and an important proportion of the world market has been surrendered. Accordingly, the assigning of quotas in the EU's dairy sector has meant that we have relinquished five percent of our share in world trade. Unfortunately, I have to say that this five percent has not been utilised in any way by developing countries.
In addition, the European Union has concluded a trade agreement with the world's 48 poorest countries, and we provide free market access to many former colonies and to the Balkan countries. If we consider that we are on the eve of an enormous enlargement of the Union, we have to establish that the European Union has given free trade a huge shot in the arm. We already import more agricultural products from the developing world than the United States, Canada, Japan, Australia and New Zealand put together. This means that the European Union has adopted an open stance and has, in this respect, most definitely contributed to a new world trade agreement.
It would, therefore, not surprise me if certain groupings, including in this Parliament, were to claim that this agreement does not go far enough. We have gone further than any other trading bloc; we offer more market access than any other trading bloc. This means that it is precisely this strong position that will weaken us if we do not take a united stand. By undermining the joint European position, there will be even less consideration in the world for non-trade affairs, such as animal welfare, food safety, the environment, but also for social aspects. This is precisely the quality that Europe can add to a new world trade agreement.
I would once again like to congratulate the European Commission, particularly Commissioner Lamy and his colleague, Mr Fischler. I hope that this Parliament will be united behind the Commission. Indeed, on the basis of the present agreements on agricultural policy reform, we are in a strong position in new negotiations, and we have a great deal to offer to the world in terms of social justice, but also in relation to non-trade matters.
Mr President, as the speeches have shown, multilateral trade negotiations in the twenty-first century have many facets and are a mixture of interests and values, one that is, in any case for us Europeans, to some extent indissoluble. They also raise, as we have realised from listening to you, issues around the overall balances on the international stage, between North and South, North and North and South and South. I would briefly like to respond to a few of your speeches, grouping them into three themes, first of all access to the market, then the rules of international trade, and finally, several other issues that are not necessarily directly linked to the first two but are worthy of clarification.
First of all, on access to the market, concerning the industrial sector, I agree with what has been said. We must move towards what some of the developing countries want. It is in their interest and also in our interest. However, let us remember that there is also a South-South interest in the liberalisation of trade for manufactured products. Trade in manufactured products still represents 80% of world trade. Here we have all the dimensions that I mentioned, and Mrs Ferrer is right in saying that in these matters, we should not stop at tariff issues, but also look at non-tariff barriers.
You have all spoken a great deal about agriculture, which is quite normal due to the current circumstances. It is true that the reform of the common agricultural policy that was adopted last week gives more impressive results in terms of discipline - the issue of budgetary support for our farmers - than in terms of promises of broader access to the markets in the future. However, we have not yet agreed to confirm in some way at WTO level, the disciplines that we decided between us. We are free to confirm them or not at international level and we will do so if others do. We are therefore looking for something in return, which is what we are going to work on for now, as the support compensates for some handicaps and takes into account some concerns among European consumers and citizens. As Mrs Auroi and Mr Bernier said, with our support we are compensating for this type of handicap or additional constraint.
Mr Clegg asked whether there was still room for manoeuvre in the negotiations in terms of access to the market. I am sure he will allow me, and Mr Fischler, to remain discreet as regards how much we have in our pocket. Mr Clegg will be aware that it is not good to negotiate with transparent pockets, so our pockets will not be transparent in a public sitting such as today's. However, he is right, as is Mr Della Vedova. There is no doubt that the forthcoming reform of the sugar market, which Mr Fischler and the Commission have announced for the autumn, is probably more promising from this point of view for a product that holds great interest for developing countries.
I would like to point out, in response to Mr Souchet, that this reform of the common agricultural policy was made with European considerations in mind, by Europeans and for Europeans. It is all the better if it improves our position in international negotiations, but that was not our original motivation. Our motivation, as established at the Berlin European Council, was to carry out a mid-term review of some organisations of the market and of the functioning of our support for agriculture.
With regard to the rules, some of you have mentioned access to medication. I will not repeat what I said in my initial speech. The European Union's position on this is clear: we support the commitment made in December and we expect the Americans to adhere to it, otherwise there will be a major problem in Cancun.
Regarding non-commercial concerns, to which Mr van den Berg made particular reference, they are indeed on the table, including for agriculture: animal welfare, the environment and food safety. There are also subjects concerned with the regulation of international trade, such as the geographical indications cited by Mr Garot and Mr Cunha. You are right. We cannot tell our farmers that the time has come to think less about quantity and more about quality without keeping to the agenda that we have, which consists of improving and making more operational and more easy what the WTO texts are already establishing in terms of protection: geographical indications.
The last delicate subject is the so-called Singapore subjects, and in particular investment. Our starting point has always been that it is better to have a good multilateral international platform than a bad jungle of bilateral agreements. You rightly said that some developing countries are not enthusiastic, but not all of them! Some others are entirely in favour of starting negotiations on these subjects, particularly investment. Fundamentally, what developing countries are saying is a little like what I have heard here this afternoon: some are very much in favour, and some are very much against, some are 'maybe' for, and others are against 'unless'. That is the situation we are in and in answer to Mr Désir, in the choice between the bilateral jungle and multilateral order, I have often heard him say things that are more multilateralist than what he has said this afternoon.
What path should we take? We must stay firm on the need to deal with these issues, while responding to the justified and repeated concerns of a number of developing countries, to the fear that they have that by committing to multilateral agreements on these subjects, they would be reducing the area of autonomy of their economic policies. We must find ways of responding to this concern. In any case, in general, I am still persuaded that multilateral is better than bilateral in these fields.
Regarding special and differential treatment and issues of implementation, I think that I indicated in my initial speech that the European Union was open and that it was more a case of convincing other partners in the North, the United States, Japan, Canada, to demonstrate a little more flexibility. We are working on this.
I will deal with two or three more questions. Regarding cotton, Mr Van den Berg, it is not the Union, for once, that is being accused by the developing countries. We do not export any cotton. We import a huge amount of cotton and what we do produce in no way supports exportation. We must produce 2% to 3% of the cotton produced in the world. It is therefore the United States that is being challenged on this point.
Mrs McNally and Mr van den Berg talked about fundamental working standards. Unfortunately, this subject is not on the programme for Cancun, because it was not put on the programme for the cycle of negotiations launched in Doha. Some, but not all of the subjects launched in Doha are on the programme for Cancun. Having said that, we cannot add new subjects to the Doha programme. You know our position: we regret not having managed to better link fundamental work standards and the rules of the World Trade Organization. To some extent, we made do with our bilateral policies in order to achieve this. Therefore we cannot, unfortunately, expect good news from Cancun on this point. We need to wait for another cycle of negotiations to put the subject back on the table.
On the question of what the Commission thinks of Parliament being involved at the end of the negotiations, I have no objection at all, on behalf of the Commission, to the results of the cycle ending with a vote in the European Parliament, unless of course the Council of Ministers disagrees. In any case, the Commission's position is what I have just told you, in response to Mrs Mann and Mr Clegg.
As regards Russia's accession to the WTO, I can tell Mr Suominen that we are working on it. I am spending my day here today, with my colleague German Gref, who is the Russian Minister for the Economy and Finance and the negotiator appointed by Mr Putin. This is probably our sixth negotiating session and, thanks to the debate this afternoon, you have given him the opportunity to look around this lovely town of Strasbourg, and I am sure that he will be very grateful to you.
I can tell Mrs Auroi and Mrs Boudjenah that we debated GATS only a few weeks ago. Parliament took a position on it, so I am not going to come back to the subject.
Finally, regarding the good news that Mrs Mann gave us on the joint demonstration in Cancun by the European Parliament and the International Parliamentary Union, and the work that she, Mr Schwaiger, Mrs Plooij-van Gorsel and many others have done to associate the national parliaments more with the work of the WTO, for the Commission this is good news. You know that we support your efforts in this area.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The next item is the Council and Commission statements on the International Criminal Court.
. (IT) Mr President, Commissioner Lamy, ladies and gentlemen, it is both a great honour and a great responsibility for the Italian Presidency to take the floor before the European Parliament on the issue of the International Criminal Court. It is certainly an honour since Italy has, from the very beginning, been among the Court's major supporters and has given its name to the Rome Statute. It is, at the same time, however, a great responsibility for the Italian Presidency to continue to support, with the same determination as our predecessors, the efforts of the international community to give life to an international jurisdiction that puts an end to impunity for those guilty of committing the most heinous crimes.
The Court is proving to be a great success: to date, 90 countries have joined the Rome Statute. The Court held its inaugural session this year and, with the election of its President, judges, Prosecutor and Registrar, has become a fully functioning element in international relations. The European Union can be proud of having made a decisive contribution to these developments. The Italian Presidency has an important heritage to defend, and it intends to defend it. Only a few days ago, on 16 June, the Council confirmed its commitment to the Court through the adoption of a common position that has the political significance of confirming the European Union's unconditional support for the institution. On the basis of the common position, the May 2002 Action Plan will be updated. Action in support of the Court will remain an essential component of the Union's foreign policy measures. As you all know, in the pursuit of this action, the European Union will find itself facing some sensitive and complex issues, but this will certainly not lessen our commitment in any way.
Our initiative will take various forms. Firstly, Italy will represent the European Union at the Second Assembly of States Parties in September. We are diligently preparing for this engagement and we will do everything in our power to resolve all the issues which are still outstanding with regard to the institution and the way it functions. Secondly, to ensure the Court's efficient functioning and guarantee its independence, the European Union will continue to encourage the States to transfer swiftly and fully their contributions, determined according to the decisions made by the Assembly, and to respect the Agreement on the Privileges and Immunities of the Court. Thirdly, the European Union will continue to urge those States that have not yet done so, to become party to the Statute, because we believe that the broadest possible participation is both desirable and necessary. In accordance with the provisions of the common position, a large-scale awareness campaign has already been launched in this regard, particularly in the context of political dialogue with non-Member States. Fourthly, the European Union will continue to uphold the integrity of the Rome Statute, including in our relations with our friend, the United States of America. As you can imagine, this is a frequent item on the agenda in transatlantic discussions and it was raised just last week at the European Union/United States Summit in Washington. Ladies and gentlemen, our aim is to pursue broad dialogue on all aspects of the issue with the United States. We and the United States share the same fundamental values and place the same importance - great importance - on the objective of putting an end to impunity for the most serious crimes and identifying the people responsible for committing them. However, objectively speaking, we have to admit that our views differ on what the Court's role should be. The United States, with its massive presence on a global scale, is concerned about the possibility of politically-motivated accusations against its citizens. The European Union believes that the Court's Statute provides sufficient guarantees of impartiality and authoritativeness, such as the high calibre of the judges and the principle of complementarity of the Court's work, to lessen, or even allay the fears of possible exploitation of the institution's activities. My predecessors have updated Parliament on developments in these ongoing discussions between the European Union and the United States of America and on the initiatives developed by both parties. I will not repeat what everyone already knows, but I would like to point out how, as far as Italy is concerned, we intend to proceed during this Presidency.
The United States fears, inter alia, that the Court could constitute a threat, albeit an indirect one, to the conduct and implementation of United Nations' peacekeeping operations. The European Union considers that the Court is an important safeguard for the protection of peace forces too. In this context, the UN Security Council has examined the United States' proposals to exclude peace forces from the Court's jurisdiction for two consecutive years. The European Union was able to express its firm support for the Court during Security Council meetings open to non-Member States in both years. This year, the Union also publicly came out in favour of convening the Security Council meeting which took place on 12 June. During this meeting, all the members of the Security Council were asked to strive to find a solution which would preserve both the integrity of the Rome Statute and the smooth operation of peace missions: two factors which are clearly not incompatible.
The United States, as you know, is seeking to conclude a series of bilateral agreements to exempt its citizens from the Court's jurisdiction. We heard yesterday that US military assistance has been withdrawn from some countries, including five which are about to join the European Union, which have declared that they are not amenable to such agreements. The Union regrets this measure. We do, of course, intend to analyse the matter in depth with a view to further talks with Washington.
I would remind you that, last September, the Council adopted Conclusions with certain guidelines to follow in concluding exemption agreements in order to preserve the integrity of the Rome Statute. The conclusions and guidelines were first and foremost intended for Member States and candidate countries, but they are clearly relevant to all States Parties to the Rome Statute. These documents have been disseminated in a large number of non-Member States with the intention of informing them of the basic position that the European Union has already taken over this issue. The European Union is firmly convinced that the International Criminal Court will make the world a safer place, or rather, it will help make the world a safer, fairer and more peaceful place. The simple fact of establishing the Court in practice will be a deterrent to committing the most serious crimes. By putting an end to impunity, the Court will strengthen the supremacy of the law and make a fundamental contribution to peace.
In conclusion, the Court will very soon prove to be a genuinely independent, effective institution. It will do so by working on actual cases and those who distrust it will be able to see - I repeat, from the Court's actual work - that the Rome Statute guarantees the highest criteria of justice and does not lend itself - or, at least, we must endeavour to ensure that it never lends itself - to political manipulation. This will, of course, be one of our tasks in the frank, friendly dialogue between the Presidency and the United States of America.
Mr Moreno Campo, recently appointed Prosecutor of the International Criminal Court, said when he was sworn in, 'An International Criminal Court that is totally independent and impartial brings hope, but at the same time raises reasonable fears and misunderstandings'.
This Court brings the hope of a new era for international justice; it provides an effective tool for fighting impunity, and is therefore a deterrent factor - as the President of the Council has just said - to those who are tempted to carry out serious criminal acts that the Court has the authority to try. But it also, if we look at the position of the United States, raises fears and misunderstandings. It is the Americans' fear of their people being pursued for political reasons which has led them to make efforts all over the world to obtain bilateral immunity agreements for their nationals, and which also led to the renewal of Security Council Resolution 1422.
In order to secure these agreements, the United States have not hesitated to use the threat of refusing to give military help to countries that do not sign them. What does this position mean? As they did not sign up to the Rome Statute, the United States consider themselves free to conclude immunity agreements, particularly in view of the considerable number of American soldiers deployed in the four corners of the globe. Whatever the value of this argument, there is no doubt that the significant contribution from the United States to peacekeeping cannot be ignored. It is also clear that countries that have signed the Rome Statute cannot use some sort of hidden door to escape their obligations to the International Criminal Court.
The guiding principles, adopted by the Union in September 2002, and to which the Presidency of the Council referred, are a little clearer on this point: we do not think that these agreements are necessary, but we accept them as long as they satisfy certain well-defined criteria. The agreements that the United States are trying to make do not match our conditions and are clearly aiming to undermine the Rome Statute insofar as they do not have any clear provisions to prevent impunity and they understand impunity as applying to those other than American nationals in a country for certain military or strictly administrative reasons. So how can we put forward our position?
We did this with the common position on 16 June, which unambiguously indicates that the guiding principles are not just some sort of internal scheming, but must be applied to justify the protection of the integrity of the Rome Statute in our relations with third countries. This position was the result of reasoning and dialogue. My colleagues Mr Patten and Mr Verheugen have joined forces with the Greek Presidency in sending joint letters to the Foreign Ministers of Member States, candidate countries and the Balkan States. They stress the need to take into account the Union's position.
We have given instructions to our heads of delegation in third countries to stress the importance of this issue. In countries that have already signed an immunity agreement, our heads of delegation have been invited to look more closely at the probability of ratifying those agreements.
These diplomatic efforts are backed up by the considerable support that we have given to the NGOs campaigning for an effective International Criminal Court through the European Initiative for Democracy and Human Rights. Also, very recently, the Thessaloniki European Council confirmed that the Union unreservedly supports the International Criminal Court.
What are the results? Having recalled our principles and the action we are taking, let us have a clear view of this. The results are rather mixed. Even leaving aside the agreement signed hastily by Romania in August 2002, and even though the Member States and candidate countries resisted American pressure in order to come into line with the Union's position of 16 June, it is clear that the situation in the Balkans remains vague: Albania, Bosnia and Herzegovina and very recently the Former Yugoslav Republic of Macedonia signed such agreements, none of which comply with the conditions defined in the Union's guiding principles. We have not concealed our disappointment and we have expressed it to those countries. Regarding the renewal of Security Council Resolution 1422, there is no doubt in our minds that the legality of this measure is, at best, questionable.
We allowed an open debate in the Security Council where the concerns as to the legality of this proposition could be expressed. In a remarkable speech, the Secretary-General of the United Nations, Mr Kofi Annan, not only raised doubts about whether the Security Council Resolution should be based on Article 16 of the Rome Statute but he also questioned the need for it. In fact United Nations peacekeeping forces remain under the jurisdiction of the State of which they are nationals and they would be immediately repatriated if they had committed a serious crime. As long as their country of origin dealt with the matter correctly, the additional jurisdiction of the Criminal Court would not enter into play.
Finally, on behalf of the Union, the Greek Presidency unequivocally stated that there was no question of accepting automatic renewal of this resolution in the years to come, allowing this conduct - because that is what it is - to continue unchallenged.
Finally, I would like to mention the considerable aid provided by the Union since 1995 for the International Criminal Court through the European Initiative for Democracy and Human Rights, in the shape of EUR 13 million, which is a significant sum, along with our efforts to raise awareness among parliamentarians, civil servants, civil society, those working in the legal system and even military personnel, for example, in the new independent States. Hand in hand with this goes our work in training defence lawyers in order to make this Court a tangible and immediate reality. Thinking also about what form our support will take in the next few years, we are listening to NGOs and several MEPs who will speak at a seminar organised by the Commission on 14 July to hear various points of view on this issue.
I feel that I have defended and presented a position that is entirely in line with what the Presidency of the Council has just said. No one will be surprised at this. There is no doubt that the International Criminal Court presents a challenge in terms of transatlantic relations. When the eminent team made up of 18 judges and prosecutors begins its work, we are convinced, as Europeans, that the International Criminal Court will prove worthy of our support and confidence. It will also dispel the concerns that remain here and in the minds of our American friends.
Mr President, I should like to concur with the Commissioner, who, a moment ago, said that he totally agreed with the Council's positions. Parliament's full support for both your positions is apparent from the resolution that we have adopted. Contrary to what we thought in the past, economic order and the internal market are not the most important components in the European Union. The crux of the matter - which we discovered very clearly during the enlargement process - is the fact that we are a legal community, one that is committed to the rule of law and to an international legal order. These are the elements that make up the heart of the European Union and determine its character. This is why it goes without saying that the three major institutions within the European Union should stand united behind this same line.
You sometimes hear that recourse to the law is a sign of weakness. Europe is weak in a military sense, and this is why it is said that we pay particular attention to such things as the international legal order. The Americans are strong in military terms, which is why they can manage without this concern for the international legal order and can rely on power politics. This is an extremely cynical view, although there has obviously been cause in the past to think along those lines.
In my opinion, the International Criminal Court's predecessor, the Tribunal for Yugoslavia, was set up at the time because those who then felt responsible, or behaved as if they were responsible, for the war in Yugoslavia and its ending, looked for a way to delay military intervention. This is when we got this Tribunal for Yugoslavia. Fortunately, the International Criminal Court, which is the present institution, has not been a mere palliative for a long time.
The European Union will, of course, need to be convinced in other areas that it does not lack in the ostentatious display of power. After all, the implementation of law always needs to be backed up by power, and this also applies to the Americans. Power is exerted in order to administer law. In fact, we can also refer to the American Constitution in this respect, which considers international legal order, rule of law and democracy to form part of their national interest. This is a very fine definition of national interest.
The present threats to third countries with a view to having these countries sign bilateral inviolability agreements are, of course, a serious matter. The new accession countries are, at the same time, new NATO members; it is to be seen how serious the Americans still take the existence of NATO if military assistance is simply withdrawn. Moreover, the ICC provides only supplementary jurisdiction, whereby it is assumed that the countries that have signed the agreement are themselves constitutional states and most definitely call those to account who have possibly misbehaved in the course of their military duty.
In some Member States, we do indulge from time to time in some antics that stir up distrust on the part of the Americans. This is illustrated by the strange fact that General Franks was denounced by Belgium as a war criminal. If legislation is used in this manner, it is made political, as the minister stated a moment ago, and this leads to distrust of the law. It is, therefore, vitally important, in my view, that the EU Member States should be well aware of how they need to behave in this connection so as not to stir up any distrust among the Americans.
It is, of course, the case - we have to give this to the Americans - that the US runs a greater risk than we do, particularly on account of the large-scale activities in the military sphere. Despite this, I think that, especially given this understanding, a dialogue with the US must be a priority. There may be room for some humour in this. The law about a possible invasion of The Hague, for example, is obviously something that we cannot possibly take seriously.
Mr President, I do not wish to repeat what Commissioner Lamy has already said, that although the International Criminal Court is not a political instrument, it is starting life in a particularly difficult political context, and that, since 2002, the United States have been clearly trying to forcibly short circuit the Court, both in the UN and by signing bilateral agreements with a considerable number of countries. I would like to say how shocked I am as a parliamentarian by the methods that are being used to put pressure on certain countries - and I am thinking in particular of the pressure that Colombia is under, threatened with the suspension of American aid for combating drug traffickers, and the pressure put on the Baltic countries or other NATO candidate countries - but also the extent to which the whole of Europe is currently dependent on the European Union; and there is a very particular symbolic significance in all of us, the Council, Parliament and the Commission being in agreement.
It is absolutely essential that the Italian Presidency should be aware that this International Criminal Court is more than an instrument for fighting the Americans and their unilateralism; it is a way of us ensuring that we restore European coherence in both international policy and international law. We will therefore watch very closely what happens in the Court.
Mr President, the good news is that the ICC has been successfully established with 139 countries having signed up and the president, prosecutor and judges appointed. It will prosecute the worst kind of crimes, such as genocide, mass slaughter, widespread rape and ethnic cleansing. It will help make the world a safer place. The European Union must live up to its leadership in establishing the Court by ensuring that all Member States fulfil their funding and legal obligations.
The United States' opposition to the Court is totally irrational. There are ample checks and safeguards to prevent politically motivated prosecutions. It is absurd to claim that US peacekeepers would run the gauntlet of anti-American prejudice.
US domestic political ideology is in conflict with American security interests. Surely an international court which signals that the international community will not allow gross breaches of law to go unpunished coincides with the objectives of the United States global security doctrine.
We may not be able to stop the US from shooting itself in the foot, but we ought to be able to stop it shooting the rest of us in the foot. It is deploying the most outrageous bullying tactics to get small countries to sign bilateral immunity agreements. Six of the seven EU accession states which are candidates to NATO have not obtained a waiver and have had military aid cut off.
It is alarming to see the Bush Administration pursuing its anti-ICC campaign to such lengths as to cut off military assistance to its allies in the war against terrorism. Indeed, most ICC member states are democracies with relatively strong commitment to the rule of law, so the aid cut-offs represent a sanction targeting states that abide by democratic values. That is extremely perverse.
The Balkan states are in a very vulnerable position. Croatia and Bulgaria have refused to sign. Romania, Albania and Bosnia have granted immunity and Macedonia, too, I understand. It is no good just saying we regret that they do not live up to EU criteria. We have to both sanction and protect these accession and aspirant states. This is the kind of exercise which, if the EU cannot hang together, with its candidate and aspirant states, makes people despair of a common foreign and security policy. We should be able to do more and I hope we will be able to do so.
Mr President, the International Criminal Court, which celebrated its first birthday yesterday, received a new poisoned gift from its Evil Fairy Godmother when the United States of America started to carry out its threat to impose sanctions on those countries that have not yielded to its pressure on them to sign bilateral immunity agreements. In the struggle between sovereignty and law regarding the new world order the United States has in this way chosen ever more obviously to maximise its own sovereignty at the expense of international law.
As our ultimate purpose is to safeguard the rule of law and take a stand against war crimes and other international crimes going unpunished, it is more important than ever that we should strengthen cooperation amongst ourselves to bring about universal administration of justice, so that those guilty of these serious crimes are made to answer for their deeds properly and without exception. That means supporting the ICC in every way possible and getting rid of the giant loopholes that still exist in judicial practice, for example by increasing EU Member States' legislative capacity for dealing with international crimes.
Everybody must be equal before the law. Any retrograde steps in this area would mean a reversion to barbarism.
Mr President, I would like to congratulate the President-in-Office of the Council on his first day and hope his response to us today on the International Criminal Court is a reflection of his future cooperation with this House.
A former Nuremberg prosecutor, Benjamin B. Ferencz, said: 'There can be no peace without justice, no justice without law, no meaningful law without a Court to decide what is just and lawful under any given circumstance.' The International Criminal Court affords us the opportunity to ensure that not only captured prisoners or the lowest of the service people involved in conflicts, but also generals and heads of state can be brought to justice for genocide and for crimes against humanity. It is unfortunate that, while so many positive things happened in the latter half of the twentieth century, words such as 'ethnic cleansing' and 'genocide' have come into our normal vocabulary. We must have a proper mechanism in place to ensure that, if a national court is not able or willing to bring a case against somebody who is accused of crimes against humanity, then there must be an international forum to do so. That is why we ascribe and subscribe to the International Criminal Court.
However, I would hate it if people - especially the people in the gallery watching us today - went away from this Chamber thinking that this is merely an opportunity for the European Union to bash America. America is wrong in its stance with regard to the International Criminal Court. However, it is entitled to take that stance; it is entitled to put forward its own viewpoint and its own ideas; it is entitled to make new agreements with third countries, if it so wishes. However, those countries will have to deal with the consequences of those negotiations.
Finally, we can give leadership, as we already have done, and the best way to do so is by example, not merely by criticising people who do not agree with us.
Mr President, the International Criminal Court has now begun its work. The court deserves support from every state in the world, without exception. People who commit serious war crimes, including rape, must not be able to avoid being brought to justice. The EU wholeheartedly supports the court and gives it its full backing.
It is incomprehensible how a democratic country such as the United States can ask for its not to be possible for those of its citizens who are complicit in this type of crime to be held accountable for serious war crimes. If the United States itself were to take legal proceedings against such criminals, that would be in accordance with the International Criminal Court's charter, and the court would then have no reason to prosecute American citizens.
The United States's action cannot but give the impression, however, that the United States has no intention of taking legal proceedings against its citizens if they are guilty of serious war crimes. That would be devastating, especially for the United States as a community founded on the rule of law. It is, of course, also unacceptable for the United States to blackmail other countries with a view to undermining the International Criminal Court. The United States's threat to withdraw military or economic aid if a bilateral agreement on impunity is not signed is dictatorial language that must not be accepted.
I assume that the Commission and the Council will vigorously oppose this conduct and press for the United States to accept the International Criminal Court as an important legal instrument for combating serious war crimes.
I would like to say just one word, Mr President, in answer to a point that many speakers have mentioned, which is the announcement by the United States that they are suspending their military assistance to countries that refuse to enter into agreements exempting Americans from the provisions of the agreement on the International Criminal Court. That this news does not surprise us does not mean that we do not regret it and even - as the Presidency of the Council said just now - condemn it. However, we are also pleased to see that many countries have been able to resist the pressure that they have been under. I think that the courage shown by those countries in working towards the success of the agreement on the International Criminal Court deserves both our respect and our admiration.
I will finish by saying that once again, the pressure that those countries are under is all the more inappropriate, all the more incomprehensible, inappropriate because it is incomprehensible, given that the Statute of the Court provides a means to respond to the American concerns, which, in certain respects, we can understand just as many of you do. Why, when solutions exist are they relentlessly trying to go further? This attitude can only leave us all with doubts.
I would like to thank the President-in-Office and Commissioner Lamy. I am sure that Parliament will support all the efforts made so that the Commission and the Council Presidency, in their relations with the United States Government, reach a positive outcome. I must say that, also from personal experience, it would be desirable for their words to fall on more receptive ears than those we encountered as a European Parliament delegation when we raised this matter with the President of the United States Congress Foreign Relations Committee: we were answered, shall we say, in not particularly diplomatic terms. We have our courts and our Constitution and we will never allow a United States citizen to be tried and judged outside them. I am sure that there will be more receptive ears within the United States administration and also the United States Parliament.
The next item is Question Time (B5-0098/2003).
The following questions are addressed to the Council.
I would like to welcome the Minister, Mr Frattini, to this Question Time. He will find that Parliament is willing to cooperate fully in this dialogue between itself and the Council.
Mr Carnero has the floor for a point of order.
Mr President, thank you for giving me the opportunity to express to the House our sadness at the news that a young Spanish aid worker, a 22-year-old from Toledo, Ana Isabel Sánchez Torralba, was killed last night in Equatorial Guinea.
According to the news, she has clearly been the victim of shots from soldiers of that regime who, in an unjustifiable and criminal action, opened fire on a civilian vehicle which had just crossed a military checkpoint.
Mr President, I believe we are looking at an action which demonstrates the behaviour of forces of law and order which are accustomed to maltreating and attacking citizens. We will undoubtedly ask the corresponding questions, but I would like, as well as expressing our indignation, condemnation and condolences, to say that I believe the Council of the Union must take whatever measures are necessary to demand responsibilities, clarity and justice from this dictatorship which contains these elements capable of murdering this truly exceptional young woman.
Mr Carnero, as President of Parliament for this sitting I can only agree with your words and your intentions. The Council will have taken good note and this issue, which is one on which all Members no doubt agree, will be acted upon and monitored by Parliament. Question No 1 by Alexandros Alavanos (H-0351/03):
Subject: Prohibition on European nationals travelling to Europe from Palestine
European nationals who hold European passports and live in Palestinian areas experience significant difficulties in travelling to Europe because of obstacles put in place by the Israeli authorities. These nationals, like Palestinians, are banned from travelling to Europe from an airport, the only possibility open to them being to travel via Jordan; Jordan, however places various restrictions on travellers passing through (quotas, requirement for an invitation from Jordanians, etc.).
What steps does the Council intend to take to convince Israel to allow European nationals to travel to Europe without hindrance?
. (IT) The Council is well aware of the difficulties caused by the travel restrictions imposed by the Israeli authorities on European citizens living in the Palestinian Territories, a matter which Mr Alavanos referred to. These restrictions cannot be justified on any account. As in the past, the European Union, and now the Presidency of the Council, will use its frequent contact with the Israeli authorities in order to highlight the importance of the free movement of citizens of European countries, with European passports, who intend to travel to and from the occupied territories.
I thank the Mr President-in-Office. His reply is very positive. I wish to say that this refers to a great many people with European passports, including women and children, Italians, Greeks and other nationals of the European Union who have married Palestinians. I should like what he said to be put into practice; in other words, at the first opportunity and taking account of the friendly attitude of the Italian Government towards Israel, which was even expressed in the wish that Israel should one day become a member of the European Union, for this matter to be raised as a matter of urgency, so that a solution is found quickly to the very unfortunate situation they face.
As they deal with the same subject, Questions Nos 2 and 3 will be taken together: Question No 2 by Josu Ortuondo Larrea (H-0352/03):
Subject: Suicide attacks against European targets in Casablanca
Five suicide attacks in Casablanca on 17 May 2003 left 41 people dead and around a hundred injured, including a number of Spanish citizens. The targets included the Casa de España and the Spanish Chamber of Commerce, with another attack taking place near an Italian restaurant.
Whilst the Spanish Government denied any link between these attacks and its support for the Iraq war, prominent writers have expressed the opposite view in the Spanish press. Antonio Gala wrote that 'terrorism cannot be fought with terrorism, whether national or international in origin', and F. López Agudín pointed out that 'it was inevitable that an illegal war, a blatant form of state terrorism, would strengthen Islamic terrorism'. Similar opinions have appeared in other European media.
Mr Rodríguez Zapatero said: 'I fear that, regrettably, we will be proved right in saying that the most worrying weapon of mass destruction is the hatred and fanaticism which this war could provoke'.
As well as condemning these acts and expressing my solidarity with the victims, I would ask the Council whether it has assessed these attacks against European targets? Does it consider the statements which we have all heard from certain heads of government, claiming that the world is safer today and there is less risk of terrorist attack, to be valid?  Question No 3 by Camilo Nogueira Román, who is replaced by Josu Ortuondo Larrea (H-0355/03):
Subject: EU Member States and the terrorist attack in Morocco which claimed 41 lives
What does the Council think about the terrorist attacks in Casablanca which killed 41 people, including a number of Union citizens, and injured many others? Since the attacks took place after the war waged by the United States and its allies in Iraq, does it consider it significant that many of the dead and injured were in an establishment linked to a Member State? What political measures will the Council consider taking in order to avert or limit the danger of such terrorist acts?
. (IT) I will answer both questions together, starting by saying that, clearly, the European Union firmly condemns, once again, the savage terrorist attacks carried out in Casablanca and in every other part of the world. The attacks in Casablanca are a brutal confirmation that terrorism is a growing threat to democracy, peace and international security, from which no country can consider itself free or safe. The struggle against terrorism calls for maximum determination from the international community and the strongest will to co-operate and initiate concerted action. The European Union will continue - and I consider this to be an absolute priority for the Italian Presidency - to do its part to prevent and eliminate this threat.
The Union has adopted a global approach to the fight against terrorism which encompasses all the European Union's policies. It is based on an action plan which is being implemented according to plan and a regularly updated schedule. An updated report by the Presidency on activities related to the fight against terrorism was, as you know, submitted to the Council during the June 2003 part-session. Internally, the Union is using political, economic and legal instruments; at the same time, the Union is taking steps to incorporate the fight against terrorism into all aspects of its foreign policy. In political dialogue meetings with non-Member States - and clearly regarding the matter in question, Morocco - this issue is regularly included on the agenda. Lastly, at the same time the European Union is continuing to foster dialogue and exchanges between cultures, religions and civilisations. This is a considerable task, being carried out chiefly within the Barcelona Process framework to create a Euro-Mediterranean Foundation for the dialogue of cultures and civilisations, a measure which can help eliminate the causes of all forms of fundamentalist violence which may lead to terrorism.
Mr President, Minister, on the subject of suicide attacks, I am reminded of a recent book by the French sociologist and thinker Emmanuel Todd which is entitled After the Empire. In it he discusses how societies, as their education improves, develop towards democracy to become a political system which guarantees freedoms and justice, and, in this process, the West appears to be the great promoter of democracy, progress and development of peoples, while at the same time being leader and arbitrator of conflicts.
In seeking and prioritising its own interests, however, the West does not behave with justice and equity in its international relations, but rather it generates a new form of anti-democratic autarchy which will end up bringing it into conflict with the rest of the world and will lead to its unsustainable decline.
In the light of these views of Mr Todd, I would like to ask you whether you do not believe that through unjust impositions and exploitations, through pre-emptive wars based on false evidence of weapons of mass destruction and risks to world security - as in the case of Iraq - what the invading governments have created, rather than peace and freedom, has been new despair and new hates whose only outlet seems to be terrorist attacks and self-destruction aimed at achieving a fairer world for those suffering from exploitation and aggression.
. (IT) Terrorism can never - I repeat, never - be justified when women, children and innocent people are killed and when civil life is affected. Having said that, it is clear that the structural causes of terrorism must be tackled, and those causes may also be found in despair, poverty and in the difficulties of dialogue between cultures. This is why the global European strategy must consist, on the one hand, of a no-holds-barred fight against all forms of terrorism and, on the other, of in-depth dialogue between civilisations and cultures. We must address the structural reasons which may lead to - but I repeat, never justify - terrorist actions.
Believe me, Minister, I also vigorously condemn terrorist activities and the crimes committed, but I would like to point out that the American professor, John Esposito, an expert in Islam who heads the centre for understanding between Muslims and Christians, has stated that Washington has always based its relations with the Gulf countries on oil interests, and not on an understanding of their culture and their people. He has stated that we must distinguish between extremists and the majority of citizens and that, in order to combat terrorism, without alienating Muslims and causing a genuine clash of civilisations, we need public diplomacy and we need to build bridges and tackle the roots of the problems, and that simply to use military and economic means is not sufficient.
So I would like to ask a question. Does the Council believe that the decision to invade Iraq, adopted with the participation of European leaders such as Mr Aznar, Mr Blair, and also Mr Berlusconi, which has led to a great numbers of deaths, to destruction, immigration and desolation, is a better way to deal with the problem of world security than initiatives such as the Good Friday Agreement in Northern Ireland or the Roadmap for the Palestinian-Israeli conflict? Do you not believe that, as Professor Esposito points out, if we want democracy in the Middle East or in any part of the world, we cannot go about it by telling people in other countries what that democracy must consist of, how it must be organised and who must lead it?
Question No 4 by Sarah Ludford (H-0354/03):
Subject: EU Member States and the terrorist attack in Morocco which claimed 41 lives
What does the Council think about the terrorist attacks in Casablanca which killed 41 people, including a number of Union citizens, and injured many others?
Since the attacks took place after the war waged by the United States and its allies in Iraq, does it consider it significant that many of the dead and injured were in an establishment linked to a Member State?
What political measures will the Council consider taking in order to avert or limit the danger of such terrorist acts?
. (IT) The Council is not aware, it has not been informed of the launch of the pilot project concerning the matter referred to in Mrs Ludford's question. However, in the recitals and main body of the report on the development of terrorist profiles, mentioned by Mrs Ludford in her question, the obligation to respect fundamental rights and freedoms is stressed. I repeat, I am not aware of the launch of a pilot project, but in any case, the reference to the obligation of absolute respect for fundamental rights and freedoms can neither be removed nor toned down.
I am grateful for the Minister's assurance that there is no pilot project so far. My understanding was that there was an intention to run one. I certainly do not see the point in passing the recommendation if it was not intended to be implemented.
My alarm comes from the fact that the recommendation passed last November did not even acknowledge the risks of discrimination. That must be acknowledged because the network of fundamental rights experts pointed out that such profiling presents a major risk of discrimination. If one is to profile people by their characteristics, such as nationality and psycho-sociological features, and then decide from that who is likely to be a terrorist, one has to be very sure, it said, that there is a valid statistical link between the characteristics and the risks.
I would like an assurance from the Minister that, if he has not done any pilot projects yet, if there are going to be any, or any real projects by Member States, he carries out that statistical exercise before allowing the projects to take place.
. (IT) I believe I can assure Mrs Ludford that it is the Council's present and future duty to take into account the outcome of today's debate. I will certainly provide the Council Secretariat with information in this respect so that it can take it into consideration should this intention exist and should this pilot project be prepared in the future, something which - I repeat - I do not believe to be the case at present.
Question No 5 by Patricia McKenna (H-0361/03):
Subject: Illegal occupation of Iraq
The United Kingdom, a member of the Council, is illegally occupying Iraq.
What is the Council's view of one of its members illegally occupying another country, and what actions will the Council take to rectify this situation?
. (IT) The Council has not discussed the legal nature of the war in Iraq and, as Mrs McKenna well knows, both the international community and the European Union Member States have held differing opinions on this issue. The Council was extremely pleased to see an end to military action and the unanimous adoption of Security Council Resolution 1483 on post-war Iraq. This is proof of a new spirit of cooperation in the international community, on which we must build the future. The Resolution and the appointment of a Special Representative in Iraq has given the United Nations an important role in the reconstruction process in Iraq, in accordance with the European Union's own recommendations. The Union is committed to carrying out a major role precisely in the political and economic reconstruction of the country. Humanitarian assistance is already underway: the Commission and Union Member States have contributed over EUR 700 million in appropriations for humanitarian aid. In 2003, the Commission and the Secretary General/High Representative, Javier Solana, are remaining in close contact with the United Nations Special Representative in order to explore possible further European Union action precisely for post-war Iraq, so that we can help at this stage, in whatever way and unconditionally, with the Iraqi people's immediate needs.
It is quite clear that there is no international legality for the invasion and current occupation of Iraq. It has now been revealed that the British Government, Blair and company, told lies to justify backing the American and British invasion and occupation. There are two things I would like to ask the Council.
Firstly, in relation to the resolution. It is quite clear that the resolution just gives succour to the US and the UK for the illegal action that they took. The country is in crisis: there are a huge number people that are food dependent; law and order has broken down; people in Iraq are saying that now that they come out on the streets people are dead; the whole structure has broken down. That is the first thing I would like to know from the Council, in relation to the current situation in Iraq, which definitely cannot be left in the hands of the British and the Americans.
Secondly, what is the Council going to do in relation to a number of EU citizens who are imprisoned in Guantanamo Bay, as it is clear that the British are too scared to stand up to the Americans and defend their own citizens?
They are citizens of the EU as well and it is up to the EU to do something about this and also about the illegal occupation of Iraq. It is absolutely unacceptable that the US and Britain are allowed to gain advantage from illegal activities.
. (IT) All I can say to Mrs McKenna is that the European Union has already addressed the issue on various occasions, including during meetings of Ministers for Foreign Affairs - as I believe it will and should continue to do - in order to examine in what other ways Europe can be involved in Iraq, first and foremost for the Iraqi people, what other contributions, what other initiatives Europe can arrange for Iraq. We should pursue this current examination, clearly in close contact with the Anglo-American forces in Iraq. Some States, as you know, have carried out humanitarian missions in Iraq at national level. Italy is one of these countries, but it is important to establish a commitment by Europe per se to the Iraqi people, its needs and requirements.
Minister, you have not answered my question in relation to the involvement of Mr Aznar, Mr Blair and Mr Berlusconi in the war in Iraq. You mentioned the Barcelona Council and the Euro-Mediterranean dialogue - that is all very well - and you have also said, in your reply to Mrs McKenna, that the Council had not dealt with the issue of the Iraq war. I would like to ask you whether it is not true that the Greek Presidency was trying to bring the European Council together to deal with this issue of the war and Mr Blair, Mr Aznar and Mr Berlusconi were opposed to the issue being dealt with within the European Council?
To be absolutely frank, I am not sure whether this is a supplementary question to Question No 5, but the President-in-Office of the Council must decide this and reply if he sees fit.
Mr President-in-Office, you said that the Council had not discussed the legal nature of the intervention in Iraq; however, the Greek Presidency, in its declaration on 16 April, essentially legalised the Anglo-American intervention - or what I would call incursion - and the Council in Thessaloniki took a similar position. This is, of course, manifestly opposed to the disposition of the peoples of the Member States of the European Union, who have demonstrated in every country against this murderous incursion. Is the Council not concerned about the gap between its deeds and the peoples' disposition?
. (IT) My reply will be especially brief because we, the States and peoples of the European Union which were all extremely pleased with, and fervently wished for the intervention of the United Nations with Resolution 1483, must now look to the future. Looking to the future means looking after the people suffering in Iraq and ensuring that conditions are created so that in the future, hopefully the not too distant future, the Iraqi people can again take control of their own destiny and then their own country. Looking to the future means seeing how we can assist, how we can help the Iraqi people to once again run the State, the institutions and the public administration following the fall of a brutal dictatorship. This is what looking to the future means; this is what was intended by the Thessaloniki Council and the Greek Presidency, which managed the Iraq crisis excellently.
Question No 6 by John Joseph McCartin (H-0363/03):
Subject: Human rights in Russia
Is the Council aware of the extent of violence against women in Russia and, in particular, violence in the home which is estimated to result in the deaths of 14 000 women each year. Is the Council aware that the Russian Government has not ratified the optional Protocol to the Convention on the Elimination of All Forms of Discrimination Against Women which confers authority on CEDAW to examine complaints by individuals and groups? Finally, will the Council undertake to consider this problem and report back to Parliament?
. (IT) The Council has not received any detailed information regarding the cases of violence against women referred to in Mr McCartin's question, or regarding the reasons why the Russian State Duma has failed to ratify the Protocol to the Convention on the Elimination of All Forms of Discrimination Against Women, a convention signed by Russia on 8 May 2001. The Council closely follows developments in human rights in the Russian Federation and regularly raises issues related to human rights and the rule of law in meetings with the Russian authorities. The Council, I can assure you, will raise the matter of violence against women, as well as the failure to ratify the protocol, in an appropriate forum. We must remember that there are Member States of the European Union which have not yet ratified the protocol. Moreover, the European Union will also continue to express its general concern in this field - in order to promote the protection of human dignity without distinguishing between men and women, with particular reference to women's rights - in international organisations, starting with the United Nations.
I should like to thank the President-in-Office for the positive reply to my question. This is a problem we should be aware of in the European Union, with its share of world trade, with its economic weight in the world and with the political clout that it undoubtedly has. This question should be addressed and I am happy that the President-in-Office agrees with me that this is an issue which the European Union should take up.
We should bear in mind that, even if there are states in the Union which have not ratified this treaty, the European Union in its own treaties nevertheless guarantees equality for women in the workplace and in many other situations, so it is not a serious question within the European Union as it is in the Russian state.
The Russian state today is achieving economic growth. It is making progress again. We are happy to note that, but progress will not be sustained unless there is equality for all its citizens, and particularly the weaker ones.
Question No 7 by Malcolm Harbour (H-0372/03):
Subject: Hallmarking of precious metals
Can the Presidency confirm that it intends to retable the proposal for a directive on the harmonisation of the marking and testing requirements for precious metals and, if so, the basis on which it intends to proceed with such a proposal?
. (IT) The Italian Presidency will propose reopening the discussions, suspended in 1998, on the proposal for a directive on the approximation of laws, regulations and administrative provisions on the control of weights and measures for precious metals, as presented by the European Commission on 22 April 1996. In light of the latest developments in certain Member States' legislation, the Presidency considers it appropriate to reopen the debate to highlight possible compromise solutions. In this regard, the Italian Presidency intends to seek solutions on issues which are still unresolved, such as increasing the level of consumer protection through the obligation to respect harmonised technical requirements for all products placed on the market, the position of marks with a higher information content with regard to identification, the responsibility of manufacturers and inspection bodies, and, lastly, the completion of the free movement of products in the internal market for this sector.
I would like to thank the President-in-Office for that comprehensive reply. However, I am concerned that, from the point of view of my own country, the United Kingdom, the current proposal tabled by the Commission would seriously undermine a proven system of consumer protection that has existed for hundreds of years.
I would put it to the presidency that we already have an International Convention on Hallmarking of precious metals, which the European Union could accede to and which would provide a proven system of consumer protection without the necessity of moving in a direction that, as he knows, many countries oppose.
Secondly, I would put to him that there is a major interest in the accession countries. I can send him a statement from the assay offices in Poland, Hungary, the Czech Republic and Slovakia, which are seriously concerned about this proposal and are alarmed that the Italian Presidency is pushing for a conclusion to this directive before they have a chance to accede to it. It is extremely unsatisfactory that the Italian Presidency is opening a text to which it knows that it will be difficult to find a solution and which will seriously affect consumer protection.
. (IT) I would like to thank Mr Harbour for pointing out these difficulties. Clearly, the Presidency will take duly into consideration, before the dossier is actually opened, the difficulties which Mr Harbour referred to. The continuous exchanges between Council and Parliament serve, precisely, also to hear misgivings and problems.
Question No 8 by Lennart Sacrédeus (H-0377/03):
Subject: Report on freedom of faith and religion in the world
The United States Commission on International Religious Freedom, USCIRF, performs an advisory function for the US Government on issues of religious freedom. In its annual report, USCIRF expresses concern at the fact that the Saudi Arabian regime is investing money abroad in order to disseminate its extreme interpretation of Wahhabi Islam - thereby increasing religious intolerance in other countries. Examples of this are the training of Sharia officials in the northern states of Nigeria, Saudi funding of the construction of Wahhabi mosques, missionary activity and the fact that extreme Wahhabi Muslims chose to travel to Afghanistan, Bosnia, Chechnya and Kashmir in order to wage 'holy war'. This has prompted USCIRF to recommend that Saudi Arabia be included on the list of 'countries of particular concern' drawn up each year by the US Secretary of State.
How does the Council view the information in the USCIRF report on Saudi Arabia and violence and terrorism motivated by Wahhabi Islam? Is it prepared to step up the EU's efforts to defend freedom of religion and faith around the world by introducing a similar annual report and analysis dealing with religious freedom together with a list of countries like that of the US Government?
. (IT) The report which Mr Sacrédeus referred to has not been discussed by any groups associated with the Council. The European Union Annual Report on Human Rights illustrates, inter alia, our clear position on freedom of religion and action taken on this basis. The Union seizes, I believe, every opportunity to urge States to pursue laws and procedures which promote tolerance and mutual respect. Concerns over the freedom of religion are regularly expressed to all the governments in question, both in bilateral and multilateral forums such as the annual meetings of the United Nations Human Rights Commission and the Third Committee of the General Assembly of the United Nations. At the most recent session of the Commission on Human Rights the Union expressed, moreover, its deep concern over the implementation of basic international human rights standards in Saudi Arabia, including the continual restrictions on the freedom of religion and expression and systematic discrimination against women. At the 59th Session of the Commission on Human Rights, as in previous years, the Union supported the Resolution, tabled by the Irish Government to be precise, on the Elimination of all Forms of Religious Intolerance, where States are urged to adopt the necessary actions to combat hate, intolerance, violence and duress on grounds of religious or spiritual beliefs.
I wish firstly to welcome Italy as the country holding the Presidency and to thank you very much for your answer. I am aware that the Italian Government, especially its minister, Mr Buttiglione, has a strong commitment to issues concerning religious freedom and tolerance around the world. I still want nonetheless to repeat my question as to how the Council views USCIRF's report on Saudi Arabia and the Wahhabite Islamic - inspired violence and terrorism. What can the EU do under Italy's leadership to strengthen the EU's positions on this issue?
I also wish to ask a follow-up question. Are you prepared to strengthen the EU's efforts in this area? Could the EU prepare reports corresponding to the American annual reports on religious freedom?
. (IT) I have no problem confirming what I said at the start: today the Council is not expressing an opinion on that report because it has not yet been discussed by the Council's competent groups. I acknowledge Mr Sacrédeus's request and would say to him that I will give the Council Secretariat the chance to have it considered in order, naturally, and where appropriate, to express our opinion. I can say right now, Mr Sacrédeus, that it is important to strengthen the principle of protection which you referred to in your question.
Question No 9 by Bernd Posselt (H-0379/03):
Subject: Ban on cloning
What is the Council Presidency's view of the current stage reached in efforts to ban all forms of human cloning world-wide and in the European Union?
. (IT) The Council Presidency thanks Mr Posselt for calling our attention to such an important issue. Human cloning and its prohibition does not fall within the competences of the European Union, as we all know. Nevertheless, in this respect the Presidency would remind you of the principles enshrined in the Charter of Fundamental Rights of the European Union: Article 1 lays down that human dignity is inviolable and must be respected and protected; Article 3 lays down, moreover, that, in the fields of medicine and biology, the prohibition on, inter alia, eugenic practices must be respected, in particular those aiming at the selection of persons, the prohibition on making the human body and its parts a source of financial gain and the prohibition on the reproductive cloning of human beings. I can answer that - apart from a deep-rooted value that I personally feel inside - the prohibition on the reproductive cloning of human beings is clearly laid down by Article 3 of the Charter of Fundamental Rights of the European Union.
Mr President, I am very grateful to the President-in-Office of the Council for that very good and clear reply. I would like to put just two supplementary questions. Firstly, the Charter of Fundamental Rights refers merely to 'reproductive' rather than to 'therapeutic' cloning, although the two are one and the same thing. Germany, France and other countries are trying to get the United Nations to ban all types of cloning throughout the world. I just wanted to ask if the Presidency of the Council might also take some action along these lines.
Secondly, you are right, with regard to this issue, to invoke the subsidiarity principle, but is there not the danger that, in such areas as that of embryo research, the European Union might modify or undermine many Member States' more stringent provisions on the protection of embryos?
. (IT) The request you have made today will be considered closely by the Council Presidency precisely with the aim of evaluating the German and French initiatives which you referred to, Mr Posselt, and precisely to avoid those dangers which could somehow affect such an important principle for the human conscience, that is, even more important than for the rule of law.
Mr President, I am very grateful to the President-in-Office of the Council for that statement. For the sake of precision, I would just like to put a supplementary question. I think the Presidency will be aware - as Professor Sirchia, the Minister for Health, has taken a very active interest in this issue - that it is Parliament's firm opinion that the legal basis exists for a comprehensive ban on cloning - the prohibition of both what is termed reproductive cloning and of cloning for research purposes. Parliament adopted this position in the course of the codecision procedure on the report on quality and safety standards for cells and tissues. At the Council meeting on 2 June, Professor Sirchia expressed the view that Parliament's position was well-founded. I want to ask if the Presidency is aware of the importance Parliament attaches to this issue, and of Parliament's intention to resubmit this motion at second reading stage.
. (IT) I am certainly aware of this, within the confines I stated at the start; that is, it is not within the competences of the European Union to adopt normative actions directly affecting this area. Clearly, I will - as I told you, Mr Liese - following thorough examination, put forward a strong, political action for consideration by the Council.
I would thank you very much for your answer. Through the Italian Prime Minister, the Italian Presidency has today emphasised the importance of close cooperation with the United States, constituting a North Atlantic alliance on a variety of global issues.
In what way can the European Union use the good relationship between the Italian Prime Minister, that is to say the new President of the European Union, and the US President to promote joint action by the United States and the European Union to bring about a ban on cloning within the UN system?
The Council has taken note but is not going to reply to this question. Question No 10 by Linda McAvan (H-0381/03):
Subject: Human rights workers in Indonesia
The recent abductions and murder of human rights workers in Aceh are a cause of great concern. According to the UN Office for the Coordination of Humanitarian Affairs, five of the six international NGOs and four UN agencies operating in Aceh have been advised by the Indonesian Government to cease their activities for their own safety. It is the responsibility of the Indonesian Government to ensure the safety of its citizens and human rights workers on its territory.
What action is the Council prepared to take in light of this rapidly deteriorating situation?
. (IT) The Council is following the human rights situation in Indonesia, particularly in Aceh, very closely. Since the breakdown in peace talks and the subsequent declaration of martial law in this province in May 2003, the Indonesian security forces have launched a significant joint operation against the Free Aceh Movement. Military police operations are being carried out in this province on a vast scale which could effectively endanger the safety of personnel of international NGOs and UN agencies.
The European Union has urged the Indonesian Government on various occasions, both in public and in private, to protect civilians during the ongoing battles, to safeguard the human rights of the population of that province and to seek a peaceful, negotiated solution. The Union would remind you of the recent Resolution on Human Rights Defenders, adopted by consensus at the 59th Commission on Human Rights in Geneva. This resolution calls on all the States to adopt the necessary measures to protect human rights defenders and in this regard, I can assure you that the European Union will urge the Indonesian Government to allow Hina Hilani, Special Representative of the Secretary General of the United Nations on Human Rights Defenders, to visit that province. Moreover, the Union will continue to closely follow developments there and to express its serious concerns, in an appropriate way, to the Indonesian Government.
Is the Council aware that only in the last few days there has been a further crackdown on the activities of human rights organisations in Aceh. For example, they are now forbidden to talk to the press and to make statements. If the Council is aware of this, what will it be doing about it? Will the Council make contact with the Indonesian authorities?
Effectively it is becoming more and more difficult to find out what is happening and whether human rights are being abused as we sit here today in this Chamber.
. (IT) I can confirm, Mrs McAvan, that, not least in light of the events of recent days and weeks, our contact and position will remain steadfast, first and foremost to establish and then express what the European Parliament and the European Council are in agreement on regarding this issue.
Question No 11 by María Izquierdo Rojo (H-0308/03):
Subject: Victims of the war in Iraq
With reference to the war in Iraq and on the basis of the data held by the Council, how many of the victims were civilians?
How many were members of the military? How many were women? How many were children? How many were reporters? How many civilians were injured, and how many military personnel? How many reporters, woman and children were injured? What other data of this type should be compiled?
. (IT) I am sorry that I cannot answer Mrs Izquierdo Rojo's question because the Council clearly does not have the requested data. With regard to what I said a few minutes ago - I believe with regard to Question No 5, again on Iraq - Europe has recently begun initiatives in order to participate in the humanitarian aid programme for the country, but we do not have this information, which can, of course, be discovered in other ways, for example by asking the organisations and the States present in Iraq which presumably have this data. I am sorry, but all I can say is that the Council does not have this information.
Mr President, it is unacceptable that the President-in-Office of the Council is giving such emphatic, cautious, evasive, mean and insipid replies as this one.
Mr President-in-Office of the Council, there are silences that speak volumes, which make themselves heard, and the complicity of which is horrifying. This is shameful for an institution such as the Council of Ministers.
The European Union keeps meticulous accounts of molluscs and fish, chicks, poultry, cattle or goats; it bureaucratically identifies animals and vegetables of every type of species, which it analyses exhaustively; it analyses the chassis of motors, industrial parts and tools, the remoulding of tyres ... it is unacceptable that it cannot count the victims of a war of hardly three weeks ago. Bearing in mind that we are talking about a war which violated international law and did not enjoy the multilateral support of the United Nations, I would ask you - and please reply, Mr President-in-Office of the Council - do you condemn the violation of the right to life which has been suffered by the victims of this illegal war?
Mr President, ladies and gentlemen, I, too, would ask Mrs Izquierdo Rojo to adhere to the formalities of this House. We have to understand that the President of the Council's function is, of course, simply to perform the Council's duties, and that he does not bear responsibility for the individual Member States. It is for that reason that I want to ask whether it is actually known whether it was possible to liberate from Iraqi prisons political detainees who would otherwise have faced the death penalty?
. (IT) I will certainly find out about what Mr Rübig has just asked me, and if it is acceptable, I will provide a written answer.
Mr President, I agree with Mrs Izquierdo that the President-in-Office's answer was not the right answer. He had the questions in good time and could have tried to inform himself so that he could also inform us. Nonetheless, I wish to come back to a more basic problem.
Today I heard your Prime Minister, President-in-Office Berlusconi say, in so many words, that he was opposed to the attack on Iraq, that he is opposed to the disdain shown towards the UN and that, at all events, he did what he could to prevent this evil. Today, however, we have an occupation. And it is an illegal occupation, which is continuing despite the vigorous resistance being developed on a daily basis by the Iraqi people.
I wish to ask what this Presidency will do, given that it is supposed to be opposed to these developments, even though I have a different opinion about your government's stance, in order to stop this evil? Especially now the pretext put forward about the existence of weapons of mass destruction has proven to be a lie. The American leaders themselves are saying that there are no such weapons. So there were other reasons. What will the Italian Presidency do? Will it act to stop this criminal occupation?
. (IT) I can answer the last question by confirming what I said earlier regarding the action of the preceding Greek Presidency, an action which will also be continued in the same way by the Italian Presidency. We believe that we should look to the future, that we should, within the framework of the United Nations and Resolution 1483, attend to humanitarian needs and the reconstruction and stabilisation of Iraq. We should think, looking ahead, of a European Union commitment which is not restricted to humanitarian aid, which is currently the case. Clearly looking to the future means looking ahead to the conditions which will enable the Iraqi people to again govern their own country following the fall of the dictatorship. This is the path which we embarked on under the previous Presidency, and the Italian Presidency will continue in that direction.
Question No 12 by Seán Ó Neachtain (H-0384/03):
Subject: Objective 1 regions and the Structural and Cohesion Funds
Will the Italian Council Presidency indicate its current position on the future of the Structural and Cohesion Funds in Objective 1 regions?
. (IT) The Council does not plan to indicate its position on the future of the Funds and the Cohesion Fund in Objective 1 regions during the Italian Presidency. In fact, the Council will be unable to initiate its work on the future of the cohesion policy until the Commission has tabled its proposals. However, with a view to the tabling of the Third Report on Economic and Social Cohesion, the Italian Presidency of the Council intends to keep alive, on the agenda of these six months, the debate on the reform of the Union's cohesion policy. To this end, a certain number of both political and technical events will be organised, including in particular an informal meeting of Ministers for Regional Development focusing precisely on the relationship between cohesion and regional competitiveness and between cohesion and Cooperation. The competent Minister intends to provide more detailed information about this during his intervention before the Committee on Regional Policy, Transport and Tourism of the European Parliament, which will obviously take place in the next few days.
I would like to thank the President-in-Office for his answer, although I did not learn much from that answer. I still believe that the subject of Structural and Cohesion Funds in Objective 1 regions is the competence of the European Union and as such deserves a more thorough answer. Coming from an Objective 1 region in the west of Ireland, I believe that we should have the benefit of hearing what the President-in-Office has in mind regarding future plans for this very important area, particularly since a transition period is required for Objective 1 regions, which would utilise all the benefits that have come from the funds that have been received.
. (IT) Certainly more information in this regard could be provided by the Commission which, as I tried to explain, has not yet tabled its own report on this subject. The Council Presidency will only be able to take action following the report. I also said that, given the importance of the matter, the Italian Presidency will also address this issue and that the competent Italian minister will present the relevant information to Parliament's competent committee. These are the conclusions which can be reached today, in the absence of the Commission's report.
Mr President, I have another question for Mr Frattini. There has been a great deal of discussion about the unused monies in the Structural and Cohesion Funds, which are returned to the finance ministers every year. There is now very intensive debate about whether this money would be better allocated to extending the trans-European networks. Is this being discussed in the Council, and what timetable do you have in mind for these funds to be put to use, as soon as possible, for the benefit of the world's most competitive region?
. (IT) If I may, in relation to this question too, I would like to reserve the right to provide a written answer to Mr Rübig, be it positive or negative. As this is a highly sensitive issue, I would like to avoid saying things which are not absolutely clear and accurate.
As the time allotted to Questions to the Council has elapsed, Questions Nos 13 to 29 will be replied to in writing
That concludes Questions to the Council.
(The sitting was adjourned at 7.05 p.m. and resumed at 9 p.m.)
The next item is the joint debate on
the recommendation for second reading (?5-0219/2003), on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position with a view to the adoption of the regulation of the European Parliament and of the Council laying down the framework for the creation of the Single European Sky (15851/3/2002 - C5-0138/2003 - 2001/0060(COD)) (Rapporteur: Mr Fava), and
the recommendation for second reading (?5-0225/2003), on behalf of the Committee on Regional Policy, Transport and Tourism,
1. on the Council common position for adopting a European Parliament and Council regulation on the provision of air navigation services in the Single European Sky ('the service provision Regulation') (15853/2/2002 - C5-0137/2003 - 2001/0235(COD)),
2. on the Council common position for adopting a European Parliament and Council regulation on the organisation and use of the airspace in the Single European Sky ('the airspace Regulation') (15852/3/2002 - C5-0139/2003 - 2001/0236(COD)),
3. on the Council common position for adopting a European Parliament and Council regulation on the interoperability of the European Air Traffic Management network ('the interoperability Regulation') (15854/3/2002 - C5-0140/2003 - 2001/0237(COD)) (Rapporteur: Mrs Sanders-ten Holte).
Mr President, we are on the home straight with a report, a Commission initiative which Parliament warmly welcomed and which we feel is one of the most important aspects of the work which the Committee on Regional Policy, Transport and Tourism has carried out in recent years: a single European sky, with efficiency, safety and cost containment as its objectives. It is clear that the single sky is a practical combination of conduct and rules, certainly not a literary metaphor: rules and synergies which must be defined, applied and respected.
Mr President, the Commission proposal had the merit - we pay tribute to the Commissioner, Mrs De Palacio, for this - of courageously raising this issue with force and with urgency, and within the deadlines. A year ago, Parliament commendably took up the Commission's challenge at a difficult time, following 11 September, at a time when discussing safety in our skies required increased sensitivity, reasoning and attention. Parliament met this challenge, and gave its support with a broad, firm consensus to this draft, which was adopted at first reading and which was subject to certain simple rules which we hope will be reconfirmed and applied.
The most basic rule is the necessary harmony, the necessary synergy between all the institutions, all the bodies, all the organisations which are involved in putting into practice the objectives of the single sky - efficiency, safety and keeping costs down - and, therefore, first and foremost, focus, punctuality and the definition of a clear relationship between Eurocontrol - the agency which has dealt with the technical expertise side of managing the European skies - and the Commission, the European Union. In this regard we have managed to reach a very specific balance which confers on the Commission the task, the responsibility of the management, of the political regulation of our single European sky, and calls on Eurocontrol to make available its expertise, its experience and its technical know-how.
Another fundamental point is sanctions: a system of sanctions - which will, of course, be deferred until the various States have fully defined them - which can be used to punish the airlines and other parties concerned in the event that these rules are violated. The word 'sanction' is always an unpleasant word, a word which should always be spoken with great restraint and great care, but it is a necessary word in this case. It has been since the time of Cesare Beccaria: if we do not have a system of sanctions, it will be hard to be sure that rules will be respected. This is a system of rules which does not allow exceptions, apart from in certain very special cases; it is a system of rules based on respect, for otherwise the concept of a single sky would not be fully realised.
The third point is cooperation between civil and military users. Cooperation between civil and military authorities is the distinguishing point: to this end, a single sky committee is provided for, in which the military are also to participate; there is also a safeguard clause which gives Member States the possibility of deferring certain single sky regulations should special situations or special emergencies arise, and this naturally lies first of all within the role and function of the armed forces and the military.
Well, with regard to all these points, the common position may well have been affected by a climate which, following 11 September, is giving much greater consideration to national sovereignty and national security. It is, in any case, a position which we consider to be quite conservative. Cooperation between civil and military users is essentially pushed aside. The single sky is losing one of its major distinguishing characteristics. We feel that, in this respect, there may have been a certain naive short-sightedness. Cooperation between civil and military authorities should be considered not as a restriction on Member States' sovereignty but as a great opportunity, an opportunity which, moreover, is guaranteed by an extended safeguard clause, which we have only prevented being extended to cover simple training too for otherwise the very concept of a single European sky would be undermined.
Mr President, I do not have anything else to add. I have briefly summarised the basic developments of the political and institutional background to this report. I hope that, in the coming weeks and months, in a balanced trialogue with the other institutions, Parliament will be able to contribute to the swift definition of a set of regulations which will be a credit to the work of the Commission, the Council and, of course, Parliament, so that we will, at last, be able to provide the European citizens with a single, safe sky.
Mr President, Commissioner, ladies and gentlemen, I believe that I speak for the majority of my colleagues when I say that our main reaction to the Council common position on the Single Sky was a sense of disappointment. In the field of safety, the Council fortunately sensed the feelings of the European Parliament accurately. It also introduced greater clarity to the original Commission proposal. Many of the European Parliament's fundamental wishes have been largely disregarded, however, and that is regrettable. I will now go into more detail on the conditions that we consider necessary in order to bring about a successful Single European Sky.
Firstly, we should like to see a clear commitment - laid down by law - so that the Commission can find a solution regarding the certification and training of air-traffic controllers. We also want the Member States to improve the recruitment of these professionals. I also think that all providers of air-navigation services should be free of conflicts of interest, should be adequately staffed, and should ensure that access to their services is non-discriminatory with regard to all airspace users. In addition, we want charging for these services to be transparent, and we want it to offer incentives to improve safety and efficiency. Commissioner, we do not want a better-integrated airspace, we want a Single European Sky, and I hope that you put that across to the Council, too. That means that we are calling for a clear, unambiguous commitment to a single European Flight Information Region, first in the higher and then in the lower airspace.
We are also striving for successful implementation of all the elements in the package, and also, therefore - perhaps most importantly - of the elements relating to interoperability. I know that you also place a strong emphasis on this.
Thirdly, we consider it extremely important that the Member States give a clear, unambiguous signal that they are serious about wanting to rearrange European airspace into cross-border airspace blocks. Without the commitment to do this, a single airspace would be a hollow shell, with no hope of success. That is why Amendment No 26 in my report is so important. In addition to the decisive priority of safety, airspace management is also an economic sector. Without a stimulus from the EU, each Member State will tend to pursue its own interests in that sector. Were this not the case, the cross-border airspace blocks would have been established much earlier.
Fourthly, the desires of the Member States do not always represent the best interests of citizens. Passengers have a right to fewer delays and to even greater flight safety. Moreover, the people on the ground sometimes get overlooked, but they also have similar rights. They have to be able to take it for granted that flying is as safe as possible, and that the adverse effects on the environment are minimal, by permitting the crew to fly to their destination via the most direct route. That is exactly what the rearrangement of European airspace is to bring about. We would ask that the Member States let go the reins of sovereignty over their airspace in order to achieve that aim.
Fifthly, I do of course understand the sensitivities of the Member States regarding cooperation between civil and military airspace management. I also respect the legal constraints that the EC Treaty imposes on us in this area. However, Commissioner, I do not believe that the Council has achieved the maximum possible in this field. On top of what is known as the flexible use of airspace, there are certainly other possibilities for improving cooperation between civil and military airspace managers without contravening the EC Treaty or jeopardising Member States' defence competences. No one wants to undermine the effectiveness of the European military air forces; we only want to ensure that the use of the airspace is optimised as far as possible by means of better communication and coordination.
Finally, I should like to thank my colleagues for their great cooperation throughout the process. The successful coordination with my colleague Mr Fava improved and strengthened both of our proposals. They still differ on one small point, and my group has therefore requested a separate vote for Amendment No 14. We are afraid that the Commission is being kept on leading reins too much. Apart from that, however, I think that we can really look forward to a quick, efficient trialogue enabling us to keep to the original timetable for the implementation of the Single Sky, and that is in the interests of all of us.
. (ES) Mr President, ladies and gentlemen, I firstly wish to thank the two rapporteurs, Mr Fava and Mrs Sanders-ten Holte, for the work they have done over all this time. I would also like to thank them for their particular dedication to an issue which is very complex from a technical and institutional point of view. I believe - and I say this as a preface to the issues I am going to explain later - that, on certain aspects, the honourable Members may possibly have wanted more and, in particular, much clearer definitions, but the consideration that I wish to communicate to you is that, in this particular case, we are opening up totally new fields.
In the air sector we are entering into fields which so far had been kept completely outside of any type of regulation or agreement at European Union level. I would therefore like to thank the two rapporteurs and all the Members, who I know have participated very actively throughout the discussions in committee, and to remind them of something that we all know: until 2000 this sector has developed systematically, in the intergovernmental field, by means of Eurocontrol or the International Civil Aviation Authority. As Mrs Sanders-ten Holte said a moment ago, however, we all know that the demands of the citizens go further, that they are asking us to resolve urgent problems and there is a possibility of significantly improving the capacity and safety of our airspace and the efficiency of its management, if we are capable, in this respect as well, of introducing an integration at European level. The objective is therefore to make the organisation and the management of the air space coherent with mobility in the skies, to create a single sky before the end of 2004. And the honourable Members know that this is one of the emblematic initiatives of this Prodi Commission.
I would also like to say that, in the meantime, events have taken place, which certain Members have referred to, such as the crisis in the aviation sector relating to certain factors, 11 September, the war in Iraq, the Uberlingen accident, which have undoubtedly affected our work, but that, in no case have they undermined either the importance of the initiative or the urgency of implementing it. I would like to point out that, regrettably, it does not appear that your reactions to the Council's common position are going to allow an agreement to be reached at second reading. The questions the honourable Members are asking appear to me to be legitimate and they deserve to be discussed in Council, but we must be aware, when dealing with this initiative, that - and I insist - we are entering new territory for the first time, and it involves several delicate aspects, and we must therefore make progress gradually and the work we are doing is very delicate, that the Council has to accept this step forward and that we must be pragmatic and realistic, and achieve operative texts which promote the immediate achievement of concrete results.
I am aware that you believe that the final proposal in the Council's common position is not sufficient and that you are calling for greater action at Community level. I would like to say to the honourable Members that of course I share your concern, but that there are legal institutional obstacles which prevent us from accepting some of the amendments you have presented, such as, for example, in the case of the report by Mr Fava, Amendments Nos 1, 8, 9, 10, 11, 13 and 14 and, in the case of the report by Mrs Sanders-ten Holte, Amendments Nos 13, 16, 25, 29 and 33. With regard to the other amendments, either in principle, in part or with a modification to the wording, we will be able to incorporate them, when the time comes, partially, if not in their entirety.
I would like to point out that we still oppose certain amendments which could affect or prejudice the institutional operative reality. The amendments which I have said are not acceptable include, specifically, Amendment No 14, on the consultation of the interested parties within Eurocontrol, as well as the amendments in the report by Mrs Sanders-ten Holte, Nos 13, 16, 25 and 29, the second part of Amendment No 15 and Amendment No 33, which has become obsolete as a result of technological progress.
I will raise two issues which will take centre stage in the coming discussions between the institutions within the framework of the conciliation and which the honourable Members have referred to: civil/military cooperation and the creation of functional blocks, the first of which is taken up in both reports and the second in Amendment No 26 by Mrs Sanders-ten Holte.
The civil/military issue is a key element for the success of the single sky, as the honourable Members rightly say, but you must also remember what the competences are at Community level, and this is the restriction we are faced with in relation to the whole of this issue. The discussions in the Council have demonstrated that balancing the needs of the transport policy and the demands of defence policy require coordination mechanisms which go beyond the possibilities offered in the first pillar. In order to support the creation of the single sky, despite this obstacle, the States of the Union have committed themselves, in a declaration, to developing military cooperation as a complement to the initiative in the context of the first pillar. I believe we must take advantage of this opportunity and proceed pragmatically in this field. Amendment No 29 of the report by Mrs Sanders-ten Holte establishes that transport policy has primacy in the use of the single sky, and this does not sufficiently reflect the legitimate needs and concerns of the Member States from the point of view of defence.
With regard to the second aspect, the functional blocks, Amendment No 26 of the report by Mrs Sanders-ten Holte, the Commission shares Parliament's point of view, but believes that an acceptable solution would be to strengthen the role of the Commission in combination with the 'single sky committee' and with the technical support of Eurocontrol, with a view to coherently assessing all of these blocks, maintaining the Member States' right to initiative and decision-making. The creation of these blocks affects the military aspects, which I referred to in the first part of my speech. We therefore accept Amendment No 26 of the report by Mrs Sanders-ten Holte in principle, but we will have to change the wording.
In conclusion, Mr President, ladies and gentlemen, I would remind you that the proposals we are discussing today are the result of one year's work by a high-level group, made up of civilian and military representatives from the Member States of the Union, and of a social group consisting of the various agents in the civil aviation sector and also with participation at all levels of this field. In September 2002 you issued your opinion at first reading and at that time I thanked you for your support and the effort you dedicated to this initiative. We agree in many respects, but I would insist that what we need is a realistic position which allows us to move forward.
I thank you for your support, and in particular the work of the two rapporteurs, and I hope that in the conciliation stage we can rapidly achieve a positive result which allows us to create the famous Single European Sky before the end of 2004.
Mr President, ladies and gentlemen, let me start by expressing thanks to the rapporteurs, who - not only at first reading stage but also at the second - had, in essence, to start their work all over again after the Council was so eccentric as to reformulate the Common Position in such a way that it was impossible to tell which of Parliament's amendments had been taken up and which had not.
One may well wonder whether this is just a haughtily offhand attitude, or whether there is a system at work here. I believe it to be the latter, because the Member States are simply unwilling to accept these undoubtedly forward-looking rules, but I will also make it abundantly clear that Parliament champions the cause of the Single Sky, one that will guarantee greater safety and also greater efficiency.
I would like to list four points that I believe should be regarded as essentials. Firstly, the military cannot be allowed to continue to dominate European airspace. This is about bringing about proper coordination, in which civil and military air operators are partners with equal rights, and with the certainty that they are able to cooperate with each other.
Secondly, in the air, too, the European patchwork must be done away with once and for all. Nobody, after all, can grasp how it is that we still have almost forty blocks of airspace in the skies above fifteen Member States long after land borders have been abolished. The issue of whose decision this should be is of the utmost importance, as the Member States have had enough time over the past decades to take the decision to create cross-border airspace blocks. They failed to do so, and so, I believe, the decision passes to the European level - to the Commission.
My third point is that we want air safety services to be cautiously opened up to the market.
My fourth is that we want mandatory harmonisation of both technology and of the training of air traffic controllers, as a means to making both technology and human resources mutually compatible.
Today marks the first anniversary of the terrible air disaster on Lake Constance. Whilst that has no direct connection with this regulation, it does indicate the potential dangers inherent in a multiplicity of airspace blocks, in which the airlines constantly have to announce their entry and exit, with all the potential for misunderstanding that is involved. What this means is that we have the responsibility of ensuring safety and efficiency.
If my judgment is correct, I can only say that my group will not be held responsible for regulations that do not end up giving real competence to the European level, along with the power to implement it. I want to make an urgent appeal to the Commission. Commissioner, I am somewhat surprised; you have narrowed the scope to some extent, and your staff were even more cautious, but, otherwise, on many aspects, you have demanded much more, and, if I may mention open skies, where you want all powers granted to you at once, you have suddenly started to hold back on this important issue.
I ask you to consider on which side you are fighting. Join forces with Parliament, so that we may have a common European sky, in the interests of the people in the countries from which we come.
Mr President, Commissioner, ladies and gentlemen, Mr Schmitt is indeed right to say that today marks the first anniversary of the calamity at Überlingen, when two aircraft collided, resulting in many deaths. The public see the Single Sky project as the European response to the situation in the skies above Europe, which is, to say the least, unsatisfactory.
So how do matters stand? We have three times as many control centres as an area of comparable size in the USA, with a patchwork carpet - a product of the Sixties - in the skies above us. If you fly from Brussels to Rome, you have to pass through nine different control sectors; during a flight from Brussels to Geneva, the radio frequency has to be changed five times. With the number of journeys by air continuing to mount over the coming years, the whole thing is more and more a safety hazard, and, at the same time, highly inefficient; one in every four flights is delayed, and 350 000 flying hours are wasted every year. All that costs the airlines some two thousand million euros per annum.
The Commission, with its regulatory package, and Parliament, at first reading stage, faced up to this challenge, but the Member States' Common Position does not do it justice in terms of what is expected and required. Why is this so?
The first reason for this is that, at the heart of the single sky, there are the functional airspace blocks. How are these to become reality? What is the added value of a regulation if its implementation is to continue to be dependent on the whims of the Member States? They can already set up airspace blocks on a bilateral basis. We take the view that nothing will change here unless we get a normative proposal from Eurocontrol and the Commission.
My second point is that, in the Common Position, we have made hardly any real progress away from the status quo in terms of civil/military cooperation either. I know this is a highly sensitive issue, but we cannot wait a few decades more for people to be able to fly within Europe by a direct route from A to B.
Thirdly, it is a cause of anguish that there has been no European response to the desperate lack of air traffic controllers. This must be included in the regulatory package and - not least for safety reasons - should be tackled as soon as possible.
My group endorses the reintroduction of the amendments adopted by Parliament at first reading stage. No doubt we will have to have frank discussions with the Council in the Conciliation Committee.
Thanks are due not least to the rapporteurs for their good and cooperative approach to our work together.
Mr President, the legislative package being discussed to create a Single European Sky is a very challenging one. I would like at this stage to thank the rapporteurs for their excellent cooperation and in taking this matter forward.
The problem with European airspace is congestion. There is an enormous volume of air traffic in Central Europe. Ensuring that it flows well demands cooperation between the Member States, and this has already been achieved. Nevertheless, in sparsely populated Member States, such as Finland, there are not very many problems of this sort. The country's domestic air traffic, in particular, can be managed very flexibly alone.
The objectives in the report are ambitious. It has a number of far-reaching proposals. One of them concerns the division of airspace. Dividing up the airspace into sectors could be brought about if necessary through qualified majority decisions. One might wonder whether this is necessary to achieve the objectives or whether cooperation between the Member States would suffice. It may well be that closer integration in the heart of the EU is essential, but there is probably no need for it in the peripheral regions, given their special circumstances. A problem, too, is charges. If air traffic control services were charged based on average values it might well mean that charges would clearly rise in some areas.
A more delicate problem is the integration of military aviation and air defence with the European system. Traditionally, military matters and questions of defence do not fall within the scope of the codecision procedure, involving the Council and Parliament, in the EU, and there is no justification for that now either. Consequently, in this regard too we should tread carefully and respect agreed principles.
Even taking these difficulties into consideration, however, the reports are extremely valuable and the objectives they have set their sights on are excellent.
Mr President, Commissioner, ladies and gentlemen, after the first reading in Parliament, the Council's common position is, in my opinion, an important stage in the construction of a Community policy for air navigation. Although the approach that prevailed in the Council bears the stamp of realism in a number of areas, I regret that it did not attack certain provisions more. I will come back to this.
The requirement for a separation of functions between service providers and the national monitoring authorities is, like the requirement for certification of service providers, a structuring measure. If it is about affirming the desire to distinguish the role of the operator and that of the regulator and increase transparency, the requirement should take into account the real situations that show that different concepts can also work. In any case, I think it is reasonable for each Member State to retain the choice of how things operate in their countries. I regret that it has not been clearly recognised that the management of air navigation security was part of a chain of actions and services that needed an overall, rather than a divided approach. I am even more convinced of this approach after spending two days last week at the annual conference of the 'air navigation' group of the ETF unions.
I am happy to talk about dividing up, but I think that we also need to talk about the human factor. We can always reduce the staff in control centres, but it is not acceptable for one section of airspace to be managed by only one or two controllers: there are also human limits.
At the same time, in terms of airspace, progress has been made in that a single European flight information area in the upper airspace has been created and in that the Commission has produced a common publication on aeronautical information in that area; these are established facts. Harmonisation would also be ensured for pricing of services.
Regarding the organisation of airspace and service provision, everyone agrees that safety requires anticipation, research and agreement between States and the service providers concerned. The changes made to the initial text particularly concern recognising the sovereignty of the States over the airspace above them and pointing out the responsibilities of those States towards the ICAO. The Council thus reached the conclusion that the functional blocks of airspace, which have been the subject of many debates, will be established by the States concerned. Is this good or bad? I think that it is a process.
It is also a question of recognising the fact that air control requires that prerogatives of the public powers be exercised and that it should not be of an economic nature justifying the application of the competition rules in the Treaty.
In this way, it is the States that decide whether or not to give financial incentives to their service providers or users through taxes; this is the approach that I, personally, prefer.
What matters, then, is that we recognise the central role that Eurocontrol must play in preparing measures delegated to the Commission, which are part of the responsibilities of that organisation; in my opinion, this is a step forward.
Finally there is the recognition of the exclusive competence of the States in determining their defence operations, including processing them, which, I agree with you Commissioner, is not desirable. I would lean more towards putting civil before military in peacetime, which is undoubtedly the situation today.
Having said this, the common position incorporates a large proportion of the amendments proposed by Parliament at first reading. I regret, nevertheless that the Council, like Parliament at first reading stage, was cautious about certain demands that I regard as sensible. I thus find it regrettable that my group's proposal to double the control apparatus to ensure that operations continue if there is any failure, and the proposal to evaluate the correct implementation of the Directive, were not retained.
I have met with the operators and worked a great deal with the unions on this matter. There are those employed in the sector who are already working in the European and world airspace and are determined to move Europe forward, and I think that we should listen to them. Hearing them means really involving them and not only consulting them. Europe will be made using people from different sectors and will require their active participation; I do not think that there is any future without them.
To conclude, I regret nevertheless that the approach remains focused, on the whole, on the ideological premise that liberalisation brings efficiency, including in terms of safety, something that remains to be seen.
Mr President, obviously the technical issues relating to this specific matter have been adequately analysed; consequently, I shall focus on the political aspect of the matter and say that the question of the Single European Sky is inspired by two different and somewhat contradictory philosophies. The first philosophy considers that delayed flights, which are a very extensive phenomenon in Europe, are a serious blow to the airline companies, the passengers themselves, the environment and the economy as a whole. One of the most basic reasons to which this situation is ascribed is the constant increase in air traffic and, more importantly, the lack of a common system for managing the airspace of the European countries.
The other philosophy reflects the concern of certain Member States who would like to secure their airspace rights, mainly in relation to their defence obligations and needs, and the corresponding facility to carry out military exercises in that space. These concerns are more acute where there are problems connected with these issues, in countries such as my own.
The European Parliament has espoused the first philosophy. As in numerous other sectors of European policy, the choice of a real Community policy and uniform regulation have been judged more efficient. This was the philosophy at first reading. The Council, unfortunately, relied solely on the second philosophy. The concerns and doubts prevailed. The Council set particular store by issues of public order, security and defence. In this way, it essentially deadened the Commission's proposal and, of course, its position bears no relation to the position of the European Parliament at first reading. If the Council agreed with the objective of the Single European Sky, it should have adopted a different strategy. Otherwise, it should have said honestly that it disagreed with the endeavour.
It is obvious that we are being drawn into a conciliation procedure. In this procedure, the Council must demonstrate flexibility. I firmly believe that there are ways for us to take essential steps as far as the Single European Sky is concerned, without touching on national sensitivities and vital interests. Where there is a will, there is always a way.
Mr President, Commissioner, I think that the reason why we have before us today a Council common position differing considerably from the initial Commission proposal and from what Parliament worked out is because, as we all know, this matter has arisen from a misunderstanding between the desire, on the one hand, to substitute the Commission for Eurocontrol, and on the other hand, to give the air traffic controllers too much responsibility for delays, particularly in 1999, which was marked by exceptional military constraints.
I think that, since then, we have done a lot of work and we are not very far from reaching a balance point. We have recognised that air navigation services are of general and security interest. We have left it up to the Member States to appoint their services. We have brought Eurocontrol into the picture, which I think was absolutely necessary.
At present, there are still some points to deal with. Although I am aware of the legal constraints that they imply, I approve of and encourage the efforts that the Commission is making so that the military authorities at least agree to have a discussion. We are aware that there is an obstacle there, and quite a considerable one, which concerns capacity and is undoubtedly much more significant than others that are too often pointed out.
Secondly, the question of arbitration on international airspace blocks has not yet been decided upon. I think that it would be enough for all the parties present to agree to re-establish taking into account Eurocontrol's assessment; the Commission, as is normal practice, needs to give the final ruling on that assessment.
Finally, I am of the opinion that we need to implement Recital 16 and Article 7 of Mrs Sanders-ten Holte's report, which are aimed at involving staff as closely as possible, as they are an integral part of the safety chain. The air navigation profession is not simply about the market - and I think that the Commission can take pride in having finally recognised it - it is first of all about 'policing' airspace, airspace which will become increasingly overloaded and in which we must at all costs preserve know-how and excellence, avoiding introducing too much competition into the sky 'policing' services.
Mr President, before I go any further, I would also like to reiterate my complete readiness to implement all proposals genuinely geared towards improving cooperation and ensuring the best possible use of our airspace, while guaranteeing higher safety levels. As Mrs De Palacio in particular has already emphasised, however, this is a delicate matter in technical, institutional and political terms, and it demands a high degree of realism and common sense. In the speech I delivered here last September, during the debate at first reading on the organisation of the Single European Sky, I had occasion to mention the aspects of the Commission proposals, and also those adopted by the Committee on Regional Policy, Transport and Tourism, which concerned me most.
I can only emphasise that my concerns, especially those linked to the functional blocks, evaporated to a large extent when the Council adopted its fairly balanced common position. For the same reason, I feel bound to distance myself once more from some of the amendments adopted for a second time by the Committee on Transport, since they are totally at odds with the consensus reached in the Council, and also with the Commission's newly reconsidered position, which, of course, I commend.
In fact, I find the insistence on the proposal to create functional blocks, to be imposed regardless of the wishes of the Member States, particularly hard to justify: it does not fall within the Community's competence to manage airspace, or any other aspect of the EU's territory. It falls within the Community's competence least of all when military matters are involved, as in the present case. Besides, no intractable conflicts over the definition of blocks of crossborder airspace are known to have arisen between Member States up to now, and none are predicted. Such conflicts are even less likely now that the Member States have adopted a statement guaranteeing the degree of cooperation required between civilian and military organisations in order fully to implement the flexible use of airspace concept.
Mr President, Madam Vice-President, ladies and gentlemen, if I disregard the opinions of certain individuals, such as certain French Members of this House, it appears to me that this House is of one mind where these two reports are concerned. Our standpoint is still that which we took at first reading, and I do not therefore want to respond to the small minority of radicals that has just spoken, but I would like to address the Commissioner in the words of a great German poet: more courage, Commissioner, more courage!
I believe, Commissioner, we should remind ourselves of how, in the summer of 1999, when discussing your presentation of what you were going to do in office, we made the observation that the question of a unitary system of air traffic control was one example of an effective European policy that produced demonstrable added value. It is because that was the position you took in 1999, and because your proposals were in line with that, that we, like Mr Schmitt, are rather sad that your final comment on the Common Position was that, if that was everything that the Council was going to concede to us, then you were satisfied. So, more courage, Commissioner; we want the second reading to take us down the road your proposals indicated; we want functional airspace blocks!
To Mr Miranda, who spoke just now, and to a number of others who have spoken before me, I have to say that the Member States, and Eurocontrol too, have had forty years in which to carve out the airspace blocks in ways that make sound business sense, and they have never done anything about it. It is for that reason that we - Parliament and the Commission together - must do it by means of well thought-out legislation.
So, Commissioner, as we come to the reports' second reading, let us, who are the majority in Parliament, and the Commission, be more courageous if we are to have a European added value in the skies above Europe!
Mr President, I should like to thank both the rapporteurs for producing quality reports. I can support most of their amendments, but I have strong reservations about 10 out of the 51 amendments. The United Kingdom is a strong supporter of the Single European Sky concept. Personally, I wish to see it implemented as soon as possible to eliminate delays, reduce emissions and enhance safety. My primary reservations stem from how to best secure the military's involvement in the Single European Sky. That it why I support the Council's common position - its compromise on the flexible use of airspace where civil access is permitted to designated military airspace when it is not in use.
This compromise solution was arrived at after careful negotiations over many months. I consider that it offers genuine and important benefits by ensuring that the greater effectiveness of the FUA concept is rolled out across the European Union. Amendments that bring the military into the scope of the Single European Sky regulations will clearly be opposed by some Members and, I fear, by many in the Council. Reopening the debate on this issue will clearly be counterproductive to the whole process of the Single European Sky.
In conclusion, there is a real danger that, by seeking to amend the common position in this regard, we might jeopardise the entire Single European Sky project, something I am sure that we all wish to avoid.
Mr President, the European Parliament rapporteurs would like to make us think that creating the Single European Sky would be a noble cause and a big step forward that Europeans should welcome. The Council, however, has no need to embellish reality, which is why there are differences in formulation.
The differences in formulation, however, hide the reality more than highlighting it. The European Union is an association dominated by rival States that hold on to their borders, even in the sky. What they call their sovereignty is only the civil and military defence of their egotistical interests and those of their wealthy classes. Although the sky is single by nature, it is not yet single for human society, and the European institutions are clearly not managing to put an end to this aberration.
The expression 'single sky', however, is being used to cover up an operation aimed at making further inroads into the public service of air traffic control for the benefit of operators, suppliers and private service providers. That is what it is about. The European authorities have already authorised the privatisation of the British body responsible for air traffic control. Some of the Eurocontrol rules have also been modified to enable private companies to make profits in the air traffic control sector. Air traffic control unions in Europe are rightly condemning this rampant privatisation and its consequences both for the safety of flights and for the staff's working conditions.
A year ago, at the time of the Lake Constance air disaster, we saw what tragedies could result from the introduction of the law of profit into this field, even if only to a limited extent. Despite that, and while hypocritically defending themselves, the European authorities are persisting and signing. They are pushing even further towards dismantling this public service, towards the race for profits and cutting the sky up into sectors that can be allocated to private operators. The airlines will undoubtedly do well out of it, but the air traffic control staff and passenger safety will not.
We are therefore once again expressing our opposition to this increased privatisation of the sky, which is damaging both to users and to air transport employees in the broad sense, and to the people in the flight path.
Mr President, I should like to begin by thanking the rapporteurs and their shadows for all their hard work in dealing with this very technical report.
Although my delegation will be supporting a number of the amendments when we vote tomorrow, we will not be supporting those that reopen the debate concerning military operations. Unlike many colleagues, we consider it essential to retain the common position in this area, which now excludes the military dimension and which I understand is supported by the Commission. We will therefore oppose Amendments Nos 6 and 10 and, in addition, Amendment No 18 from the Fava report, which suggests the removal of military training from the text.
Military training is not covered under the term 'military operations'. It is essential that this be excluded from the scope of the regulation.
In addition, in Mrs Sanders-ten Holte's report, we also oppose Amendment No 25, due to its requirement that all air traffic in the EUIR should be known to air traffic service providers on military grounds.
With regard to Amendments Nos 29 and 30, the Council's position on the flexible use of airspace, which has been practised in the UK for many years, in my view offered important benefits and greater effectiveness across Europe.
On other matters, Amendment No 3 - which refers to the establishment of a reserve - is questionable on the issue of charges as this could create a provision for Member States' subsidies and would not, therefore, be a legitimate measure under Community law.
Concerning Amendments Nos 24 and 31, which concern the automatic move towards a single lower airspace flight information region: placing an automatic requirement on states to put one in place within five years is, quite frankly, premature and unrealistic.
With regard to Amendment No 21 on functional blocks of airspace, which proposes a centrally-planned top-to-bottom approach: I believe this overlooks local requirements.
Mr President, Commissioner, we are evaluating today, at second reading, a package of measures designed to create a Single European Sky. Although I agree entirely with the aims of the proposals under discussion, I do have some concerns about their content, which I feel bound to share with this House. They stem, firstly, from the lack of a legal basis in the common transport policy for legislating in certain areas, especially those involving the military. Furthermore, they are rooted in the excessive and unnecessary curtailing of Member States' sovereignty over their own airspace.
Allow me to mention three points which I believe are fundamental in this connection. The first relates to what I view as the Commission's attempt to communitise the Member States' airspace through the immediate creation of a single European flight region, on the basis of which the so-called 'functional blocks' will be established. I give my full support on this point to the Council's common position, according to which the delineation of the functional blocks falls within the exclusive competence of the Member States and cannot be changed by the European Union.
Secondly, moving on to military matters, the Commission proposals allow for the possibility of subjecting military activities to rules for airspace management and use. Once again, I agree with the Council's common position, which seems much more suitable and balanced, since it recognises that more efficient use of our airspace does indeed depend on closer cooperation between civilian and military organisations. In other words, the concept known as the 'flexible use of airspace' should be uniformly applied throughout the Single European Sky. This objective should always be pursued with due regard for national competences.
Finally, I would like to refer to the question of airspace management, and express my total disagreement with any approach seeking to make airspace management out to be just another economic service comparable to the liberalised telecommunications or transport markets supervised by a European regulatory body. I would argue, therefore, that each Member State should be completely free to designate the service provider for its own airspace, under the supervision of national regulatory authorities and without being answerable to any other organisations whatsoever.
. (ES) Mr President, I would like to thank you very warmly for all your comments and speeches demonstrating the importance the honourable Members attach to this initiative, one of the most ambitious of the Prodi Commission.
I would like to remind you that in the field of aviation we have been taking giant steps over recent years in terms of creating common areas amongst the Member States of the Union, which until now were the exclusive competence of those States. For example, in the field of air safety, through the European Air Safety Agency, which will allow us for the first time to provide a common certification of aircraft in Europe and which will allow us, amongst other things, to be able to certify the Airbus 380. For example, when we propose new safety standards in the fight against terrorism and other types of attack, which are shared and common for all the States of the Union, with reviews and controls which guarantee that these common standards are applied by everybody. And, for example, when we finally achieve a mandate for negotiation with the United States with regard to a common aviation zone between the United States and the European Union.
The latest great initiative is precisely the Single European Sky, which facilitates all the actions I referred to earlier, particularly the negotiation with the United States, and also in the field of safety and the European Air Safety Agency, but which furthermore is going to allow us to ensure in the future that this time Europe is not left behind on this issue; I am referring to the issue of the new definitions and new concepts for the management of air traffic for 2020, where clearly the possibility of having a single sky, within which we will have integrated, harmonised and common systems, means that Europe will have a critical mass with which to negotiate adequately with the United States, which by means of an equivalent initiative is carrying out work in this sector.
The STAR 21 initiative is a key initiative for the future. It is key to European air safety and technology, technological development and European industry.
Ladies and gentlemen, reference has been made to Eurocontrol. Eurocontrol is taken into account and is going to participate - we have said this since the outset. It has participated in all the meetings we have held on the Single European Sky in the high-level groups and throughout all this time, as a source of knowledge, in its capacity as a group of experts. The Commission does not intend to create an alternative system to Eurocontrol. That is not our job. But we cannot allow the Commission to legislate on the basis of decisions by a body like Eurocontrol, which is in no way a Community body, but which is an intergovernmental body which includes a series of countries which do not belong to the European Union. The honourable Members must understand that there is a fundamental institutional problem which we cannot avoid when it comes to accepting certain types of amendment. It is one thing to employ, contract and even reach agreements with Eurocontrol, so that it may act as an expert to which we refer and which provides us with certain types of information, documents and even proposals, but it is quite another to commit ourselves to legislate or act on the basis of what is said by an intergovernmental organisation containing third countries. We simply cannot do that, ladies and gentlemen.
The next issue is Amendment No 4 by Mrs Sanders?ten Holte, with regard to licences for air traffic controllers; of course I have taken it up again. We accept it - I have said this before - for the simple reason that it was in our initial proposal. It was the Council that withdrew it from its common position and the Commission is pleased to reincorporate it because we believe we have to provide common training and qualifications for all air traffic controllers at European level, although there must then be specialisation in the specific area in which they have to operate and work.
With regard to liberalisation, ladies and gentlemen, I do not know how to say this, because I have said it so many times ... We are not liberalising anything here. Where do we say that this field is going to be dealt with like telecommunications? If you can show me where we say it, I am prepared to correct it, for the simple reason that we have not said it anywhere. If we had, I would be worried, just as the honourable Members are. As one of the speakers said quite rightly a moment ago, there are competences here which belong to the public sector, to police activity, and there clearly cannot be more than two operators because that would create an undesirable situation. There will therefore be neither liberalisation nor competition. It is different when it comes to using certain services such as, for example, weather forecasts, when it will be possible to refer to the national meteorological centre of the country in question or the meteorological centre of another State or whoever provides the most suitable data. That is another issue. But when it comes to traffic and air control, none of this is being proposed: neither liberalisation, which makes no sense, nor privatisation. By the way, it is true that one State has carried out privatisation unilaterally, in a very particular manner.
I will end by referring to the two problems which I believe will be the crux of the debate in conciliation. Mr Jarzembowski asked me to be courageous and some people have said that in the end we in the Commission have been timid. Well, ladies and gentlemen, you are well aware that this issue has been promoted from the outset with all the necessary courage, strength and rigour on the part of the Commission. But we are talking about a question of possibilities, realities and urgent issues in a complicated area in relation to which we are all aware that the first pillar is one thing and that defence aspects are quite another, since we have no capacity to intervene in them. I believe that the Council's compromise - and some of the honourable Members have said this - with regard to flexibility in terms of civil and military use, is a very acceptable compromise. It is very possible that in the future this compromise and this formulation will evolve. I am sure of this, ladies and gentlemen, but this is the first step. Let us remember that we are moving forward, that this is the first step and that a change is taking place which I would go as far as to say is almost revolutionary. I would therefore ask the honourable Members not to approve the amendments which mean changing the Council's compromise on the civil and military use of airspace. It is a very delicate compromise and to break it would create serious problems, as Mr Watts said a moment ago.
With regard to the functional blocks, I understand what the honourable Members are saying. I believe that the two problems can be combined here: the guarantee to the States that they will preserve their competences and capacities, with the concern for the coherence of the whole global concept. I believe that if the Council shows itself to be flexible there is a margin within which we could work. It is clearly the States which must reach agreement, but by means of the group which is working with the Commission, coherence will be given to the whole issue and all the blocks proposed. In this regard, some of your amendments perhaps facilitate this approach and I hope that in this way we can move forward.
In any event, I would like to thank the rapporteurs, Mr Fava and Mrs Sanders?ten Holte, once again for their work, and all the honourable Members for their speeches, and to ask you, in terms of flexibility, not to go further than the Council's compromise, because I know that there is no room for manoeuvre there. That would endanger the whole agreement, which is very fragile, as the honourable Members are well aware, on an initiative which is absolutely necessary and urgent.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the recommendation for second reading (?5-0213/2003) by Mr Caveri, on the transitional transit system applicable to heavy goods vehicles travelling through Austria for 2004.
Mr President, Commissioner, ladies and gentlemen, the rapporteur Mr Caveri, Chairman of the Committee on Regional Policy, Transport and Tourism, cannot be here to expound on his recommendation in person. Expectations are that he will shortly be leaving the European Parliament to take up a senior post in the administration of his region, Valle d'Aosta. As Vice-Chairman of the Committee on Transport, I shall therefore take over the explanation of his recommendation.
Under its accession treaty, Austria has a system of permits for heavy goods vehicles. In six months' time, that system will come to an end. The so-called ecopoints constitute a complex dossier in which many conflicting interests are at stake. We are all agreed on the objective: a reduction in emissions from heavy goods vehicles in the Alpine region. This is one of the aims of the Alpine Convention, to which all the countries concerned are signatories. As regards the path towards that aim, however, there is a difference of opinion between the Council and Parliament.
We, the European Parliament, are not convinced by the common position, which does not have the support of the two Member States most affected: Italy and Austria. It is true that the two countries have opposite reasons for this, but that just goes to show that further consultation is advisable. In addition, exemptions were necessary in order to win some of the other Member States over. The Committee on Transport wants to achieve a balance between attention to air quality on the one hand, and the free movement of goods on the other. That is why we have sought a compromise for the areas of Austria which have the greatest problems: the Alps, and especially the three main passes. This is expressly a transitional stage on the way towards a sustainable approach for the whole of the Alpine region.
Our proposal to keep the cleanest heavy goods vehicles, category Euro 4, outside the points system is compatible with the common position. On the other hand, the most polluting vehicles, Euro 0, must be banned indiscriminately; which means no exemptions for Greek and Portuguese vehicles. Finally, the legislative process regarding charging for the use of the infrastructure must be accelerated, in our opinion.
For these reasons, a majority on the Committee on Transport has decided to re-table all the amendments from first reading. Starting from that position, we want to enter into dialogue with the Council in order to find a structural solution, as we are heading straight for a conciliation procedure. I should like to emphasise that no time should be lost in this. After the summer recess, there will only be a few months left before the current arrangement comes to an end. It is in everyone's interest that a transitional system enters into force by Christmas.
This sensitive dossier calls for a firm stance on the part of the European Parliament. I sincerely recommend the rapporteur's amendments to you all, therefore.
. (ES) Mr President, ladies and gentlemen, we have reached an important point in this complex discussion at which the European Parliament is going to give its opinion on the Council's common position.
You will probably support the recommendation to approve at second reading the amendments approved at first reading, with a view to quickly beginning the conciliation procedure, as pointed out by Mr van Dam, who is replacing Mr Caveri.
I would like to thank Mr Caveri and Mr van Dam, and the whole committee, for the work they have done on this difficult issue.
As you know, the objective of reaching conciliation quickly has the full support of the Commission, since the current system ends on 31 December 2003. However, the different parties will have to make an effort to find a compromise solution and, furthermore, the Austrian authorities will have to display a degree of flexibility. Otherwise, it will be impossible to find a solution before the end of the year, with all the consequences that could entail. Let us remember, for example, the prohibitions imposed by the region of Tyrol at the moment and the procedures the Commission has initiated in that regard.
In this situation, the Commission must act in accordance with the commitment made on 31 December 2002, and confirmed on 28 March 2003, and must therefore reject the majority of the amendments presented by the European Parliament.
I would like to assure the honourable Members, however, that the Commission is prepared to adopt an open attitude towards amendments such as the geographical scope of the system, the methods for applying it to candidate countries and others and, in any event, we will show the flexibility necessary to achieve the agreement we all want to see within the context of the conciliation and we will work to try to achieve it, although this would appear to be very difficult, since the differences between Parliament and the Council are very significant.
Mr President, at first reading the European Parliament adopted a proposal regulating the matter in, I believe, a satisfactory manner, without ignoring legitimate Austrian sensitivities on the matter. The paradox is that the Council proceeded to the common position as if Parliament did not exist. With an attitude that is reminiscent of old times, it has proceeded to adopt a common position, despite the recommendations made by the Commissioner, Mrs de Palacio, to the Council to take account of the first reading of Parliament, and it has ignored the European Parliament, which of course now, at second reading, is obliged, following this unacceptable Council position, to confirm its position at first reading. Thus, of necessity, things are moving towards the conciliation procedure. I hope that the Council has got Parliament's message and is prepared to enter into a substantive discussion during the conciliation procedure.
What do we want from the conciliation procedure? Obviously, we do not want to isolate Austria because we have very good cooperation with our Austrian colleagues and because it is not good for us to isolate countries. As I said in committee, and I repeat here too, if the bell tolls for someone today, we must not forget that it may be us that it tolls for tomorrow. Consequently, we must be moderate in our position.
Nonetheless, we must not ignore the interests of the other countries. There are countries which have particularly vital interests in this particular issue: Germany, Italy, my country, Greece. Mainly, we must not ignore the fact that this Union is based on a certain specific philosophy and on a certain specific Treaty. And this Treaty talks about the free movement of persons, capital and goods. We have a single market, the principles of which must be respected. And they must also be respected in this instance. Of course, we are prepared to discuss a transitional arrangement. However, any transitional arrangement must be inspired by the spirit and tend towards this objective, the objective of serving the principles of the single market. This is the position of the Group of the European People's Party (Christian Democrats) and European Democrats.
Mr President, we would like to highlight just a few points. Firstly, on behalf of our group, I would like to say that we support the proposal which Mr Caveri has already put forward to the Commission and which he is laying before plenary, which picks up what Parliament had already specified at first reading.
There are just a few points to highlight: the first reminds us of the thorny question, the contradiction that we are considering today. This is a derogation scheme - and is therefore exceptional and temporary - which we are being asked to extend for the second time. This second extension demonstrates the flexibility and willingness, the good political sense of Parliament, of the entire Parliament. As for my second point, Mr President, I would like to stress that there have been attempts in this debate to establish, often surreptitiously, a false distinction between those who defend nature and those who pollute. This is a false distinction. There is a large majority which is mindful of the interests and needs of each Member State, but it is a large majority which acknowledges the need to gradually dismantle, over the coming years, this derogation scheme, the ecopoints system, and try to meet this objective by encouraging the use of increasingly less polluting vehicles, but which also knows that we cannot expect all European hauliers to radically modify their motor vehicles in a few months. Another important point is that we considered it necessary to prevent a further derogation for particularly tolerant treatment being offered to certain countries - Greece and Portugal - in this case on the proposal of the Council.
I will not add anything else, Mr President, apart from the fact that this lengthy debate, these lengthy discussions, where we have often been forced to repeat and go back over concepts, reasoning and even inflexible positions which were always the same, has been an important test, more for each of us than for Parliament: a difficult test because it involved - something which is not uncommon but, in this case, may have been more marked - casting off our civil clothing, that of the citizen of one Member State, which is a uniform but which, in Parliament, is often constricting, in order to put on the highly dignified and decorous attire of a Member of the European Parliament who must act, respond and intervene on behalf of the whole Parliament. In this regard, the Caveri report is a perfect response to this request for dignity which Parliament made of its rapporteur, in that it is a report that serves, first and foremost, the interests of Europeans.
Mr President, I would like to start by contradicting what has just been said by Mr Fava, who was of the opinion that we are engaging in mock combat. I do not believe that to be the case; this was meant to be a debate. How are we to take the Alpine Convention as the basis for solving a problem that affects not only Austria? For some time, now, we have been holding a debate between little Austria and the European Union, and, although I do not, right now, want to apportion blame, we have been playing this out for long enough. Austrian governments have made mistakes, as has the European Union. I will not be able to persuade or convince you - it seems to be too late for that - but I would, all the same, like to give you a few more facts to consider before we take a decision tomorrow, taking as I do the view that we MEPs should come to our decisions on the basis of verifiable facts.
In 1996, we observed that our air quality measurements showed no reduction in the elements indicating high levels of nitrous oxide pollution, even though the threshold values prescribed for vehicles had become more stringent, and the emissions models had led us to expect a reduction of some 45%. These high levels of emissions, from heavy commercial vehicles in particular, aroused suspicions that this sector could be the source of the higher levels of emissions. A study was therefore carried out by the Technical University at Graz, which, it might be mentioned, also does work for the Commission as part of the Artemis programme. The results, which were markedly more exact than before, were published as part of an international study involving the best measurement laboratories in Europe.
Let me quote from the study's final report: 'It has been established that emissions from heavy commercial vehicles, especially of pollutants belonging to the NOx group, have hitherto been significantly underestimated. This applies to vehicles fitted with engines in European categories Euro 2 and Euro 3. When operating in actual traffic, these vehicles produce higher levels of emissions than the categories allocated to them would appear to indicate. An explanation of this is to be sought in the way in which the vehicle's engine is deliberately programmed to function. The vehicles are engineered in such a way that they demonstrate lower emission levels at the points measured in the course of the test cycles for their type prescribed by law. At those operating points that are not tested in the test cycle for their type, but which are very definitely significant in actual driving, the vehicles produce the same emissions as, or even higher levels of them than, older engines'.
The reduction of NOx emissions is, of course, what the ecopoint systems' rules - which I have never claimed to be exactly brilliant - are intended to do. What this study now shows us is that it can be established that there is no scientific basis for the reduction of the number of ecopoints logged per transit journey for Euro 2 and Euro 3 as against Euro 1.
When I asked Mr Caveri to include these facts, he referred me to his Amendment No 17, which simply says, 'shall ensure that it is done correctly', and, at the same time, explained that there was nothing he could do if the engines of HGVs were tweaked - and, if he is accusing Italian hauliers of doing that, now really has to be the time for him to explain himself.
Mr President, ladies and gentlemen, the extension of the ecopoint system is not just about special treatment for Austria, it is not about continuing to make life difficult for Europe's hauliers, and nor is it about making a mockery of the free movement of goods. Austria has no desire to set these rules in stone for the rest of recorded time.
What Europe needs is a sustainable solution to its transport problems. For years, none has been found; the transit issue is a ten-year saga of omissions by one side and then by the other. To this day, the transport infrastructure costs directive is not officially speaking on the table, and, to this day, the objective set out in the Transit Agreement, of a lasting and sustainable reduction in pollution, has not been fulfilled. It is for this reason that Austria needs transitional arrangements to be enshrined in a treaty.
What the proposals by the Committee on Regional Policy, Transport and Tourism mean, as does the free run for HGVs in European category 3 that it is looking to implement, is that Austria is going, in the fullest sense of the word, to be overrun. There are parts of my country in which pollution as a result of transit traffic has reached levels that people and their environment cannot be expected to endure. In the event of the committee's proposals coming to fruition, Austria's citizens will, quite literally, be driven on to the streets. I therefore ask you to support Amendment No 19, which has been tabled by a number of Members of this House from different political groups, as it prevents the worst from coming to pass and will represent a workable compromise in negotiations with the Council.
Here and now, I appeal to the Council not to delay the conciliation procedure. Europe needs a directive on transport infrastructure costs; European policy needs instruments for a sustainable transport policy; Austria, in the meantime, needs a transitional arrangement. The majority in this House may well turn a deaf ear to these concerns, but their doing so will mean that Europe will be doing the people of Austria a disservice.
Mr President, Commissioner, ladies and gentlemen, I think Parliament has done its homework very well, in that it has done everything it can to get through second reading as quickly as possible. One reason why this is important is that the Council has taken such a stubborn attitude, essentially concentrating on the compromises it agreed at New Year without responding to any of Parliament's suggestions. This means that only a conciliation procedure can resolve the problem, so, in the committee, we prepared the second reading and presented it to plenary in what really was record time, so that we would have enough time to conduct the negotiations, on a serious basis, before the year is over.
I would not want to miss this opportunity to extend thanks to the Commission for now having commenced Treaty infringement proceedings against Austria in respect of the unilateral steps taken by the province of Tyrol, and I hope that this will yield results before 1 August, when these rules enter into force.
I would also like to express my gratitude to the Commission for having, at its meeting this week, decided not to have recourse to the 108% rule. That, too, sends a clear signal that we are a community founded on the rule of law, where it is not open to all to do as they please, but in which all share in drafting and enacting the law, which must therefore also be obeyed by all.
Quite simply, then, my plea to all the Members of this House - and also to the Council - is that we should all make good use of the summer recess and consider how we can each move closer to the other's position. Here there is plenty of room for manoeuvre in the course of negotiations. Let us take the autumn negotiations seriously and complete them with a third reading by the end of this year. We will then be on the right track when it comes to bringing together, in the right way, the interests of the environment, the interests of the transport sector and the economic interests of the European Union as a whole.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, the impression is constantly given that Austria is at odds with the rest of the European Union. Thank God that is not the case, Mr Jarzembowski, for, after considering the facts, you too must concede - you who know what you are talking about and cannot plead ignorance - that these rules have played a substantial part, over past years, in improving the environmental situation across the length and breadth of Europe. It was the transit arrangement with Austria that led to the HGV fleet being modernised and made more environmentally friendly and played a substantial part in this coming about.
Therefore, as has already been mentioned, this is not about standing up for pettifogging local interests. Of course, the people of the Tyrol will defend their interests, and your opposition to them, Mr Ferber - your opposition to your Tyrolean neighbours - is something that you and they will just have to sort out together. In the past, though, this rule really was used to ensure that improvements were made to the environment in our vulnerable regions - not just in the Tyrol, for there are enough vulnerable regions in Europe. This is now about finding a temporary solution until the transport infrastructure costs directive comes into being, so that we can take another step towards making Europe's fleets of HGVs more environmentally friendly.
Mr Simpson and I have therefore tabled an amendment on behalf of the Group of the Party of European Socialists; it is identical with Amendment No 19, to which reference has already been made. Our amendment makes provision for vehicles in category 3 to be included as well, as, if they are not, there will be the perverse consequence that someone trading in his category 2 vehicle - that is to say, a really bad HGV - for one in category 3 - and this is where the study already referred to is relevant - will in practice be no better off in a category 3 vehicle than he was in one classed as category 2, and, in certain cases, even worse off. It would be a positive aspect of our decision if we, despite all the other points of criticism, could include category 3 as well.
Let me reiterate that this is about nothing more or less than the question of where our priorities lie - with the environment, health, and quality of life or with the unrestricted free movement of goods. Both sides of this equation have to be considered. I am not saying that the free movement of goods does not matter. I simply think that what must surely count in the eyes of our electorate as a whole - and certainly in the eyes of those in Bavaria - is that priority should be given to health and to the environment.
Let me observe, by way of winding up my speech, that there will indeed be a conciliation procedure. I am grateful to all those who have helped to make it possible for us to move swiftly on to the conciliation procedure. What now really counts is that we act quickly and work out a compromise. Although I do not want to revisit all the details of this morning's debate right now, everything we have seen and heard, and the Italian transport minister's almost daily statements, indicate that Italy is not at present ready to really work towards a compromise. I believe that the Italian Presidency has to recognise that it must, in these six months, act on Europe's behalf and not just on Italy's, and so I hope that it too will realise the great value of the environment, including the environment in Italy, and that we need a sensible temporary compromise until such time as the transport infrastructure costs directive can enter into force.
(Applause)
Ladies and gentlemen, allow me to make a couple of short remarks about the proposals currently on the table. I think that there is more than one aim; emissions are not the only factor. Some facts have just been presented that show that the issue of emissions on the one hand, and the facts and the proposals to limit the European standards for heavy goods vehicles on the other, is somewhat problematic. Noise, too, constitutes a nuisance. For that reason, I do not think that it is a good idea, for example, to replace the clause relating to Austrian territory as a whole with the Austrian passes, as the Council is proposing. An arrangement should be put in place that applies to all Alpine regions, not just a couple of passes. In my opinion - and I hail from the Netherlands, one of the countries from which transit traffic originates - this will undoubtedly result in people looking for secret routes through the Alpine region, which may then be exempted. That will not help matters at all.
Some people say that there is no place for the ecopoint system of exemptions within the framework of freedom of movement. I would point out that we should like to see a different system, which would apply across the board: that is to say, pricing. This was agreed on in the White Paper, but, having now participated in the debates in this House tens of times in my four years as a Member, I do not anticipate a conclusive approach just like that in the very short term or even the longer term, and, in that context, some caution is in order. I think that, all things considered, Parliament is going a long way in the right direction. It is very clear that we are anxious to find a solution. Let us then proceed to conciliation: the positions of the Council and the countries concerned still differ, as everyone is aware, and that means that we have to find a satisfactory solution in conciliation by the end of this year.
Mr President, I must say that, listening to them, I increasingly admire our Austrian fellow Members of all political persuasions. I admire their tenacity, and their rhetorical ability in presenting the unpresentable, alas. I refer to a battle - the reasons for which I understand - which is entirely national, and has nothing to do with Europe, which on the other hand, a battle for the protection of the environment, for the protection of Europe does. Mr Swoboda, you asked what we should make a priority. I think we should give priority to the credibility of the European Union, to the fact that, when we go to our countries and talk to our citizens, perhaps asking them for sacrifices in various sectors, we need to be able to say that we are asking for these sacrifices because there is a higher common good, called Europe, called a community of rights, called freedom of movement, freedom of trade and the whole series of common values that we are putting in place. If, however, we cannot go with this peace of mind and must then tell our fellow citizens that in Europe some are in Division One, and some are in Division Two, then it all gets difficult and it is the credibility of the European institution which will collapse.
The problem of living in a healthy, compatible environment is shared by all the citizens of Europe, not just Austrian citizens. I too regret that the level of emissions is unacceptable, but I do not understand why it should be excellent for Austrian citizens, when the problem appears to be completely irrelevant for other citizens. So, my friends, Mrs De Palacio, I do not want there to be any misunderstandings over one point: we have been fast at second reading not just because we want to go to conciliation quickly - although this was one reason too, of course - but because Parliament and the Committee on Regional Policy, Transport and Tourism are happy with the first reading: we have nothing to change; that is our proposal - which is already a compromise proposal - and the sooner the Council realises this, the sooner we will, perhaps, manage to reach a practicable result. Nobody is labouring under the illusion that we can move a long way from that proposal: we cannot move away from it at all. It must be clear that the scheme will end, that the derogations will end, that the rule of law will be restored, after which we will seek for the whole Alpine region, for both sides of the Alps, to establish the precautions which will take us to 2006 by cutting emissions, because this is what we all want, but no one must be under the illusion that we can make anything other than a very few changes. I wanted to say this, not because the Commission, from this point of view, is not well aware of all this, but because it seems that at times the Council was not. I therefore hope that conciliation will offer us deadlines for a rapid end to an affair which we all, I repeat, want to bring to a close, but in accordance with Community law.
Mr President, attitudes close to Mr Berlusconi's lurk all over the place, including - as these developments show - in HGV transport, which is such an important sector. Moreover, leading Members of this House are intriguing and putting about false assertions, even attempting to prevent opinions that they find disagreeable from featuring in plenary debates, and the people who advance them from being heard from the floor. Having been promised adequate speaking time, it is thus that I am left with just one minute.
That, though, is enough for me to appeal to the citizens of Europe, who are getting a really rough deal from the EU - this time as regards the damage transport is doing to the Alps. Instead of decisively reducing the emission of pollutants, as had always been promised before, the issue is put right to the bottom of the list in terms of its priority and of the time available for it. In none of the major parties is there any serious support for this, and the long-overdue truth about transport costs is now scarcely mentioned, even when people get up on their soapboxes. As I see it, we can expect nothing more from the conciliation procedure that is about to get underway.
Now, then, is the time for non-violent demonstrations; roads belong to the public, and not to the hauliers who destroy the environment and to their lobbyists!
Mr President, the European Court of Justice is rightly seen as the guardian of Community law, but also, and especially, as safeguarding and furthering the four traditional fundamental freedoms - of goods, persons, services and capital - all of which are relevant to the matter under discussion.
It was not all that long ago that the European Court of Justice had to weigh in the balance the fundamental freedoms on the one hand and, on the other, the protests by people for whom the effects of the transit routes through Austria have all become too much. They sat down in the road and said, 'it can not go on like this'. Like many of those who have already spoken here today, the defenders of European freedoms talked up the supreme importance of their position.
The Court of Justice saw these things differently, adducing the remarkable argument that the freedoms, though important, are not everything. Of equal value to them, it said, were the basic rights of citizens, in this specific case the freedom to express opinions and to demonstrate, and - as can be read in the Charter of Fundamental Rights, which we hope is shortly to be given added weight as Part II of the European Constitution - so was the requirement that the environment be protected in general and in what are termed vulnerable regions in particular. This obligation is to be protected, being of equal importance to European freedoms and on a level with them.
It is unfortunate that Parliament, at first reading stage, did not see it as really important that the right to free transport should be balanced against the rights of people and of the environment on transit routes. Nearly all the Members from the fourteen Member States that are not affected insisted on their rights, aiming to do away with the transit arrangement, and the law of the jungle prevailed. I hope, indeed I ask, that at least some of you will, when you vote tomorrow, also listen to the other side and consider their rights too. To these Members, we Austrians have made an offer in the form of Amendments Nos 18 and 19, to which reference has already been made, in the hope that they will vote for them.
Mr President, Madam Vice-President, I do not believe that Mr Rack, or other Austrian Members can claim the moral high ground. That is simply false. If you argue along those lines, we will one day organise demonstrations to blockade Austria, preventing you from getting out and infringing our rights. The same laws must apply to all in the Community, and it is not acceptable that the Austrians should claim privileges.
Let me give you a simple example. If you travel through Austria - to Hungary via Linz and Vienna - in terms of the topography involved, that is exactly the same as when Swedes and Danes travel to Rotterdam via Hamburg. Do those who live in the lower-lying parts of Austria have more of an entitlement to special rules than do those in other countries through which transit routes pass? Never could you justify such a thing!
We are all in favour of vulnerable parts of the Alps being protected, but are you entitled to have the vulnerable parts of the Austrian Alps enjoy protection different to that enjoyed by those in France or Italy? If we are to introduce special rules for vulnerable areas, they must apply to all of them. There is, however, no privilege for Austria on the grounds of its citizens being of more value than the citizens of Italy or France. In moral terms, Austrians have no greater entitlement.
Mr Swoboda was right to point out that we are trying to improve the environment for everyone. That is why, with reference to the changed charges for road use, Parliament has demanded that the burdens be more widely spread, dependent on the emission level. The Council has not gone along with our idea of this broader spread, so now we are going through the same rigmarole with them all over again. In December, it came up with this wretched compromise - which I will call a sham solution rather than a compromise - and, after ignoring our arguments at first reading stage, re-adopted the nonsense from December. So it is the Council that obstructs every sensible solution!
I hope, Madam Vice-President, that you will shortly put before us a revised version of the rules on the charges for road use and that we will make distinctions along ecological lines as well. That, though, is how rules work; we have to set uniform standards for all parts of the European Union without laying down special rules for Austria.
I therefore ask our Austrian fellow-Members to be a little more reflective. Austria cannot get on its moral high horse when no work has been done on building the Brenner tunnel since the 1996 decision on the trans-European networks was taken. It is just not on! The Dutch transport minister, Mrs Karla Peijs, has recently tried to achieve a consensus with the Council - and what have we heard? The Austrians reject anything of the sort. Whenever there have been discussions, the Austrian transport minister has waited two days before coming out with the same old nonsense.
Along with most of the Members of this House, my plea is that we should seek the sensible compromise for which we are all ready.
Mr President, we have been arguing over this subject for ten years, and I would not miss a round, even if I had to buy a ticket to enter the House, not least in order to be able to bear witness that we are still at the same point. The positions are identical to those of ten years ago. It was inevitable, therefore, that we should turn to conciliation as a solution; in the meantime, however, we again find ourselves having to say 'no' to a Council proposal, which is identical to the previous one, above all because, in this proposal, not the slightest account has been taken of what has happened in Parliament, that is of the broad consensus which, at first reading, rejected any possibility of extending the ecopoints system beyond the normal expiry date fixed for 31 December this year. On that occasion, the European Parliament once again condemned the infringement of the basic principle of the free movement of goods, while specifying not unreasonable procedures for guaranteeing transit and providing adequate protection for the environment.
We are familiar with all the technical proposals. However, while we are here trying to reach a difficult agreement on ecopoints, what is the Governor of North Tyrol planning? He is inventing a rule on the basis of which he will ban the transit of lorries of over seven and a half tonnes for a vast range of goods, practically all those in the construction sector, with effect from 1 August on the section between the municipalities of Kundl and Ampass: almost a joke in the debate we are having. Fortunately, the Commission, this time, at least - congratulations, Commissioner! - took timely action: it immediately instituted an infringement procedure on 24 June, and we are now waiting to see whether there will be a judgment by the Court of Justice or whether the Tyrol will reconsider and withdraw this measure, which is directly in conflict with Article 38 of the Treaty on the free movement of goods.
However, it is important to act quickly because it is necessary to avoid another type of damage in addition to environmental damage: economic loss, which is detrimental to the interests of all haulage contractors, many of which have actually gone bankrupt in the meantime. I live in the region immediately on the other side of the Brenner Pass, and we always wonder how on earth the Austrians can presume to command this enormous respect. Why is it, seeing as we suffer just as much damage, that it has never occurred to any of us to invent ecopoints or strange things of that nature?
Mr President, Commissioner, Mr Jarzembowski, we may not hold the higher moral ground, but we do have higher mountains. We Austrians are not asking for a solution for the coming decades ...
... but we are, quite simply, asking for a very brief transitional period until such time as the Europe-wide solution is in place, one which will, once and for all, cover the Alps as a whole. This is not about Austria; this is about the Alps. As an Austrian, I can say that we are very proud of what we have achieved where the environment is concerned. We have a high level of awareness where the protection of the environment is concerned, and, with the possible exception of Switzerland, no other country in Europe lives in and with mountains to such a degree. To quote our national anthem, we are 'a land of mountains, a land of valleys'. We live with mountains; they are part of our soul, and we cannot live without them. Please do not make life hell for the people who have lived on their farms in the mountain valleys for centuries. Do not rob these people of their homeland! The Alps belong to us all, so stop thinking only of your own countries, and think, instead, in European terms. Remember that the Alps are our common possession, and that we want to protect them for the benefit of all.
I would like to thank the Commissioner for thinking in pan-European terms, and I implore my fellow-Members of this House to do as the Council has done; only a short space of time is involved. And, Mr Jarzembowski, all our mountains are topped by crosses, and, although I am seventy years old, I still keep going up them, and the next time I do I will say the Our Father for you, in the hope that the Holy Ghost will enlighten you.
(Vigorous applause)
. (ES) Mr President, ladies and gentlemen, I would firstly like to say to the Austrian Members that we all understand their problem. It is a political problem, a real problem and the proof is that we are discussing this initiative, which is an initiative specifically designed for Austria. It represents an Austrian exception.
Secondly, I regret that Mrs Echerer has left, since she was talking about objective data ... I would like to give a figure so that there is no mistake: emissions due to lorries which are subject to the ecopoints restriction have been reduced by 60%. It is not relevant that the measurements of the emissions, which do not just relate to these lorries, but also to lorries from third countries outside the European Union and private cars and Austrian cars and lorries circulating within Austria, give a different result. In any case, emissions from lorries subject to the ecopoints restriction have been reduced by 60%. This is the reality and we cannot allow a situation where European Union lorries are unable to travel because third-country lorries with very high emissions are travelling and they, nevertheless, travel through Austria. The commitment in relation to European lorries has been fulfilled.
Thirdly, we have seen once again how difficult it is to reach a consensus. In my opinion, we must achieve one whatever the cost. The Commission is prepared to demonstrate all the necessary flexibility and will continue trying to reach a consensus in relation to the various elements on the table, which are the interservice discussion and the modification of the 'Eurovignette' Directive which will perhaps contribute to resolving this problem.
Mr President, I just wanted to clarify something for Mr Jarzembowski's information. The Austrian Government does not reject the proposals elaborated by Mrs Peijs; I can say that, even though I am not close to the Minister. I just wanted to clarify that. That is all.
The debate is closed.
The vote will be at 12 noon tomorrow.
The next item is the recommendation for second reading (A5-0221/2003) by the Committee on Regional Policy, Transport and Tourism, on the common position of the Council with a view to adopting a regulation of the European Parliament and of the Council establishing common rules on compensation and assistance to air passengers in the event of denied boarding and of cancellation or long delay of flights (15855/1/2002 - C5-0136/2003 - 2001/0305(COD)) (Rapporteur: Giorgio Lisi).
Mr President, Commissioner, ladies and gentlemen, I have pleasure in presenting to the House the recommendation for second reading on the regulation concerning assistance and compensation to air passengers in the event of denied boarding, long delays and cancellations.
I think it would be useful briefly to summarise the developments relating to this proposal since its presentation last year. The first reading was adopted in this House last year and it had already highlighted the weaknesses of the initial proposal by the Commission. The main objective of the 39 amendments adopted by Parliament was to bring the regulation into line with the real needs of passengers and to make it more practicable for airlines. Subsequently, the Council's common position, although it significantly changed the initial form of the regulation, nevertheless incorporated a large number of concerns raised by Parliament: the Council has achieved a significant amount, but a few points remain unclear, particularly given the objective which we set ourselves, which is to draw up clear, transparent rules for passengers that are, at the same time, sustainable by airlines, which, as we all know, are passing through a very difficult period.
Considering that perhaps the most thorny issue - the total amount of compensation - has been, we may say at this point, resolved to the satisfaction of almost all the Members, I will merely point out the issues that remain open which are the subject of this second recommendation. The first concerns tour operators and their right of redress. The outcome of the vote in the Committee on Regional Policy, Transport and Tourism was not, in my view, completely satisfactory, and now we have a recommendation which is partly contradictory on the subject of tour operators. In fact, in my opinion, minimal changes are needed with regard to the definition of tourist operators and reciprocity of the right of redress - Amendments Nos 5 and 16 - but, on the whole, the Council's position has, from this point of view, put the problem in the right perspective, since it has placed overall, general responsibility on the carrier operating the service. It is for this reason, therefore, that I cannot support Amendments Nos 1 and 9, or the second part of Amendment No 17, for which a split vote has been requested.
The second issue concerns the distance bands. At first reading Parliament opted for a single distance criterion, in other words division into three bands of distance expressed in kilometres for compensation, delay and the placing of passengers in a higher or lower class. In its common position, however, the Council adopted three different criteria for division, and even introduced a new criterion (inside or outside the European Union) with no clear justification. The disparity introduced does not serve to make the legislative text clearer and certainly does not help passengers to understand their exact rights. That is why, in this case too, we propose to combine in a single criterion these three different proposals from the Council: a single criterion, that is three distance bands for all cases.
We then come to the subject of cancellations. I feel that the Council's proposal, which is the result of a laborious compromise, does not offer us the necessary clarity in this case either and runs the risk of considerably complicating communication with passengers. On this matter, I take the liberty of proposing a single compromise amendment to define clearly when passengers have the right to assistance, particularly with regard to cancellation, and to lay down a single time limit - five days before the expected departure - after which passengers may benefit from financial compensation. I would ask the House to support this position, which, as I said, attempts to make what we are trying to say clearer and easier to communicate to passengers and airlines too. As regards delays, it is necessary to guarantee immediate assistance in the event of long delays, namely information, assistance, refreshments and possibly accommodation, whereas we believe that re-routing and reimbursement of air fares - fully justified for cancellations and denied boarding - would represent an incredible complication in the case of delays and would set off a chain reaction of delays which would paralyse air traffic.
Lastly, an amendment has been presented concerning the entry into force, which I think ought to be accepted because it makes sense: we give airlines time to get ready, and what we propose is 12 months. In conclusion, apart from a few other minor observations on amendments which are not significant, I believe that, at this point, if we succeed in adopting this proposal, the Council may adopt a rather more constructive attitude, and this makes me confident that it will be possible to bring this dossier to a close shortly, in the interests of passengers and of the air transport sector as well.
. (ES) Mr President, ladies and gentlemen, I would firstly like to congratulate Mr Lisi, the rapporteur, on his excellent work and, in particular, on the very constructive compromise amendments he has proposed on some of the most controversial issues, which I hope will allow us to achieve a positive result in the conciliation procedure.
I am delighted that Parliament largely accepts the Council's common position, since it is a balanced text which has the objective of protecting passengers without, as a result, forgetting the interests of the industry, an industry which we know is not experiencing the best of times. The Commission therefore supported the common position, although we would have preferred higher compensation sums, as the honourable Members are well aware.
Fortunately, Parliament is not proposing a reduction of this compensation since we believe they are at the minimum level necessary to provide air companies with the incentive to seek volunteers rather than directly preventing passengers from boarding against their will.
I would like to inform you that the Commission can accept Amendments Nos 8, 10 and 11, relating to cancellations and delays, which simplify the text and eliminate possible application problems while at the same time offering passengers a global level of protection similar to that contained in the common position.
Will also accept Amendments Nos 12 and 14, which contribute to increasing the clarity and coherence of the text by harmonising the kilometre bands, as well as No 13 in part, and Nos 16, 19 and 20.
We cannot, however, accept Amendments Nos 1 to 7, 9, 15, 17, 18 and 21. Specifically, I would like to say that Amendment No 1 and Amendment No 9 would mean excluding passengers on package tours from the scope of the regulation. The directive on package tourism does not offer this level of protection and to exclude package tours would lead to two different levels of protection for passengers who are facing the same difficulties and who might well be sitting next to each other. It would be difficult to explain this to the citizens and to consumers.
In summary, Mr President, ladies and gentlemen, I am pleased that, apart from the issue of package tours, Parliament and the Council largely share the same points of view.
I would particularly like to thank Mr Lisi for the work he has done and for having achieved these compromise amendments, which I believe will mean that this conciliation can be completed quickly.
Mr President, first of all I wish to congratulate Mr Lisi on the wonderful work he has done.
Secondly, to say that passengers, thunderstruck to learn that they cannot travel even though they have a ticket or whose flight is cancelled at the last minute, obviously need adequate legal protection from the European Union and from our legal framework. We are taking numerous steps in this direction.
At first reading, the European Parliament took an overall position, looking at this need but also not ignoring the individual interests of the airlines and tour operators, especially at this crucial stage for both air transport and tourism. The Council then proceeded to adopt a common position which, to some degree, takes account of the position of the European Parliament, which is why, at second reading, as the rapporteur rightly said, we are concentrating on three essential issues: first, the right to claim compensation, not only by the operating air carrier towards the tour operators or other person, but also, similarly, by anyone who has incurred expenses or suffered losses towards the operating air carrier; secondly, the deadline for notifying passengers and, thirdly, the issue of frequent flyer programmes.
There is also, however, the issue, to which the rapporteur referred, of Amendments Nos 1 and, especially 9, relating to tour operators; in other words, as to whether they are included within the framework of the directive or are treated separately. My position on this is that, at this stage, it is better for us not to accept these amendments as passed by the Commission, because we also need to take account of the feelings of consumers, of travellers. We cannot ignore them and I do not think that it is easy for us to explain to them why, in this particular instance, people travelling by this means should be treated differently from, that is, worse than other passengers. Consequently, I totally agree with the rapporteur.
Mr President, Commissioner, ladies and gentlemen, we are all aware that overbookings, cancellations and delays are particularly frequent occurrences in the summer months that lie before us, and so the news we convey will be understood by all. It is that, in future, passengers will have greater legal certainty. When these things happen, they will get substantially better assistance and twice as much by way of compensation, not only on regular services but also on charter flights and in respect of various services offered by travel operators.
It is, unfortunately, only next summer that this good news for passengers will be for real. While this is, on the one hand, attributable to the difficult situation in which airlines currently find themselves, it also represents an opportunity - an opportunity to supply all passengers, in good time, with comprehensive information, comparable, for example, to the charter of passengers' rights displayed at all airports. Perhaps the airlines will get together and set up a desk at each airport, one that would be readily recognisable and at which passengers could make claims. After all, the best laws are of no use if they are not known about and if they cannot be implemented in a consumer-friendly way.
We are grateful to the rapporteur for the work he has done. He has always sought compromise, and has worked well with all the political groups. We nonetheless have two points of disagreement with him. One has to do with package flights, where it is not quite clear what he really wants. We are convinced that they do not belong in the regulation, as they are covered by their own directive. The second has to do with how compensation for cancellations is to be handled, where we will endorse the Council's approach, which is more consumer-friendly than what the rapporteur has proposed.
The amount paid by way of compensation should depend on the time of notification and on the extent to which the alternative flights offered differ from the original travel contract. What might the side-effects of the regulation be? The best thing would of course be if the cases described were to be drastically reduced in future. If they are caused by unforeseen circumstances, additional competition between airlines might help to make them more user-friendly. This might also mean that, in addition to the areas already referred to, indicators could also show the reliability of baggage handling and the subjective perceptions of the quality of the service that the airlines provide. For that reason, there is a need in Europe for a ranking of user-friendliness, such as exists in the USA.
As a number of Members have said, it is indeed the case that we could do with comparable rules for all carriers, but the fact that we have not yet been able to come up with rules for other carriers is not a reason for dispensing with them in air travel.
Mr President, Commissioner, rapporteur, ladies and gentlemen, better passenger protection is an issue particularly close to my heart. Nevertheless, I have had considerable reservations about this proposal for a long time now. I have endeavoured to translate these into amendments, both now and at first reading. It does indeed signify a great improvement for the European air passenger, but this is not the whole story. I do not think that it wins any prizes as a model for clear legislation. The thing that causes me great concern is that the whole aviation sector is being lumped together. No account is taken of the differences and the business practices of the various aviation niches in the European market. Line carriers, regional airlines, tour operators and low-cost airlines are all boxed together.
In addition, I find it particularly regrettable that the European Commission has not carried out any serious feasibility study into the implications of the measures to be introduced. This is very strange given that the administrative burden will be enormous. As a Liberal, I am very much in favour of liberalisation of the internal market. Most of the companies participating in this are low-cost carriers, and it is precisely these that this regime will probably hit the hardest. Passengers do not deserve that - as it is they that will ultimately foot the bill. The sum of compensation ought to be proportional to the final amount paid for the ticket.
Compensation must be paid where flights are cancelled. The extent seems to me to be particularly limited: only 10% of cancelled fights are eligible for compensation in actual fact. I hope that we will be able to give consumers crystal-clear information, so that they know who is responsible for which compensation. In the event of flight cancellations, passengers have the right to know when they are entitled to compensation and when they are not. That is my main objection at the moment.
Anyone who has been paying attention in the House this week will be aware that MEPs are gradually joining the ranks of those with expertise on flight cancellations, long delays, overbooking etc. on the basis of first-hand experience.
Many passengers find themselves in confrontation with the system, and that is what is making them fed up. Each year, in Europe alone, 250 000 people are victims of overbooking. That is no longer acceptable, however. In future, the loss will be subject to compensation not only in the event of denied boarding, but also in the case of cancellation and long delays, and we think that this is a very good thing.
It is even more important, however, that passengers can feel assured of their flight, and the contributions must therefore be sufficiently high to act as an incentive for companies to opt for good service instead of compensation. We want all of this to apply not only to scheduled flights, but also to 'non-scheduled' flights.
Compensation does not apply in the case of force majeure. Unfortunately, we find this a very vague concept. We would have liked to link it to a definition, for example by the Court of Justice of the European Communities, so as to give it more concrete substance. Invoking force majeure must not, after all, be a convenient way of abandoning passengers to their fate without compensation.
Of course, passengers would often consider it more important that a solution be found than compensation be paid. In fact, similar rules should apply to all providers of transport services, then we would see a great deal fewer dissatisfied passengers on public transport.
Mr President, I would like to address an issue that is of direct concern to my constituents. The helicopter shuttle to the Isles of Scilly provides an essential public service and is the mainstay of the islands' economy. There is no reasonable alternative, and at times it is the only link to the mainland for such essential needs as hospital appointments, education and business. I am sure that there must be similar operations in Europe that might be termed 'social carriers'. I am equally sure that these regulations cannot have been intended to apply to them with the same rigour as to fully-fledged airlines.
The problem lies with mechanical breakdown. Being a shuttle service - for which it is not economically viable to keep spare aircraft - if a breakdown occurs early in the day, all subsequent flights are affected. The cost of compensation and assistance is expected to be so excessive that it would prejudice the economic viability of the service, which might have to be discontinued. If this happened, it would of course have a devastating effect on all Scillonians, whether or not they actually use the service.
In the event of mechanical breakdown, there appears to be some relief afforded by Article 5, in the exemption provided for extraordinary circumstances. However, it is not clear whether an aircraft becoming unavailable for technical reasons qualifies as an extraordinary circumstance. I would ask the Commissioner, therefore, to make it clear that technical reasons - that is, mechanical breakdowns - which affect operational safety, qualify as extraordinary circumstances where they affect what I have termed 'social carriers': shuttle services to islands and peripheral regions.
The proviso, of course, is that routine statutory maintenance should have been fully carried out. To that effect, I ask that a suitable definition be inserted into or attached to the regulations so as to ensure that this lifeline, along with many others, is not forced out of business.
Mr President, Commissioner, ladies and gentlemen, whilst I would very much like to express thanks to our rapporteur, Mr Lisi, for the report that he has presented, there are two problem areas that I do not want to neglect to mention.
Firstly, I thank God that the passengers are not going to have to bear the brunt of the great disputes that I can foresee, on the basis of the current rules, when it comes to defining whether an airline should or should not bear responsibility for a delay. Early this evening, we discussed the Single European Sky. If there are problems with the infrastructure, we are going to have disputes between the airlines, the air traffic controllers and also the companies that manage airports. I hope that we will come up with some workable solutions. Thank God this is not the passengers' problem, but what I can see coming is that it will be a major problem for us.
Secondly, I would like to mention package tours and tour operators. Ever since 1990, these have been covered by a relevant directive, which offers consumers comprehensive protection, and the question arises of whether or not somebody who has booked not merely a flight, but also, and at the same time, a holiday trip, overnight stays or rooms in a hotel, needs additional protection. I take the view that they do not need it, and I am glad that there is support for this position in this House. Having tidied up the rules thirteen years ago, we do not need to add to them now.
Let me urge you, Commissioner, to take our experience of this lawmaking process as the basis for getting to grips with the international agreement on delays on railways, which is a disaster in terms of its practical application and is also appallingly badly transposed in the Member States, and to propose European rules for compensation payments when trains are delayed. This is where action is urgently needed!
Mr President, I would like to start by thanking Mr Lisi on behalf the millions of airline passengers who will benefit due to his work and that of the Parliament and the Commission. The days of waiting helplessly while airlines cancelled, delayed and overbooked flights will soon be over. After years of letting the airlines make the rules, passengers will finally have a legal right to the standard of customer service they deserve.
Regarding the amendments, I urge colleagues to vote against Amendment No 21 from the Liberals. They seek to cut compensation, but compensation surely recognises the level of inconvenience, not the level of the fare.
I hope colleagues will support Amendment No 2. This extends the provision to other modes. I thank the Commissioner for her recent letter to me confirming that she will be taking similar action for high-speed international rail journeys. But what about international ferry journeys and international coach journeys? Will you, Commissioner, support Amendment No 2?
On Amendment No 18 - league tables - airlines should be named and shamed for poor performance. Commissioner, will you support that Amendment?
Finally, I would like to join my southern colleague Mr Booth and speak up for the Isles of Scilly helicopter service. It is an example of a vital link to a group of islands, of which, of course, there are many others throughout the Community. Can we have an assurance, Commissioner, that they will not be penalised for the inevitable technical problems that they encounter from time to time?
Mr President, this new regulation is - as has been said - very important for passengers. It is very much awaited too, as the fierce competition between companies means the quality of services is still, it has to be said, a cause for considerable criticism. I understand that this is not about over-regulating, but providing a clear framework for dealing with claims and compensation, because passengers are generally ill-informed of their rights in relation to powerful and influential companies, and I support the many speakers who have expressed that point of view. I also know that those same companies are going through a difficult period, particularly since 11 September 2001. However, I would like to ask one or two questions on the problem of refusing boarding. Overbooking is a more correct term, even if it is not very French, because it describes the actual cause, or even the strategy of the companies in some cases, and not just the consequence. But that is a semantic aside.
During the plenary debate at first reading, the Commission stated that this overbooking was a marginal phenomenon compared with the general flow of air passengers. I would like to know whether we are really certain of that. The Commission says it has figures close to 250 000 passengers refused in 1999, that is, 1.1 per thousand. I am simply wondering about the reliability of these statistics as they are, I suppose, provided by the companies themselves.
The reason I am asking these questions is that I had a problem less than a month ago on a Nice to Brussels flight with SN Brussels Airlines. Without going into details, as this is not the place, there were six of us on the flight - a regular flight - who were overbooked, while my husband and my 7-year old son, who had the same tickets and booked at the same time with the same agency, boarded the plane. One case among 250 000 others, I imagine. That this is a company strategy - and, of course, it is not the only company to do this - was confirmed to me by the ground staff at the airport and by many consumer associations. I am therefore not so certain that this phenomenon is as marginal as that and I can only welcome, like other speakers before me, the increase, in this new regulation, in the protection of passengers' rights.
That concludes the debate.
The vote will be at 12 noon tomorrow.
WRITTEN STATEMENT (RULE 120)
The regulation under consideration aims to protect air passengers in the event of denied boarding and of cancellation or long delay of flights. The proposal we are debating, however, does not fully comply with that objective, and the amendments tabled weaken the Council common position, which was already, in some ways, a retrograde step in relation to the Commission's proposal.
We are aware of the transitory problems currently being experienced by air carriers, and for that reason we feel we must find a balanced solution. We do not feel, however, that those problems justify excluding passengers on package tours from the scope of the protection provided by this regulation, or reducing the protection offered them in the event of cancellation of flights, or removing the opportunity for passengers to exercise their right to reimbursement or re-routing in the event of long delay of flights.
We realise that there are 'extraordinary circumstances' under which one may be led to conclude that air carriers are not always responsible for delayed or cancelled flights. Such 'circumstances', however, should be specifically limited to meteorological or safety problems, so as to prevent passengers' interests being harmed for purely economic or commercial reasons.
The next item is the recommendation for second reading (A5-0220/2003) by the Committee on Regional Policy, Transport and Tourism, on the Council common position with a view to adopting a European Parliament and Council regulation on the granting of Community financial assistance to improve the environmental performance of the freight transport system ('Marco Polo Programme') (5327/1/2003 - C5-0225/2003 - 2002/0038(COD)) (Rapporteur: Philip Charles Bradbourn).
Mr President, I wish to begin by apologising for Mr Bradbourn's absence from this debate. Due to health reasons he cannot join us and, therefore, I am reading, on his behalf, the speech he prepared earlier. I know he is extremely proud of being the rapporteur for the Marco Polo Programme and is looking forward to its passing through Parliament later this week.
As he reiterated in committee earlier this month, he felt that the three institutions were not far from agreement, and a close inspection of the common position proves this. Indeed, from Parliament's perspective, the two outstanding points that he felt needed to be discussed were resolved in the informal trialogue. Due to the success of the informal trialogue he felt that there was no need for a new, lengthy debate on the programme, which passed unopposed through the Committee on Regional Policy, Transport and Tourism at its last meeting. As Mr Bradbourn has reiterated on many occasions during the formulation of this programme, it must strike a balance, and he firmly believes this common position would do just that.
To bury business in yet more red tape would, in his eyes, be completely the wrong approach, notwithstanding the need for efficient scrutiny of how the money is spent and how effective the programme is proving to be.
The common position will mean that the programme remains market-driven, thus providing an excellent opportunity to show that the European Union is prepared to help not hinder business, as is often the case.
As I am sure you are all aware, the threshold issue is something Mr Bradbourn has been fighting for vehemently, not just on behalf of the numerous small and medium-sized businesses in his own region of the West Midlands of England, but for SMEs in general, which, if it were not for these low thresholds would miss out entirely on funding which is there to help them achieve the goals of the programme.
As rapporteur, his view was that by lowering the thresholds companies could work together in putting forward innovative projects that would benefit transport and, indeed, industry as a whole. By keeping the original thresholds, small businesses would have once again been ignored by Europe which, it would seem, is merely interested in showcase schemes which, while looking good, do not benefit the people who paid for them - us or the taxpayers.
The immediate aims of the Marco Polo Programme are improving the environmental performance of the freight transport system and also reducing road congestion in albeit a relatively small way. Your rapporteur justifiably believes that this lowering of thresholds is extremely important in obtaining these goals.
His last point merely reinforces one of the main aims of this whole proposal: to reduce bottlenecks. He agreed originally with the Commission that congestion threatens both the environment and the operational working of the whole freight transport sector. He still feels it imperative that we concentrate on practical ways to defuse these bottlenecks, especially at ports.
Regarding the implementation of this programme, the last thing Mr Bradbourn wants is to unnecessarily hold up the legislative process. As you will all agree, this programme is not only another piece of legislation; it is a significant signal to Europe's freight businesses that we can, and indeed we want, to help rather than hinder them.
The sooner the Marco Polo Programme becomes active, the better for Europe's transport sector. Thus, given the outcome of this common position and its unopposed endorsement from members of the Committee on Transport, the rapporteur, Mr Bradbourn, believes we can progress towards the second reading of the Marco Polo Programme without the need for wholesale change.
As a final remark, he would, however, reiterate the necessity of our open approach: the carrot rather than the stick, designed to encourage both the participation of, and leadership by, the business community. I apologise again for Mr Bradbourn's unavoidable absence.
. (ES) Mr President, ladies and gentlemen, I would firstly like to express my gratitude for the work of the rapporteur, Mr Bradbourn, and for the speech by Mr Dover, who is replacing the rapporteur for this presentation to plenary.
Ladies and gentlemen, I would like, in general, to thank Parliament for its constructive attitude, which, thanks to a tripartite and informal meeting which took place last November, has allowed us to reach an agreement which will mean that we can implement the Marco Polo programme quickly with a contribution of EUR 75 million in four years. This project must facilitate the development of intermodality within the European Union.
Intermodality is absolutely essential if we want to make our transport systems more effective and efficient. Intermodality consists of overcoming the unimodal approach to transport and taking account of all the different systems and modes in order to optimise the resources and possibilities we have within the European Union in order to achieve efficient transport.
Thanks to this programme we will be able to finance, amongst other things, the first sea motorway projects, which are already under way with agreements between Italy, France and Spain in the western Mediterranean area, and other projects of this nature in the Atlantic area, together with other projects relating to the combination of inland waterways and rail transport and, finally, also of sea and road transport of course.
I would like once again to express my thanks for the work done. I believe it is a good text, that we have achieved a reasonable and balanced result and what we now need to do is to promote, through this and all the other measures, a competitive and efficient transport system which is at the service of economic efficiency and the development of growth.
Mr President, Commissioner, ladies and gentlemen, it is time for support under the Marco Polo instrument to be made available to European actors in the field of freight transport; the sense of urgency with which this is awaited is demonstrated by the large number of applications submitted in response to what was a small-scale announcement. By precisely targeting specific objects of assistance, the support programme aims to bring about the transfer of goods from the roads to more environmentally friendly means of transport. As part of this project to transfer traffic, for example, it was possible to give support to a barge service taking cargo to the Czech Republic from Magdeburg or from Hamburg. The catalyst actions call for particularly creative responses to structural obstacles. In my view, they should trigger huge demand, above all in rail transport, where - as is well known - the obstacles are numerous.
This means that Marco Polo is a good addition to the railway packages that we have introduced. In view of the urgent need for cross-border consultation on common priorities for the removal of obstacles, I could well imagine the third area for support - common learning actions - including the corridor conferences that Parliament has been demanding for so long. The fact that there is demand from so many quarters shows, of course, that the money will not be sufficient, and nor are we likely to achieve the objective of stabilising the 1998 modal split. It is fortunate that our request, that projects from the future Member States be included already, has been complied with. One does not have to be a prophet to be able to foresee the re-emergence of the issues of environmental compatibility and sustainability on the transport policy agenda at the time of the forthcoming elections.
Mr President, Commissioner, ladies and gentlemen, I too wish to thank the rapporteur, Mr Bradbourn, on behalf of my group, for drafting this report so excellently and with such resolve. There is a vital need to reduce congestion and improve the freight transport system, especially from the point of view of the environment, as the volume of traffic grows. EU enlargement will also bring new challenges, when transportation routes get longer.
Our group supports the Marco Polo programme and is satisfied with the Council's common position. The EU can bring added value by supporting innovative and new technology projects. The aim must be to switch from the forms of transport that cause the most pollution to the other most environmentally friendly forms. No form of transport, however, should be excluded from the programme. A diverse range of transport should also be involved, and that could include road transport too.
In my opinion, it is important that, along with the new actions, we are able to support the improvement of existing work. Improvements may often be achieved here through a more efficient cost-benefit ratio rather than by embarking on an entirely new project. By concentrating on just new projects the danger of competition distortions in relation to the old measures is an obvious one.
It has been agreed in the common position that minimum thresholds should be halved regarding all categories of action. That would also enable the realisation of innovative projects jointly undertaken by smaller companies, such as SMEs.
The programme's budget is quite modest and the objective very ambitious. I think it is important, however, that the regulation is now approved and that the first projects are got under way by the autumn. In the longer term it is to be hoped that Marco Polo will prove worthwhile and acquire additional financing. In addition we have to explore opportunities to increase financing for important projects that supplement the trans-European transport network.
Mr President, Commissioner, we are dealing today with the Marco Polo programme, aimed at reducing traffic congestion and contributing to a more effective and sustainable transport system. We are going to vote in favour of the text proposed by the Committee on Regional Policy, Transport and Tourism, but we cannot say that we are completely satisfied with it.
Firstly, because the economic contribution we requested has been reduced by the Council of Ministers from EUR 115 million to EUR 75 million, a reduction which we believe is going to prevent us from achieving the objective of transferring the expected total annual increase in international goods transport by road to other alternative modes of transport, and this increase is expected to be in the order of 50% up until 2010. To this end, and according to the data in the White Paper on transport, the railways and ships should absorb an extra 39% in terms of tonnes of goods per kilometre than it currently does, which when added to its own trend of increase, which is now 29%, would mean a 68% total increase in its capacity for traffic, which I do not believe can be financed with the reduced budget.
If, as the Commission points out, with one euro of subsidy 500 tonnes could be transferred, with the EUR 75 million allowed by the Council, 37 500 tonnes per kilometre could be transferred, rather than the 52 250 million tonnes per year by which road transport is expected to increase. In other words, the objectives of the Marco Polo programme could not be achieved.
Neither are we pleased about the fact that the possibility of funding actions for the reduction and prevention of goods transport by road, without necessarily implying transfer to other modes, has not been included. We believe it is possible to act during the stages prior to the loading of lorries, for example, by promoting a more compact form of packaging of goods so that they take up less space and require fewer lorries.
And finally, although this may be the subject of a different proposal, we believe that it is also necessary to consider reflecting on the current model of production and distribution of goods. If we truly incorporate, without a single exception, all the external costs of transport, perhaps we will reach the conclusion that we should reconsider our theory of economy of scale in production and of the benefits of its concentration.
That concludes the debate.
The vote will be at 12 noon tomorrow.
The next item is the report (A5-0223/2003) by Herman Vermeer, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive relating to the protection of pedestrians and other vulnerable road users in the event of a collision with a motor vehicle and amending Directive 70/156/EEC (COM(2003) 67 - C5-0054/2003 - 2003/0033(COD)).
. (ES) Mr President, I would firstly like to thank Mr Vermeer for his work, as well as the rapporteurs for the committees involved, Mr Staes and Mr Harbour, for their efforts to ensure that this proposal could be produced quickly.
A year ago, the European Parliament presented to Commissioner Liikanen its opinion on the Commission's Communication of July 2001. I would like to take this opportunity to thank the rapporteur on that occasion, Mrs Hedkvist Petersen, and all the Members of the European Parliament for the efforts they have put in to this issue.
In its resolution, the European Parliament essentially made two requests: firstly, with regard to form, Parliament called for framework legislation to be proposed in this field, including a clear and realistic timetable for the application of mid-term and final objectives, as well as the methods for monitoring its application; secondly, with regard to content, it requested, as a long term objective, the application as from 2010 of the four tests recommended by the European Enhanced Safety Vehicle Committee or other tests which would offer the same level of protection for pedestrians.
The Commission's proposal for a Directive of 19 February this year is intended to respond to Parliament's wishes. The report by Mr Vermeer does not actually question the central elements of that Commission proposal. The amendments he proposes clarify or improve the text.
Amendments Nos 1, 2, 5 and 7 insist that the proposal is one element of a broader range of measures needed to guarantee a high level of protection for pedestrians, which includes active safety measures and changes to infrastructures. The Commission agrees with and accepts these suggestions.
Amendments Nos 3, 6, 8 and 16 are intended to clarify that the problem of pedestrian protection can be dealt with through passive safety measures or combining active and passive safety measures, and we also accept these amendments because we share the rapporteur's approach.
I can say the same with regard to Amendments Nos 9, 10 and 11, which refer to the application of the directive, obliging the Commission to inform the legislator with regard to the monitoring of that directive within a specified time period and specifying the comitology procedure to be followed with a view to the modification of the directive if that modification is restricted to introducing passive safety measures.
Finally, we accept Amendment No 4, which requests that the Commission examine the viability of extending the scope of the Directive to vehicles of up to 3.5 tonnes in the future.
In summary, the Commission accepts all the amendments presented by the Committee on Transport, as well as Amendment No 16. However, we cannot accept Amendments Nos 12, 13, 14, 15, 17 and 18.
Given the importance of this proposal to road safety and the timetable laid down for the application of the tests, as well as the consultation on the possible initiatives in the field of protecting pedestrians which preceded this proposal, the Commission hopes that it will be approved at first reading.
Mr President, I would once again like to thank Mr Vermeer and all the honourable Members for their work.
, rapporteur. (NL) Mr President, Commissioner, ladies and gentlemen, personally, I am happy that the report was ready for presentation as soon as today, and therefore I must give particular thanks to everyone who dedicated themselves to this. I shall try to be as concise as during the procedure. The result builds on Mrs Hedkvist Petersen's report from last year in Parliament, which called for the adoption of a regulation on voluntary agreements between the European Commission and the automobile industry as framework legislation.
The report emphasises that the European Enhanced Vehicle-safety Committee (EEVC) test method should, above all, be a dynamic test method. This is an important position: particularly if we are talking about enacting legislation whose aim is complete compliance with this test method, the method must also be kept flexible. I think that, between us, we have succeeded in this. The emphasis must continue to be on passive safety measures. Active measures, and a combination of active and passive measures, however, must remain an option in this proposal, so that it offers even more guarantees of safety than the method currently laid down.
The outcome of the independent technical feasibility study next year, for which the European Commission recently issued an invitation to tender, will be important. By July of next year it must be clear to what extent car manufacturers are obliged to implement the EEVC test method. I do not wish to take on board the extra amendments now on the table, therefore, because they put under pressure the compromise adopted with an overwhelming majority by the Committee on Regional Policy, Transport and Tourism.
In my opinion, the speed of the process is particularly significant. We were able to achieve today's result in a little over two months. I should also like to endeavour to see to it that this first reading is the last. The contact we have had with the European Commission, and also the informal contact with the Council, indicate that we could be in a position not only to run through the procedure quickly, but also to conclude it smoothly here, so that we can very quickly set about effecting real improvement in road safety.
Our responsibility extends to the models of cars. In addition to this, we have fortunately been able to demand attention to the road infrastructure and also to the behaviour of the traffic users themselves. That is not our responsibility, but it merits a proper mention.
I also welcome the Commissioner's statement, also on behalf of her fellow Commissioner, that she agrees to our joint request for the introduction of supplementary legislation for the category of motor vehicles up to 3.5 tonnes. I think that it is particularly important that we do not come to a standstill, but that we also emphasise and improve that safety aspect. It does not apply here, because the test method proposed has been tested on vehicles in the category up to 2 500 kg for 20 years.
That is why we on the Committee on Regional Policy, Transport and Tourism have endeavoured to reach a compromise, as proposed by a number of colleagues, on precisely this kind of point, so as not to delay this process; whilst also looking ahead to safety in the future. In short, we have seen a very successful process, especially as everyone was prepared to be generous in their cooperation. I should like to express my thanks for this.
Mr President, on behalf of the Committee on Legal Affairs and the Internal Market, I too would like to thank the rapporteur for a thorough piece of work, a reanalysis of a proposal that Mrs Hedkvist Petersen handled so capably some months ago and in which I was also involved.
The Committee on Legal Affairs and the Internal Market, with Mrs Hedkvist Petersen's report and also with Mr Vermeer, has given a lot of support to the approach the Commission has taken. We did not feel it was necessary to table any substantive amendments to the framework directive because we felt that it covered the strategy that Parliament had laid down. Mr Vermeer has made some worthwhile improvements, but without in any way altering the substance of it. That is important and I agree with his analysis that we should not support the other amendments. I am delighted that the Commission is accepting those so we can move ahead as quickly as possible.
I would like to make one or two comments on our two proposed amendments, one of which the Committee on Regional Policy, Transport and Tourism was kind enough to accept, and also some broader points about the whole proposal. First of all the recital that we proposed focuses very much on the importance of active safety measures, working with passive safety measures, in delivering the overall safety improvements that we want.
There have been enormous improvements in the technology over the past few months since we first looked at this. I declare an interest in this in that I am an automotive engineer and I have driven some of the cars with that technology. It is important to emphasise the practical nature of this. If we have technologies that will reduce collision speeds by sensing impending impacts, or even alter the direction of the impact, it will make a very substantial improvement.
There are some people in this House who seem to think that the requirements are somehow a pushover. I just want to conclude by relating a recent experience when I went to the Young Designers Exhibition at Coventry University to see what young designers were looking at in car designs for the future. It will interest colleagues from this committee to know that many of those young designers were designing pedestrian-friendly cars but, in order to meet the EEVC Stage II tests, the only way they could meet those requirements was by putting the engine at the back of the car so as to leave enough crush space at the front.
Anybody who thinks that these Stage II tests are a pushover, or are easily attainable with current technology, needs to take a serious look at what is going on in the industry and not sit in this House drawing up unrealistic amendments.
Mr President, Commissioner, ladies and gentlemen, not always does the Commission make use of its opportunities to comply with the demands of the overwhelming majority in the European Parliament to such an extent as it has done with this framework directive. For this I wish to express my gratitude to the Commission, but also to the rapporteur, Mr Vermeer, for his report, which helps to clarify the substance of the matter.
If we who sit in this Parliament want people to carry on believing in us and trusting us, then we should stand by the demands we made with reference to the commitment made by the European, Japanese and Korean motor industries and not make new ones over and above them. Now that we have the framework directive that we demanded at that time, we have the legal certainty that we called for, and we will continue to have an influence on any further significant development, while, at the same time giving the motor industry the time and technical resources that it needs to get things done. We are, moreover, allowing it some leeway when it comes to researching innovative measures of active and passive safety that can be even more effective and efficient. At the end of the day, this is about protecting people and not just reducing the consequences of accidents, but preventing them, and this is not just about using certain technologies and procedures - expensive and developed with the best of intentions though these may be. We will thereby be being particularly responsive to the public interest.
Right up to the last moment, there was dispute about whether the EEVC's four test procedures should be prescribed by law as the sole solution. There is no doubt that, even by today's standards, these tests appear to be the most effective and the most cost-efficient, as well as to be the only ones available, but this is where criticism has to start. It would seem that a development has been missed out on, as these tests concern themselves more with the protection of vehicles' occupants than with that of road users put at risk by the vehicles. Even consumers have a one-sided awareness of these things. They are increasing willing to pay for their safety as vehicle users, but demonstrably less willing to spend more on protecting pedestrians and the users of bicycles, wheelchairs and skateboards. This has to be the starting-point for a rethink, and one might well be sparked off, and accompanied, by a European campaign.
We in this House must neither stand in the way of the EEVC tests being further developed on the basis of practice, nor fundamentally reject the development of alternative procedures that offer at least as much protection. For example, in other, very sensitive, areas such as air and space travel, methods of virtual simulation came in a long time ago. Why, in future, should not such testing methods, and others like them - for we are talking about the post-2010 period - not bring even more safety? Let us, by an overwhelming majority, secure the speedy implementation of the directive and thereby save human lives!
Mr President, thank you, Mr Vermeer for your sound cooperation, as rapporteur, on this report. I am extremely pleased that, on behalf of the Group of the Party of European Socialists, I have been able to help bring about the compromises required to produce the amendments that are before us and that I now hear the Commission is prepared to accept, something that I am also extremely pleased about.
Road safety is important to the European Parliament, a fact that is clear from this report. Our task is to look after road users' interests but also to make sure that we obtain laws that enable industry to produce safety products, a consideration now evident from this directive. I am extremely pleased that the Third Road Safety Action Programme has come about. I think there are a lot of interesting aspects to it, and I am looking forward to being able to continue debating it here in Parliament. The programme has been very much influenced by the road safety debate we have had in Parliament in recent years.
There has been lengthy discussion of the protection of pedestrians. In Parliament, we have spent a year and a half conducting a debate both in the committee and in the Chamber. This has now resulted in the directive we requested last summer. We really did try to enable all the parties to contribute to our obtaining cars that are as safe as possible for unprotected road users. We established frameworks for the objectives and the implementation, and we emphasised the role of the European Parliament in following up this issue of road safety. Now, we have obtained the directive, and we see that there is an opportunity to use both passive and active measures to promote the protection of pedestrians. Independent investigations of the progress made are to be carried out, and the European Parliament is to have the right of codecision if there are major changes to the directive. Then, there are also committee amendments concerning sports cars: the large cars that we know are extremely dangerous and to which the Commission has also drawn attention in its road safety programme.
I am extremely pleased with the compromises that have been tabled. I think it good that we should open the way for active measures, but we must not abandon the passive ones. We cannot throw out the baby with the bathwater. I have played a part in bringing about the compromises, and I support the report. I think we should stick to the compromise so that a first reading is sufficient and we get a directive through quickly. I am extremely pleased with the outcome. I am looking forward to the ongoing road safety debate in Parliament, for it is very important.
Mr President, outdoor public areas used to be, above all, the domain of pedestrians and children playing. Since then, the car has claimed a large proportion of these for driving and parking. This represents a great danger in populous urban areas, in particular, but also on narrow country roads with ribbon development. That danger is further increased if cars also have decorative fittings at the front or rear.
The use of sharp decorative fittings was banned at national level as many as 40 years ago, but there are still manufacturers and drivers who consider outward appearance more important than other people's safety. That problem cannot be solved on a voluntary basis; this particularly applies to the attachment of bull bars to energy-guzzling jeeps weighing up to 3.5 tonnes.
I have been pressing for legislation against the trend - still predominant at that time - for a long time in the Committee on Regional Policy, Transport and Tourism and in the Committee on the Environment, Public Health and Consumer Policy. In plenary conclusions a year ago, Parliament demanded a framework directive in addition to the voluntary agreements with European and Asian automobile manufacturers. Today, I am arguing in favour of the amendments to it that afford maximum protection to non-motorists, instead of continuing to place our hope in motorists switching on their headlights in daylight, for example.
Mr President, I am pleased that my turn to speak has come before midnight this time - yesterday it was quarter past midnight. This directive relates to the protection of vulnerable road users in the event of a collision with a motor vehicle. It brings to a conclusion many years' debate regarding the necessity and usefulness of legal provisions on passive protection. Although the result is unremarkable for balance between the benefits to society and industry, it is probably the best that can be hoped for at this moment in time. From that point of view, we support this proposal. It is now important to see to it that the agreements enter into force as soon as possible.
That is not my last word on the matter. The development of systems that promote safety does not stand still. We will also need to indicate a direction for the future. In that context, I wish to make three remarks.
Firstly, the proposal applies to a limited part of motor-vehicle categories M1 and N1. If the effect is to be maximised, the scope needs to be extended. The Commission should examine the conditions under which the scope can be extended to all the vehicles in categories M1 and N1.
Secondly, during discussions on this proposal, attention shifted from purely passive measures to both passive and active measures. We support this approach, but we are of the opinion that it is necessary to impose quality requirements on active systems, too. It should not be the case that passive systems meeting more stringent requirements are supplanted by active systems which are not subject to a single European quality requirement.
Thirdly, the attention to active measures must not delay the entry into force of the requirements for passive measures. As has already been said, the results regarding passive safety were hard-won. Society will benefit from the quickest possible implementation of these, therefore. Holding a debate on active systems would not be conducive to this.
Finally, our thanks to Mr Vermeer for the energy and commitment with which he has launched himself into this dossier.
You can tell your constituents that you started speaking on Wednesday and were so keen that you did not finish until Thursday!
The debate is closed.
The vote will be at 12 noon tomorrow.
(The sitting closed at midnight)
We have tried to seek a compromise. I believe there are two ways of carrying out politics. The inflexible way, which makes dialogue difficult, and the flexible way, which involves giving ground and trying to be constructive, a positive politics.
We propose accepting a combination of passive and active measures (which in any event could have been included in another directive!) in the event that we replace the European Experimental Vehicles Committee (EEVC) tests, provided that these passive measures do not constitute more than 25% of all the measures. The alternative measures to the effective EEVC tests (which have proven to be effective for more than 20 years) should not therefore differ from the latter by more than 25%.
We concede that the EEVC tests can be subject to a further viability study (like the alternative measures which the industry may present). The condition is that this study must be entirely independent.
Finally, we wanted to clarify that the alternative measures must, in all cases, maintain the same level of protection as the EEVC tests, so that they protect all the parts of the body included on those tests.
I believe that my group has made a great effort to make these concessions and I hope that you will accept them and that they will improve the protection of pedestrians.
. (FR) The common position is satisfactory with regard to the listing of the ingredients present in foodstuffs, with one exception.
Where processing aids are concerned, it needs to be revised. The common position is, in effect, completely disproportionate in requiring all the substances used in the manufacturing process to be displayed on the labels. Especially where no traces of these substances are left in the finished product.
This is the case of renowned beverages on which entire regions depend for their livelihood, such as beer and wine, which could thus be labelled as containing egg and fish derivatives. It is enough to ruin the reputation of high-quality beverages which have been consumed for centuries without any risk of harmful effects.
The amendments tabled, which are along the same lines as those we tabled for the vote in the Committee on the Environment, Public Health and Consumer Policy, require these processing aids to be subject to specific scientific tests providing evidence of their allergenic effects.
For the time being, nothing has been proven - it is all conjecture. We must therefore wait for the first results before making the labelling of processing aids mandatory. We are in favour of transparency to inform consumers of the ingredients in products, but we are opposed to over-labelling, which would be disastrous for the agrifood chains which are vital for France and many other countries.
Thank you Mr Staes. I would like to express our full sympathy for Dr Erkel's father.